 



Exhibit 10.1

          FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

THE MEMBERSHIP INTERESTS EVIDENCED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE U.S. SECURITIES ACT OF 1933 OR UNDER THE SECURITIES LAWS OF ANY STATE
AND MAY NOT BE SOLD OR TRANSFERRED WITHOUT COMPLIANCE WITH THIS AGREEMENT AND
ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS
LIMITED LIABILITY COMPANY AGREEMENT
OF
POTOMAC-APPALACHIAN TRANSMISSION HIGHLINE, LLC
A Delaware Limited Liability Company
September 1, 2007

 



--------------------------------------------------------------------------------



 



          FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

TABLE OF CONTENTS

                  ARTICLE 1         DEFINITIONS AND INTERPRETATION     1        
 
 
          1.01    
Definitions
    1     1.02    
Interpretation
    21          
 
        ARTICLE 2         FORMATION; ORGANIZATION     22          
 
          2.01    
Formation
    22     2.02    
Name
    22     2.03    
Members
    22     2.04    
Voting Members
    23     2.05    
Registered Office; Registered Agent; Principal Office
    23     2.06    
Purposes
    23     2.07    
Powers
    23     2.08    
Creation of Series
    24     2.09    
No State Law Partnership
    25     2.10    
Foreign Qualification
    25     2.11    
Term
    25     2.12    
Liability to Third Parties
    25     2.13    
Series Interests
    26     2.14    
Formation of Operating Companies
    26          
 
        ARTICLE 3         THE PROJECT     27          
 
          3.01    
RTEP Designation
    27     3.02    
Regulatory Matters
    27     3.03    
Maryland Transmission Line
    29     3.04    
Services Agreements
    31     3.05    
Administrative Services Agreements
    32     3.06    
Pennsylvania Facilities
    34     3.07    
Additional Facilities
    34     3.08    
Duty of Cooperation
    37     3.09    
Company Escrow Agreement
    37     3.10    
Series Expenses
    38     3.11    
Financing
    39     3.12    
Ohio Facilities
    39     3.13    
West Virginia Facilities
    40     3.14    
Interconnections
    41     3.15    
Abandonment of the Project
    41     3.16    
Compliance with Law
    41  

*** Confidential Treatment Requested

- i -



--------------------------------------------------------------------------------



 



          FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

                  ARTICLE 4         REPRESENTATIONS AND WARRANTIES; DISCLAIMERS
    42          
 
          4.01    
General Representations and Warranties
    42     4.02    
Disclaimer of Certain Duties
    42     4.03    
Release
    43     4.04    
Business Opportunities
    43          
 
        ARTICLE 5         DISPOSITIONS AND ENCUMBRANCES OF MEMBERSHIP INTERESTS
    45          
 
          5.01    
Restrictions on Dispositions
    45     5.02    
Permitted Dispositions
    45     5.03    
Right of First Offer
    46     5.04    
Requirements Applicable to All Dispositions and Admissions
    49     5.05    
Tax Partnership Transfer Limitations
    50     5.06    
Deemed Membership Disposition
    50     5.07    
Admission of Assignee as a Member
    51     5.08    
Special Dispositions
    51     5.09    
Issuance of Additional Series Interests
    51     5.10    
Specific Performance
    51          
 
        ARTICLE 6         CAPITAL CONTRIBUTIONS     51          
 
          6.01    
Series Capital Contributions
    51     6.02    
No Other Contribution Obligations
    53     6.03    
Return of Contributions
    53     6.04    
Series Capital Accounts
    53     6.05    
Failure to Make a Series Capital Contribution
    54     6.06    
Priority Interest
    54     6.07    
Permanent Contribution
    56     6.08    
Further Assurance
    56     6.09    
Deficit Series Capital Accounts
    56     6.10    
Capital Contribution Escrow Agreement
    56          
 
        ARTICLE 7         DISTRIBUTIONS AND ALLOCATIONS     57          
 
          7.01    
Distributions
    57     7.02    
Allocations of Series Profits and Series Losses
    57     7.03    
Special Allocations for Series Capital Account Purposes
    58     7.04    
Income Tax Allocations
    60     7.05    
Varying Interests
    61          
 
       

*** Confidential Treatment Requested

- ii -



--------------------------------------------------------------------------------



 



          FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

                  ARTICLE 8         MANAGEMENT  
 
    61          
 
          8.01    
Management Generally
    61     8.02    
Board of Managers
    62     8.03    
Administrative Committees
    63     8.04    
Officers and Committees
    65     8.05    
Meetings
    66     8.06    
Limitation of Duties and Liabilities
    67     8.07    
Intentionally Omitted
    68     8.08    
Costs and Expenses
    68     8.09    
Resolution of Deadlocks
    68     8.10    
Conversion of [***]
    69     8.11    
Matters Requiring Unanimous Approval of Voting Members of the Company
    72     8.12    
Matters Requiring Unanimous Approval of Series Members
    72     8.13    
Matters Requiring Super-Majority Approval of Series Members
    73     8.14    
Affiliate Contracts
    73          
 
        ARTICLE 9         TAXES     73          
 
          9.01    
Tax Elections
    73     9.02    
Series Tax Matters Members
    74          
 
        ARTICLE 10         INTELLECTUAL PROPERTY     76          
 
          10.01    
No Grant of Trademark
    76     10.02    
License Agreement
    76     10.03    
Disclosure of Certain Know-How
    76     ARTICLE 11         ACCOUNTING; AUDIT RIGHTS     76          
 
          11.01    
Accounting
    76     11.02    
Reports
    77     11.03    
Records
    77     11.04    
Audits
    77          
 
        ARTICLE 12         WITHDRAWAL     78          
 
          12.01    
Voluntary Withdrawal
    78     12.02    
Deemed Withdrawal
    81     12.03    
Effect of Withdrawal
    81     12.04    
Destruction of Confidential Information
    82          
 
       

*** Confidential Treatment Requested

- iii -



--------------------------------------------------------------------------------



 



          FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

                  ARTICLE 13         DISPUTES     83          
 
          13.01    
Disputes
    83     13.02    
Negotiation to Resolve Disputes
    83     13.03    
Litigation
    83     13.04    
Deadlock Arbitration
    83          
 
        ARTICLE 14         DEFAULT AND REMEDIES; LIMITATION OF LIABILITY     85
         
 
          14.01    
Default
    85     14.02    
General Remedies
    86     14.03    
AET Default
    86     14.04    
AEPTHC Default
    87     14.05    
Exclusion of Consequential Damages
    87          
 
        ARTICLE 15         INDEMNIFICATION     87          
 
          15.01    
Indemnification Obligations
    87     15.02    
Indemnification Procedures
    89     15.03    
Subrogation
    90          
 
        ARTICLE 16         DISSOLUTION, WINDING-UPAND TERMINATION     90        
 
 
          16.01    
Dissolution
    90     16.02    
Winding-Up and Termination
    91     16.03    
Fair Market Value Appraisals
    93     16.04    
Certificate of Cancellation
    94          
 
        ARTICLE 17         CONFIDENTIAL INFORMATION     94          
 
          17.01    
Confidentiality Obligation
    94     17.02    
Permissible Disclosures
    95     17.03    
Obligation with respect to Third Parties
    96     17.04    
Remedy
    96     17.05    
Duration
    96          
 
        ARTICLE 18         GENERAL PROVISIONS     96          
 
          18.01    
Setoff Rights
    96     18.02    
Notices
    97     18.03    
Entire Agreement; Superseding Effect
    97     18.04    
Effect of Waiver or Consent
    97          
 
       

*** Confidential Treatment Requested

- iv -



--------------------------------------------------------------------------------



 



          FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

                    18.05    
Amendment or Restatement
    98     18.06    
Binding Effect
    98     18.07    
Severability
    98     18.08    
Governing Law, Jurisdiction and Venue.
    98     18.09    
Waiver of Right to Jury Trial
    99     18.10    
Further Assurances
    99     18.11    
Waiver of Certain Rights
    99     18.12    
Public Announcements
    99     18.13    
Counterparts
    99     18.14    
Construction
    99          
 
       

*** Confidential Treatment Requested

- v -



--------------------------------------------------------------------------------



 



          FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

EXHIBITS AND SCHEDULES

     
Exhibit A
  Form of Company Escrow Agreement
Exhibit B
  Form of License Agreement
Exhibit C
  Form of Administrative Services Agreement
Exhibit D-1
  Form of AEPTHC Services Agreement (West Virginia Operating Company)
Exhibit D-2
  Form of AEPTHC Services Agreement (AYE Operating Company)
Exhibit D-3
  Form of AEPTHC Services Agreement (Ohio Operating Company)
Exhibit D-4
  Form of AET Services Agreement (West Virginia Operating Company)
Exhibit D-5
  Form of AET Services Agreement (Ohio Operating Company)
Exhibit E
  Form of Capital Contribution Escrow Agreement
Exhibit F
  Form of Regulatory Undertakings Agreement
Exhibit G
  Form of Environmental Indemnity Agreements
 
   
Schedule 2.08
  Series Information
Schedule 3.01
  Description of Project Facilities
Schedule 3.02
  Regulatory Plan
Schedule 3.09
  Company Revenue Allocation Methodology
Schedule 8.02
  Initial Representatives
Schedule 8.03
  Initial Administrators
Schedule 9.02
  Series Tax Matter Members
Schedule 18.02
  Notice Information

      *** Confidential Treatment Requested

- vi -



--------------------------------------------------------------------------------



 



          FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

LIMITED LIABILITY COMPANY AGREEMENT
OF
POTOMAC-APPALACHIAN TRANSMISSION HIGHLINE, LLC
A Delaware Limited Liability Company
     This Limited Liability Company Agreement (the “Agreement”) of
POTOMAC-APPALACHIAN TRANSMISSION HIGHLINE, LLC (the “Company”), dated as of
September 1, 2007 (the “Effective Date”), is adopted, executed and agreed to,
for good and valuable consideration, by AET PATH Company, LLC (“AET”), a limited
liability company organized under the laws of the State of Delaware (with
respect to the West Virginia Series, the Ohio Series and the AYE Series), and
AEP Transmission Holding Company, LLC (“AEPTHC”), a limited liability company
organized under the laws of the State of Delaware (with respect to the West
Virginia Series and the Ohio Series).
RECITALS
WHEREAS, AET and AEPTHC have formed the Company as a series limited liability
company by filing a Certificate of Formation (the “Delaware Certificate”) with
the office of the Secretary of State of Delaware as initial members of the
Company; and
WHEREAS, the purpose of the Company, to be pursued through its Operating Company
subsidiaries, is to design, engineer, site, acquire rights-of-way for, procure,
permit, construct, commission, finance, own, operate and maintain certain
transmission and interconnection facilities in the PJM region subject to the
terms set forth in this Agreement; and
WHEREAS, pursuant to Section 18-215 of the Act, this Agreement establishes
separate Series, each of which has separate rights, powers and duties regarding:
(a) specified property; and (b) the Series Profits and Series Losses associated
with such property.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, AET and AEPTHC agree as follows:
ARTICLE 1
DEFINITIONS AND INTERPRETATION
     1.01 Definitions. As used in this Agreement, the following capitalized
terms have the respective meanings set forth below or set forth in the Sections
or other provisions referred to below:
     Act: The Delaware Limited Liability Company Act.
     Additional Contribution: Section 6.05(a)(ii).
     Additional Contribution Member: Section 6.05(a)(ii).
     Additional Facilities: Section 3.07(a).

      *** Confidential Treatment Requested

- 1 -



--------------------------------------------------------------------------------



 



          FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

     Additional Facilities Disposition Date: The date, if any, upon which the
Disposition of the Additional Facilities by the AYE Operating Company to the
West Virginia Operating Company occurs pursuant to Section 3.07.
     Additional Facilities Extension Period: The period of time: (a) commencing
on the latest to occur of (i) the date of substantial completion of the Amos
Upgrade such that it is capable of being placed in service or (ii) the date as
of which elements of the Bedington-Kemptown Facilities with a net book value
equal to no less than [***] Dollars [***] are substantially complete such that
they are capable of being placed in service; and (b) ending on the Additional
Facilities Disposition Date.
     Additional Facilities Return Amount: If the Additional Facilities are
Disposed of pursuant to Section 3.07, an amount equal to the return that would
have been earned based on the methodology set forth in Schedule 3.09 applied to
the Amos Upgrade Cost over the Additional Facilities Extension Period, plus
interest on the periodic balance of such amount calculated using the annual rate
of interest set forth from time to time in 18 C.F.R. § 35.19a, compounded
annually.
     Adjusted Series Capital Account: With respect to each Series, the
Series Capital Account maintained for each Series Member: (a) increased by any
amounts that such Series Member is obligated to restore or is treated as
obligated to restore under Sections 1.704-1(b)(2)(ii)(c), 1.704-2(g)(1) and
1.704-2(i)(5) of the Treasury Regulations; and (b) decreased by any amounts
described in Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Treasury
Regulations.
     Administrative Committee: Section 8.03(a).
     Administrative Services Agreement: Any of the following agreements: (a) the
Administrative Services Agreement between AET and the West Virginia Operating
Company, in the form of Exhibit C; (b) the Administrative Services Agreement
between AEPTHC and the West Virginia Operating Company, in the form of
Exhibit C; (c) the Administrative Services Agreement between AET and the Ohio
Operating Company, in the form of Exhibit C; (d) the Administrative Services
Agreement between AEPTHC and the Ohio Operating Company, in the form of
Exhibit C; or (e) the agreement between Allegheny Energy Service Corporation and
the AYE Operating Company, each dated as of the Effective Date, as any such
agreement may be amended from time to time.
     Administrator: Section 8.03(a).
     AEPTHC: The preamble to this Agreement.
     AEPTHC Representatives: The Representatives appointed by AEPTHC, or the
Assignee of all of AEPTHC’s Voting Interests in the Company, in either case
pursuant to Section 8.02(b).
     AEP Transmission Zone: The geographic area identified on Attachment J to
the PJM Tariff (Revised Sheet No. 317) as the Transmission Zone of AEP East.

      *** Confidential Treatment Requested

- 2 -



--------------------------------------------------------------------------------



 



          FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

     AET: The preamble to this Agreement.
     AET Representatives: The Representatives appointed by AET, or the Assignee
of all of AET’s Voting Interests in the Company, in either case pursuant to
Section 8.02(b).
     Affiliate: With respect to any Person: (a) each entity that such Person
Controls; (b) each Person that Controls such Person; and (c) each entity that is
under common Control with such Person; provided, however, that the Company shall
not be deemed to be an Affiliate of any Member regardless of the
Series Percentage of such Member.
     Affiliate Arrangement: Section 8.14.
     Affiliated Contractor: Section 8.14.
     Affiliates’ Outside Activities: Section 4.04(c).
     Agreement: The preamble to this Agreement.
     Allegheny Assets: As of any date, the portion, if any, of the
Bedington-Kemptown Facilities owned as of such date by Potomac Edison or any of
its Affiliates other than the AYE Operating Company.
     Allegheny Transmission Zone: The geographic area identified on Attachment J
to the PJM Tariff (Revised Sheet No. 317) as the Transmission Zone of Allegheny
Power.
     Amos-Kemptown FERC 205 Application: The application submitted to FERC by
the Company on behalf of the West Virginia Operating Company and the AYE
Operating Company pursuant to Section 205 of the FPA seeking approval of a
formula rate and rate incentives for the West Virginia Facilities and the
Bedington-Kemptown Facilities.
     Amos Upgrade: Upgrades to the Appalachian Power Company’s Amos Substation
related to the construction of the other West Virginia Facilities; provided,
however, that the Amos Upgrade shall not include any facilities existing or
under construction on the Effective Date.
     Amos Upgrade Cost: Section 3.07(d).
     Appraiser: Section 16.03(d).
     Assignee: Any Person that acquires any Series Interest(s) through a
Disposition in accordance with the terms and conditions of this Agreement.
     [***] Notice: Written notice to initiate a [***].

      *** Confidential Treatment Requested

- 3 -



--------------------------------------------------------------------------------



 



          FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

     Available Cash: With respect to any Series for any Quarter ending prior to
the liquidation of the Company: (a) the sum of all cash and cash equivalents
distributed to such Series by the Operating Company associated with such Series
or otherwise received by the Company on behalf of such Series or exclusively
attributable to the property or activities of such Series or the Operating
Company associated with such Series; less (b) any costs and expenses of such
Series; provided, however, that Available Cash with respect to the Quarter in
which a liquidation of a Series occurs and any subsequent Quarter shall be
deemed to equal zero.
     AYE Board: The Managers of the AYE Operating Company, as described in the
AYE Operating Company Agreement.
     AYE Facilities: Those facilities identified as such in Schedule 3.01.
     AYE Operating Company: A limited liability company organized under the laws
of the State of Delaware: (a) that, subject to Section 3.03(c), owns or will own
the AYE Facilities and the real property interests on which such facilities will
be located; (b) that is one hundred percent (100%) owned by the Company; and
(c) whose property and operations are solely for the benefit of the AYE
Series Member(s).
     AYE Operating Company Agreement: The limited liability company agreement of
the AYE Operating Company.
     AYE Series: A Series of the Company established pursuant to Section 2.08
that is exclusively entitled to the benefits, and exclusively responsible for
the liabilities, of the AYE Operating Company.
     AYE Series Administrative Committee: The Administrative Committee that
manages the AYE Series.
     AYE Series Member: The: (a) Series Member of the AYE Series identified on
Schedule 2.08; (b) Assignees thereof that acquire Series Interests in the AYE
Series and are admitted as Series Members of the AYE Series in accordance with
this Agreement; and (c) successors in interest to such Persons.
     Bankruptcy or Bankrupt: With respect to any Person: (a) a general
assignment for the benefit of creditors occurs; (b) the filing by such Person of
a voluntary bankruptcy petition; (c) such Person (i) becomes the subject of an
order for relief or is declared insolvent in any federal or state bankruptcy or
insolvency proceedings, (ii) files a petition, answer or other pleading seeking
a reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any Law, (iii) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against such Person in a proceeding of the type described in clause (a),
(d), (e) or (f) of this definition; (d) such Person seeks, consents to, or
acquiesces in the appointment of a trustee, receiver, or liquidator over such
Person or over all or any substantial part of such Person’s assets or
properties; (e) the commencement of a proceeding seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or

      *** Confidential Treatment Requested

- 4 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
similar relief under any Law against such Person and, within sixty (60) Days of
such commencement, such proceeding has not been dismissed or the relief
requested therein has not otherwise been denied; or (f) the appointment, without
such Person’s consent or acquiescence, of a trustee, receiver or liquidator over
such Person or all or any substantial part of such Person’s assets or
properties, which appointment (A) has not been vacated, stayed or terminated
within sixty (60) Days or (B) continues for a period of more than sixty
(60) Days after the date of expiration of a stay, if the appointment has not
previously been vacated or terminated.
     Bedington-Kemptown Facilities: Subject to Section 3.07, those Project
Facilities identified as such in Schedule 3.01.
     Board of Managers: Section 8.02(a).
     Book Value: With respect to any property of an Operating Company associated
with any Series, the adjusted basis of such property for federal income tax
purposes, except as follows:

  (a)   The initial Book Value of any property contributed by a Series Member of
such Series shall be the Fair Market Value of such property;     (b)   The Book
Value of any such property shall be adjusted to equal its Fair Market Value in
connection with: (i) the acquisition of a Series Interest of such Series by, or
adjustment to the Series Percentage of, any new or existing Series Member of
such Series as a result of more than a de minimis Series Capital Contribution to
such Series; (ii) the distribution by such Series to a Series Member of such
Series of more than a de minimis amount of property as consideration for a
Series Interest of such Series or an adjustment to the Series Percentage of such
Series Member; (iii) the grant of a Series Interest of such Series (other than a
de minimis interest) as consideration for the provision of services to, or for
the benefit of, such Series by an existing Series Member of such Series acting
in its capacity as a Series Member thereof, or by a new Series Member of such
Series acting in its capacity as a Series Member thereof or in anticipation of
becoming a Series Member of such Series; (iv) the liquidation of such Series
within the meaning of Section 1.704-1(b)(2)(ii)(g)(1) of the Treasury Regulation
(other than pursuant to Section 708(b)(1)(B) of the Code); or (v) any other
event to the extent determined by the Administrative Committee of such Series to
be necessary to properly reflect Book Values in accordance with the standards
set forth in Section 1.704-1(b)(2)(iv)(q) of the Treasury Regulations;     (c)  
The Book Value of property distributed to a Series Member of such Series shall
be the Fair Market Value of such property; and     (d)   The Book Value of
property of an Operating Company shall be increased or decreased to reflect any
adjustments to the adjusted basis of such

*** Confidential Treatment Requested

- 5 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      property pursuant to Section 734(b) or Section 743(b) of the Code, but
only to the extent that such adjustments are taken into account in determining
Series Capital Accounts for the Series associated with such Operating Company
pursuant to Section 1.704-1(b)(2)(iv)(m) of the Treasury Regulations; provided,
however, that Book Value shall not be adjusted pursuant to this clause (d) to
the extent the Administrative Committee of such Series determines that an
adjustment pursuant to clause (b) of this definition is necessary or appropriate
in connection with the transaction that would otherwise result in an adjustment
pursuant to this clause (d).

If the Book Value of property has been determined or adjusted pursuant to clause
(b) or (d) of this definition, such Book Value shall thereafter be adjusted by
the Tax Depreciation taken into account with respect to such property for
purposes of computing Series Profits and Series Losses and other items allocated
pursuant to Article 7.
     Business Day: Any day other than a Saturday, a Sunday or a holiday on which
national banking associations in the State of New York are closed.
     Capital Contribution Escrow Agreement: Section 6.10(a).
     Capital Contribution Escrow Account: With respect to each Joint Series, a
segregated account established for the benefit of such Joint Series and the
Series Members of such Joint Series pursuant to the Capital Contribution Escrow
Agreement for deposits of Series Capital Contributions to such Joint Series.
     Capital Contribution Escrow Agent: The escrow agent that is designated
under, and is a party to, the Capital Contribution Escrow Agreement, in its
capacity as escrow agent thereunder.
     Certified Public Accountants: With respect to any Series, a firm of
independent public accountants selected from time to time by the Administrative
Committee of such Series.
     Charter Documents: The articles of formation or organization and limited
liability company agreement of any limited liability company.
     Claim: Any and all judgments, claims, causes of action, demands, lawsuits,
suits, proceedings, governmental investigations or audits, losses, assessments,
fines, penalties, administrative orders, obligations, costs, expenses,
liabilities and damages (whether actual, consequential or punitive), including
interest, penalties, reasonable attorneys’ fees, disbursements and costs of
investigations, deficiencies, levies, duties, imposts, remediation and cleanup
costs, and natural resources damages, in each case to the extent not reimbursed
or paid for by insurance.
     Claiming Member: Section 18.01(b).
*** Confidential Treatment Requested

- 6 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
     Class A Administrator: Each Administrator on the Administrative Committee
of a Joint Series that is appointed by AET or any Assignee that acquires AET’s
right to appoint Administrators to such Administrative Committee pursuant to
Section 5.07.
     Class B Administrator: Each Administrator on the Administrative Committee
of a Joint Series that is appointed by AEPTHC or any Assignee that acquires
AEPTHC’s right to appoint Administrators to such Administrative Committee
pursuant to Section 5.07.
     Class A Representative: Section 8.02(b).
     Class B Representative: Section 8.02(b).
     Code: The Internal Revenue Code of 1986, as amended.
     Company: The preamble to this Agreement.
     Company Dissolution Event: Section 16.01(a).
     Company Escrow Agent: Section 3.09(a).
     Company Escrow Agreement: The Escrow Agreement to be executed among the
Company, each Operating Company and the Company Escrow Agent, substantially in
the form of Exhibit A.
     Company Regulatory Filings: The Amos-Kemptown FERC 205 Application and
applications by the Company: (a) to FERC on behalf of the West Virginia
Operating Company and the Ohio Operating Company, for approval of the sale of
equity and the issuance of debt pursuant to Section 204 of the FPA; (b) to FERC
on behalf of the Company and the Joint Operating Companies for approval of
interlocking directorates; (c) to FERC on behalf of the Ohio Operating Company
pursuant to Section 205 of the FPA seeking approval of incentive rates and a
formula rate for the Ohio Facilities; and (d) if required to be filed by the
Company, to state utility commissions seeking approval of Company transactions
with Affiliates and siting of Project Facilities.
     Confidential Information: Trade secret or confidential information that is
provided by a Disclosing Party to a Recipient pursuant to this Agreement or any
other agreement (including the Mutual Confidentiality Agreement between American
Electric Power Service Corporation and Allegheny Energy, Inc. dated as of
March 20, 2007 and any other agreement incorporating or invoking the provisions
of Article 17), including any of the following kinds of information if
confidential: business information, operational information, customer
information, technology information, risk management information, personnel,
benefits and human resource information, information systems information,
intellectual property information, legal information, supplier or vendor
information and plans, information concerning sources or terms of financing or
credit, supply chain information and processes, tax information, financial
information, market analysis information, technical information, process
information, product information,
*** Confidential Treatment Requested

- 7 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
service information, pricing information, formulae, formulations, technical and
product specifications, equipment descriptions, plans, layouts, drawings and
computer programs, assembly, quality control, installation and operating
procedures, operating and/or maintenance manuals, instructions and other user
documentation, technical and marketing information, designs and data; provided,
however, that Confidential Information shall include the terms and conditions of
this Agreement; and provided further, that Confidential Information shall not
include, and all obligations regarding Confidential Information shall not apply
to, information that the Recipient can prove:

  (a)   was already known by (as established by dated documentation) the
Recipient at the time of receipt of the information by the Recipient from the
Disclosing Party;     (b)   is or becomes available to the industry without
confidentiality restrictions (e.g., in technical literature, databases or the
like that are available with or without subscription) or is in, or subsequently
enters, the public domain other than as a result of a disclosure by the
Recipient in breach of this Agreement;     (c)   was received by the Recipient
from a third party if such third party was not, or the Recipient reasonably
believed such third party was not, subject to any confidentiality obligation to
the Disclosing Party or disclosing information that the third party knew at the
time of such disclosure was obtained from the Disclosing Party by improper
means;     (d)   was independently developed by a Person without access to
information provided by the Disclosing Party;     (e)   was or is furnished by
the Disclosing Party to a third party without confidentiality restrictions; or  
  (f)   is approved for release by written authorization of the Disclosing
Party.

     Contributing Member: Section 6.05(a).
     Control: The possession, directly or indirectly, through one or more
intermediaries, of the following:

  (a)   in the case of a corporation, the power or authority to vote or dispose
of more than fifty percent (50%) of the outstanding voting securities entitled
to elect directors or individuals who perform similar management functions
thereof;     (b)   in the case of a limited liability company, partnership,
limited partnership or other entity, the right to more than fifty percent (50%)
of the distributions therefrom or economic interests therein; or

*** Confidential Treatment Requested

- 8 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (c)   in the case of any entity, the power or authority, through ownership of
voting securities, by contract or otherwise, to elect or appoint a majority of
general partners, directors, managers, managing members, trustees or such other
Persons that perform similar management functions, or otherwise exercise
predominant control over the management of the entity.

     Converted Member: After a declaration by AET pursuant to, and in accordance
with, Section 8.10(a) and for so long as it remains a [***] Member of the West
Virginia Series pursuant to the terms of this Agreement, AEPTHC, in its capacity
as a Series Member of the West Virginia Series.
     Curative Allocations: Section 7.03(b).
     Day: A calendar day; provided, however, that if any period of Days referred
to in this Agreement shall end on a Day that is not a Business Day, then the
expiration of such period shall be automatically extended until the end of the
first succeeding Business Day.
     Deadlock: A: (a) dispute that has continued for more than fifteen (15) Days
among (i) the Voting Members or Representatives on the Board of Managers
regarding a material matter concerning the business or affairs of the Company,
(ii) the Series Members of a Joint Series or the Administrators on the
Administrative Committee of a Joint Series regarding a material matter
concerning the business or affairs of such Joint Series or (iii) the Managers of
an Operating Company associated with a Joint Series regarding a material matter
concerning the business or affairs of such Operating Company; or (b) Revenue
Allocation Deadlock; provided, however, that a Deadlock shall not include a
disagreement regarding an interpretation of any terms or conditions of this
Agreement.
     Deadlock Arbitration: Section 8.09(b).
     Deadlock Arbitration Parties: All of the Voting Members of the Company, or
in the case of a Deadlock pertaining to a Joint Series or an Operating Company
associated with a Joint Series, the Voting Members of such Joint Series or the
Joint Series associated with such Operating Company, as applicable.
     Deadlock Arbitrator: Section 13.04(c).
     Deadlock Notice: Section 8.09(a).
     Deemed Membership Disposition: With respect to any Series Interests that
are owned, directly or indirectly, by a Person that owns no substantial assets
other than such Series Interests and assets that are directly related thereto, a
Disposition of all of the voting securities or other equity interests, or
substantially all of the assets, of such Person.
     Deemed Tax Disposition: With respect to any Series that is treated as a
partnership for federal income tax purposes, any event that is treated for
federal income
*** Confidential Treatment Requested

- 9 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
tax purposes as a sale or exchange of a Series Member’s Series Interests or
portion thereof for purposes of Section 708(b)(1)(B) of the Code.
     Default: Section 14.01.
     Default [***]: An [***] a Joint Series Operating Company [***].
     Default Rate: A rate per annum equal to the lesser of: (a) a varying rate
per annum equal to the sum of (i) the prime rate as published in The Wall Street
Journal, with adjustments in that varying rate to be made on the same date as
any change in that rate is so published, plus (ii) two hundred (200) basis
points; and (b) the maximum rate permitted by applicable Laws.
     Defaulting Member: A Member that has committed a Default.
     Delaware Certificate: The recitals to this Agreement.
     Deposit Account: Section 3.09(a).
     Disclosing Party: The Company, an Operating Company, a Member or any of its
Affiliates that discloses Confidential Information to a Recipient.
     Dispose, Disposing or Disposition: With respect to any asset (including any
Series Interest or membership interest in an Operating Company), a sale,
assignment, transfer, conveyance, gift, exchange or other disposition of such
asset, whether such disposition be voluntary, involuntary or by operation of
Law, including the following: (a) in the case of an asset owned by a natural
person, a transfer of such asset upon the death of its owner, whether by will,
intestate succession or otherwise; (b) in the case of an asset owned by an
entity, (i) a merger or consolidation of such entity (other than where such
entity is the survivor thereof), and (ii) a distribution of such asset,
including in connection with the dissolution, liquidation, winding-up or
termination of such entity (unless, in the case of dissolution, such entity’s
business is continued without the commencement of liquidation or winding-up);
and (c) a disposition in connection with, or in lieu of, a foreclosure of an
Encumbrance, provided, however, that neither the creation of an Encumbrance nor
the conversion of an entity into another type of entity shall constitute a
Disposition.
     Dispute: Section 13.01.
     Disputing Member: Section 13.01.
     Dissolution Notice: Section 16.01(c).
     Economic Risk of Loss: Section 1.752-2(a) of the Treasury Regulations.
     Effective Date: The preamble to this Agreement.
     Election Period: Section 5.03(a).
*** Confidential Treatment Requested

- 10 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
     Encumbrance: A security interest, lien, pledge, mortgage or other
encumbrance, whether such encumbrance be voluntary, involuntary or by operation
of Law.
     Environmental Indemnity Agreement: Any of the following agreements: (a) the
Environmental Indemnity Agreement between Appalachian Power Company and the West
Virginia Operating Company, dated as of the Effective Date; or (b) in the event
the Additional Facilities are transferred to the West Virginia Operating
Company, the Environmental Indemnity Agreement between the West Virginia
Operating Company and the AYE Operating Company, dated as of the date of such
transfer, each in the form of Exhibit G, as any such agreement may be amended
from time to time.
     Fair Market Value: The fair market cash value of an asset determined in
accordance with Section 16.03(a).
     FERC: The Federal Energy Regulatory Commission or any Governmental
Authority succeeding to the powers of such commission.
     FMV Notice: Section 16.03(a).
     FPA: The Federal Power Act, 16 U.S.C. §§ 824 et seq.
     GAAP: Generally accepted accounting principles for financial reporting as
in effect from time to time in the United States, applied on a consistent basis.
     Good Utility Practice: Any of the practices, methods and acts engaged in or
approved by a significant portion of the electric utility industry during the
relevant time period, or any of the practices, methods and acts that, in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety
and expedition. Good Utility Practice is not intended to be limited to the
optimum practice, method or act to the exclusion of all others, but rather is
intended to include acceptable practices, methods or acts generally accepted in
the region.
     Governing Body: Each of: (a) the Board of Managers; and (b) each
Administrative Committee.
     Governmental Approvals: Licenses, certificates, permits, franchises,
orders, approvals, determinations and authorizations from Governmental
Authorities having valid jurisdiction.
     Governmental Authority: Any federal, state, commonwealth, foreign, tribal,
territorial, local, county, parish, district or municipal governmental body; any
governmental, regulatory or administrative agency, commission, body,
instrumentality or other authority exercising or entitled to exercise any
executive, judicial, legislative, administrative, regulatory or taxing authority
or power, including any court or other
*** Confidential Treatment Requested

- 11 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
judicial body, FERC, any state utility regulatory commission with jurisdiction;
and any officer, official or other representative of any of the foregoing.
     Indebtedness: Indebtedness for borrowed money owed by any Operating
Company.
     Indemnified Party: The Person entitled to indemnification pursuant to this
Agreement.
     Indemnifying Party: The Person obligated to provide indemnification
pursuant to this Agreement.
     Initiating Party: Section 16.03(a).
     Issues Statement: Section 13.04(a).
     Joint Series: Each of the West Virginia Series and the Ohio Series.
     Joint Series Member: A Series Member of a Joint Series.
     Joint Series Operating Companies: The West Virginia Operating Company and,
unless and until AET Withdraws therefrom, the Ohio Operating Company.
     kV: Kilovolt(s).
     Law: Any constitution, statute, act, code (including the Code), law,
ordinance, executive order, rule, or regulation (including a regulation that has
been formally promulgated in a rule making proceeding but, pending final
adoption, is in proposed or temporary form having the force of law); any
guideline or notice having the force of law; and any Governmental Approval,
judgment, decree, writ, ruling, proclamation, injunction, resolution, decision,
declaration or interpretative or advisory opinion or letter of a Governmental
Authority having jurisdiction.
     License Agreement: The License Agreement by and among American Electric
Power Service Corporation, as licensor, and the West Virginia Operating Company,
the Ohio Operating Company, the AYE Operating Company and the AET Affiliate(s)
that will construct and own the Pennsylvania Facilities, collectively as
licensees, in the form of Exhibit B and dated as of the Effective Date, as such
agreement may be amended from time to time.
     Manager: With respect to any Operating Company, an individual serving on
the OpCo Board of such Operating Company.
     Maryland Regulatory Deadline: The date as of which the Company reasonably
determines that the MPSC should have acted to grant either the AYE Operating
Company or Potomac Edison a certificate of public convenience and necessity and
authority to exercise the right of eminent domain to acquire property necessary
to construct the Maryland Transmission Line, which Maryland Regulatory Deadline
shall be no earlier
*** Confidential Treatment Requested

- 12 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
than one (1) year after the later to occur of: (a) the filing of an application
by the AYE Operating Company or Potomac Edison for a certificate of public
convenience and necessity to construct the Maryland Transmission Line; or (b) a
determination by the United States Department of Energy that the Maryland
Transmission Line is within a NIETC.
     Maryland Transmission Line: The portion of the Bedington-Kemptown
Facilities consisting of twin circuit 500 kV transmission lines located in the
State of Maryland.
     Member: Any: (a) Person identified as a Series Member of any Series on
Schedule 2.08; (b) Assignee that acquires any Series Interest and is admitted as
a Series Member in accordance with this Agreement; and (c) successors in
interest to any such Person(s).
     Member Nonrecourse Debt: The definition of “partner nonrecourse debt” in
Section 1.704-2(b)(4) of the Treasury Regulations, as determined separately with
respect to each Series that is treated as a partnership for federal income tax
purposes.
     Member Nonrecourse Debt Minimum Gain: The definition of “partner
nonrecourse debt minimum gain” in Section 1.704-2(i)(2) of the Treasury
Regulations, as determined separately with respect to each Series that is
treated as a partnership for federal income tax purposes.
     Member Nonrecourse Deductions: The definition of “partner nonrecourse
deductions” in Section 1.704-2(i)(1) of the Treasury Regulations, as determined
separately with respect to each Series that is treated as a partnership for
federal income tax purposes.
     Minimum Gain: Section 1.704-2(d) of the Treasury Regulations, as determined
separately with respect to each Series that is treated as a partnership for
federal income tax purposes.
     MPSC: The Maryland Public Service Commission or any Governmental Authority
succeeding to the powers of such commission.
     Net Book Value: With respect to any Operating Company, the net value of all
or any portion of property owned by such Operating Company, and with respect to
any Series, the net value of all property owned by the Operating Company
associated with such Series, in each case based on the net depreciated book
value of such property, as recorded in FERC’s “Uniform System of Accounts.”
     NIETC: A National Interest Electric Transmission Corridor designated by the
United States Department of Energy.
     Non-Contributing Member: Section 6.05(a).
*** Confidential Treatment Requested

- 13 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
     Non-Defaulting Member: With respect to a Default related to a Series, each
Member of such Series other than the Defaulting Member and any Affiliates of
such Defaulting Member or, in the event of a Default that is not related to a
Series, each Member of each Series of which the Defaulting Member is a
Series Member other than the Defaulting Member and any Affiliates of such
Defaulting Member.
     Nonrecourse Deductions: Section 1.704-2(b) of the Treasury Regulations, as
determined separately with respect to each Series that is treated as a
partnership for federal income tax purposes.
     Offer Notice: Section 5.03(a).
     Offering Member: Section 5.03(b).
     Ohio Board: The Managers of the Ohio Operating Company, as described in the
Ohio Operating Company Agreement.
     Ohio Facilities: Those facilities identified as such in Schedule 3.01.
     Ohio Operating Company: A limited liability company organized under the
laws of the State of Ohio: (a) that owns or will own the Ohio Facilities and the
real property interests on which such facilities will be located; (b) that is
one hundred percent (100%) owned by the Company; and (c) whose property and
operations are solely for the benefit of the Ohio Series Members.
     Ohio Regulatory Deadline: The date as of which the Ohio Series Members
reasonably determine that the OPSB should have acted to grant the Ohio Operating
Company a certificate of environmental compatibility and public need and
authority to exercise the right of eminent domain to acquire property necessary
to construct the Ohio Facilities, which Ohio Regulatory Deadline shall be no
earlier than one (1) year after the later to occur of: (a) the filing of an
application by the Ohio Operating Company for a certificate of environmental
compatibility and public need to construct the Ohio Facilities; or (b) a
determination by the United States Department of Energy that the Ohio Facilities
are within a NIETC.
     Ohio Series: A Series of the Company established pursuant to Section 2.08
that is exclusively entitled to the benefits, and exclusively responsible for
the liabilities, of the Ohio Operating Company.
     Ohio Series Administrative Committee: The Administrative Committee that
manages the Ohio Series.
     Ohio Series Members: The: (a) Series Members of the Ohio Series identified
on Schedule 2.08; (b) Assignees thereof that acquire Series Interests in the
Ohio Series and are admitted as Series Members of the Ohio Series in accordance
with this Agreement; and (c) successors in interest to such Persons.
*** Confidential Treatment Requested

- 14 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
     OpCo Agreements: The Services Agreements, the Administrative Services
Agreements, the License Agreement, the Regulatory Undertakings Agreements, the
Environmental Indemnity Agreements, any interconnection agreements to which an
Operating Company is a party, agreements, if any, documenting Indebtedness of an
Operating Company and, with respect to the AYE Operating Company, any agreements
between such Operating Company and any of its Affiliates.
     OpCo Board: Each of the AYE Board, the Ohio Board and the West Virginia
Board.
     Operating Companies: The AYE Operating Company, the West Virginia Operating
Company and the Ohio Operating Company.
     Operational Deadlock: With respect to a Deadlock regarding a material
matter concerning the business or affairs of a Joint Series Operating Company or
the Joint Series associated with such Joint Series Operating Company, any such
Deadlock arising after the Project Facilities owned by such Operating Company
are energized (other than merely for test purposes).
     OPSB: The Ohio Power Siting Board or any Governmental Authority succeeding
to the powers of such board.
     Parent: With respect to any Member, the Person that directly or indirectly
Controls such Member and that is not itself Controlled by any other Person.
     Pennsylvania Facilities: Any 765 kV transmission line(s) that may be
constructed by or for AET or any of its Affiliates in the Allegheny Transmission
Zone that are necessary to connect the Ohio Facilities to any interconnection(s)
with any lower voltage transmission facilities.
     Person: The meaning assigned that term in Section 18-101(11) of the Act,
including a Governmental Authority and any other entity.
     PJM: PJM Interconnection, L.L.C.
     PJM Agreements: The: (a) Amended and Restated Operating Agreement of PJM
Interconnection, L.L.C., dated as of June 2, 1997; (b) PJM Owner Agreement; and
(c) PJM Tariff.
     PJM Owner Agreement: The Consolidated Transmission Owner Agreement dated as
of December 15, 2005.
     PJM Tariff: The PJM Open Access Transmission Tariff on file with FERC, as
such tariff may be revised from time to time.
     Potomac Edison: The Potomac Edison Company, an Affiliate of AET.
*** Confidential Treatment Requested

- 15 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
     Pre-Operational Deadlock: With respect to a Deadlock regarding a material
matter concerning the business or affairs of a Joint Series Operating Company or
the Joint Series associated with such Joint Series Operating Company, any such
Deadlock arising before the Project Facilities owned by such Operating Company
are energized (other than merely for test purposes).
     Priority Interest: Section 6.06(a).
     Project: The design, engineering, siting, acquisition of rights-of-way for,
procurement, permitting, construction, commissioning, financing, ownership,
operation and maintenance of the Project Facilities.
     Project Facilities: The West Virginia Facilities (including the Additional
Facilities, if any), the Bedington-Kemptown Facilities and the Ohio Facilities,
if any.
     PSCWV: The Public Service Commission of West Virginia or any Governmental
Authority succeeding to the powers of such commission.
     Qualified Person: With respect to any Deadlock Arbitration, an individual
who: (a) at no time has been employed or retained by, or affiliated with, any
Member, any Affiliate of a Member or PJM; (b) has experience in the operation of
high voltage electric transmission facilities; and (c) is knowledgeable
professionally regarding the matters that are the subject of such Deadlock
Arbitration.
     Quarter: Unless the context requires otherwise, a fiscal quarter of the
Company.
     Recipient: The Company, a Member, an Affiliate of a Member, an Operating
Company and their respective managers, directors, officers, employees or agents,
in each case, that receive Confidential Information.
     Record Holder: The Person in whose name a Series Interest is owned.
     Regular Series Capital Call: Section 6.01(c).
     Regulatory Allocations: Section 7.03(b).
     Regulatory Plan: The plan for submission of applications for Governmental
Approvals, including Necessary Regulatory Approvals, as set forth in
Schedule 3.02.
     Regulatory Undertakings Agreements: An agreement between the AYE Operating
Company and the West Virginia Operating Company, dated as of the Effective Date
and in the form of Exhibit F, as such agreement may be amended from time to
time.
     Representative: Section 8.02(a).
     Responding Party: Section 16.03(c).
     Response Notice: Section 16.03(c).
*** Confidential Treatment Requested

- 16 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
     Revenue Allocation Deadlock: A dispute that has continued for more than
five (5) Days among the Members of the Company regarding the calculation of any
“Allocation Variable” (as defined in Schedule 3.09).
     RTEP: A Regional Transmission Expansion Plan issued and approved by PJM, as
such plan may be modified by FERC.
     Securities Act: The Securities Act of 1933.
     Series: A separate series of Series Interests in the Company, established
pursuant to this Agreement in accordance with Section 18-215 of the Act.
     Series Capital Account: With respect to each Series, the account for each
Series Member of such Series to be maintained by the Administrative Committee of
such Series in accordance with Section 6.04.
     Series Capital Call: Section 6.01(a).
     Series Capital Contribution: Any contribution by a Series Member or its
predecessor in interest with respect to such Series, which contribution may
consist of cash, goods, services, contract rights or any other form of real or
personal property.
     Series Dissolution Event: Section 16.01(b).
     Series Interest: With respect to any Member: (a) that Member’s status as a
Member of a Series; (b) that Member’s share of the income, gain, loss, deduction
and credits of, and the right to receive distributions from, such Series;
(c) any Priority Interest to which such Member is entitled; (d) all other
rights, benefits and privileges enjoyed by that Member (under the Act, this
Agreement or otherwise) in its capacity as a Member of such Series, including
that Member’s rights, if any, to vote, designate any Representative(s) or
Administrator(s), consent and approve and otherwise to participate in the
management of such Series, including any right to do so through the Board of
Managers or any Administrative Committee; and (e) all obligations, duties and
liabilities imposed on that Member (under the Act, this Agreement or otherwise)
in its capacity as a Member of such Series, including any obligations to make
Series Capital Contributions with respect to such Series.
     Series Member: With respect to any Series as of any date, each Record
Holder of Series Interests in such Series.
     Series Percentage: With respect to each Series Member of a Series, the
Series Percentage set forth opposite such Series Member’s name on Schedule 2.08,
as such Series Percentage may: (a) be adjusted pursuant to Sections 6.07 and
8.10(c); or (b) be changed as a result of a Disposition, Deemed Membership
Disposition or Deemed Tax Disposition of a Series Interest; provided, however,
that the total Series Percentages for all Series Members of any Series shall
always equal one hundred percent (100%).
*** Confidential Treatment Requested

- 17 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
     Series Profits or Series Losses: With respect to each Series, and for each
taxable year or other applicable period, an amount equal to taxable income or
loss for such taxable year or period, determined in accordance with Section
703(a) of the Code (for this purpose, all items of income, gain, loss or
deduction required to be stated separately pursuant to Section 703(a)(1) of the
Code shall be included in taxable income or loss) and taking into account only
items of income, gain, loss and deduction relating to the affairs of such
Series, with the following adjustments (without duplication):

  (a)   any income that is exempt from federal income tax and not otherwise
taken into account in computing Series Profits or Series Losses pursuant to this
definition shall be added to such taxable income or loss;     (b)   any
expenditures described in Section 705(a)(2)(B) of the Code or treated as
expenditures (under Section 705(a)(2)(B) of the Code) pursuant to
Section 1.704-1(b)(2)(iv)(i) of the Treasury Regulations and not otherwise taken
into account in computing Series Profits or Series Losses pursuant to this
definition shall be subtracted from such taxable income or loss;     (c)   in
the event the Book Value of any Series asset is adjusted pursuant to clause
(b) or clause (c) of the definition of “Book Value”, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
Book Value of such asset) or an item of loss (if the adjustment decreases the
Book Value of such asset) from the Disposition of such asset and shall be taken
into account for purposes of computing Series Profits or Series Losses;     (d)
  gain or loss resulting from any Disposition of property with respect to which
gain or loss is recognized for federal income tax purposes shall be computed by
reference to the Book Value of the property Disposed of, notwithstanding that
the adjusted tax basis of such property differs from its Book Value;     (e)  
in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Tax Depreciation for such taxable year or period;     (f)  
to the extent an adjustment to the adjusted tax basis of any Series asset
pursuant to Section 734(b) of the Code is required, pursuant to
Section 1.704-1(b)(2)(iv)(m)(4) of the Treasury Regulations, to be taken into
account in determining Series Capital Account balances as a result of a
distribution other than in liquidation of a Series Interest, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of such asset) or an item of loss (if the adjustment decreases the basis
of such asset) from the Disposition of such asset and shall be taken into
account for purposes of computing Series Profits and Series Losses; and

*** Confidential Treatment Requested

- 18 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (g)   any items that are allocated pursuant to Section 7.03(a)(ix), the
Regulatory Allocations or Curative Allocations with respect to a Series shall
not be taken into account in computing Series Profits or Series Losses, and the
amounts of the items of income, gain, loss or deduction available to be
allocated pursuant to the Regulatory Allocations and Curative Allocations with
respect to such Series shall be determined by applying rules analogous to those
set forth in clauses (a) through (f) of this definition.

     Series Tax Matters Member: Section 9.02(a).
     Services Agreement: Any of the following agreements: (a) the Services
Agreement between AEPTHC or one of its Affiliates and the West Virginia
Operating Company in the form of Exhibit D-1; (b) the Services Agreement between
AEPTHC or one of its Affiliates and the AYE Operating Company in the form of
Exhibit D-2; (c) the Services Agreement between AEPTHC or one of its Affiliates
and the Ohio Operating Company in the form of Exhibit D-3; (d) the Services
Agreement between AET and the West Virginia Operating Company in the form of
Exhibit D-4; or (e) the Services Agreement between AET and the Ohio Operating
Company in the form of Exhibit D-5, each dated as of the Effective Date, as any
such agreement may be amended from time to time.
     Service Provider: With respect to any Services Agreement or Administrative
Services Agreement, each Person identified therein as “Service Provider” or
“Provider,” respectively.
     Settlement Proposal: Section 13.04(a).
     Stipulated Value: With respect to any Series Interest as of any date, an
amount equal to the product of: (a) the Series Percentage of such
Series Interest; multiplied by (b) [***]; multiplied by (c) the excess, if any,
of (i) the Net Book Value of the assets owned by the Operating Company
associated with the applicable Series, over (ii) the outstanding principal
balance of the Indebtedness of such Operating Company.
     Tax Depreciation: For each taxable year or other applicable period, an
amount equal to the depreciation, amortization or other cost recovery deduction
allowable for federal income tax purposes with respect to property for such
taxable year or period, except that: (a) with respect to any property the Book
Value of which differs from its adjusted tax basis for federal income tax
purposes and which difference is being eliminated by use of the remedial
allocation method pursuant to Section 1.704-3(d) of the Treasury Regulations,
Tax Depreciation for such taxable year or period shall be the amount of book
basis recovered for such taxable year or period under the rules prescribed by
Section 1.704-3(d)(2) of the Treasury Regulations; and (b) with respect to any
other property the Book Value of which differs from its adjusted tax basis at
the beginning of such taxable year or period, Tax Depreciation shall be an
amount that bears the same ratio to such beginning Book Value as the federal
income tax depreciation, amortization or other cost recovery deduction for such
taxable year or period bears to such beginning adjusted tax basis; provided,
however, that if the adjusted tax basis of any property at the
*** Confidential Treatment Requested

- 19 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
beginning of such taxable year or period is zero, Tax Depreciation with respect
to such property shall be determined with reference to such beginning value
using any reasonable method selected by the Board of Managers.
     Term: Section 2.11.
     Third Party Purchaser: Section 5.03(g).
     Transferring Member: Section 5.03(a).
     Transmission Zone: The Allegheny Transmission Zone or the AEP Transmission
Zone.
     Treasury Regulations: The regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code.
     Triggering Deadlock: A Deadlock that prevents or, if unresolved, imminently
will prevent, the Company, a Joint Series or a Joint Series Operating Company
from operating as a going concern in accordance with applicable Laws or the PJM
Agreements.
     Unanimous Interest: With respect to any vote, consent, approval or other
action of the Voting Members of the Company or any Joint Series, the vote of the
Voting Members thereof holding among them a one hundred percent (100%) Voting
Percentage.
     Venture Agreements: The Company Escrow Agreement and the Capital
Contribution Escrow Agreement.
     Voting Member: Any: (a) Member of the Company and each Series Member of
each Series designated as a Voting Member of the Company or a Series,
respectively, in Section 2.04; (b) Assignee that acquires the voting rights of
any such Member in accordance with the terms and conditions of this Agreement;
and (c) successors in interest to any such Person(s).
     Voting Percentage: As of any time, with respect to: (a) a Series and each
Voting Member of such Series, a fraction, expressed as a percentage, the
numerator of which is that Voting Member’s Series Percentage of such Series and
the denominator of which is the sum of Series Percentages of all Voting Members
of such Series; and (b) the Company and each Voting Member of the Company, a
fraction, expressed as a percentage, the numerator of which is that Voting
Member’s aggregate Series Capital Contributions to all Joint Series and the
denominator of which is the aggregate Series Capital Contributions of all Voting
Members to all Joint Series.
     West Virginia Board: The Managers of the West Virginia Operating Company,
as described in the West Virginia Operating Company Agreement.
*** Confidential Treatment Requested

- 20 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
     West Virginia Facilities: Those facilities identified as such in Schedule
3.01, and if the Additional Facilities are sold to the West Virginia Operating
Company pursuant to Section 3.07, the Additional Facilities.
     West Virginia Operating Company: A limited liability company organized
under the laws of the State of Delaware: (a) that owns or will own the West
Virginia Facilities and the real property interests on which such facilities
will be located; (b) that is one hundred percent (100%) owned by the Company;
and (c) whose property and operations are solely for the benefit of the West
Virginia Series Members.
     West Virginia Operating Company Agreement: The limited liability company
agreement of the West Virginia Operating Company.
     West Virginia Regulatory Deadline: The date as of which the West Virginia
Series Members reasonably determine that the PSCWV should have acted to grant
the West Virginia Operating Company a certificate of public convenience and
necessity and authority to exercise the right of eminent domain to acquire
property necessary to construct the West Virginia Facilities, which West
Virginia Regulatory Deadline shall be no earlier than one (1) year after the
later to occur of: (a) the filing of an application by the West Virginia
Operating Company for a certificate of public convenience and necessity to
construct the West Virginia Facilities; or (b) a determination by the United
States Department of Energy that the West Virginia Facilities are within a
NIETC.
     West Virginia Series: A Series of the Company established pursuant to
Section 2.08 that is exclusively entitled to the benefits, and exclusively
responsible for the liabilities, of the West Virginia Operating Company.
     West Virginia Series Administrative Committee: The Administrative Committee
that manages the West Virginia Series.
     West Virginia Series Members: The: (a) Series Members of the West Virginia
Series identified on Schedule 2.08; (b) Assignees thereof that acquire
Series Interests in the West Virginia Series and are admitted as Series Members
of the West Virginia Series in accordance with this Agreement; and
(c) successors in interest to such Persons.
     Withdraw, Withdrawing or Withdrawal: The withdrawal, resignation or
retirement of a Member from the Company; provided, however, that such terms
shall not include any Dispositions of Series Interests (which are governed by
Article 5), even though the Member making a Disposition may cease to be a
Series Member as a result of such Disposition.
     Withdrawn Member: Section 12.03.
1.02 Interpretation. Unless the context requires otherwise:

  (a)   the gender of all words used in this Agreement includes the masculine,
feminine and neuter;

*** Confidential Treatment Requested

- 21 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (b)   all pronouns used in this Agreement shall be deemed to refer to the
singular and plural;     (c)   references to Articles and Sections refer to
Articles and Sections of this Agreement;     (d)   the section headings of this
Agreement are for convenience of reference only, do not form a part of this
Agreement, and do not in any manner modify, interpret or construe the intent or
agreement of the Members;     (e)   references to Exhibits and Schedules refer
to the Exhibits and Schedules attached to this Agreement, each of which is made
a part hereof for all purposes;     (f)   references to Laws refer to such Laws
as they may be amended from time to time, and references to particular
provisions of a Law include any corresponding provisions of any succeeding Law;
    (g)   references to money are to the legal currency of the United States of
America;     (h)   the terms “hereof”, “herein”, “hereto”, “hereunder” and words
of similar or like import refer to this entire Agreement and not any particular
Section or other subdivision of this Agreement; and     (i)   the words
“include”, “includes” and “including” shall be deemed to be followed by “without
limitation” or “but not limited to.”

ARTICLE 2
FORMATION; ORGANIZATION
     2.01 Formation. The Company was formed as a Delaware series limited
liability company by the filing of the Delaware Certificate.
     2.02 Name. The name of the Company is “Potomac-Appalachian Transmission
Highline, LLC.” All Company business shall be conducted in the name of the
Company or in such other name(s) as may be authorized from time to time by the
Board of Managers. Any business conducted by a Series shall be conducted in the
name of such Series.
     2.03 Members. A Person shall be admitted as a Member, and shall become
bound by this Agreement, if such Person executes this Agreement or, without such
execution, if such Person purchases or otherwise lawfully acquires any
Series Interest(s) in accordance with the terms and conditions of this
Agreement. Except as may be expressly authorized hereunder, no Member shall have
the authority, and each Member agrees that it shall not exercise any apparent
authority, to bind or commit the Company to agreements, transactions or other
arrangements, or to hold itself out as an agent of the Company, any Series or
any Operating Company.
*** Confidential Treatment Requested

- 22 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
     2.04 Voting Members. The Voting Members shall be: (a) AEPTHC with respect
to the Company, the Ohio Series and, subject to Section 8.10, the West Virginia
Series; and (b) AET with respect to the Company, the West Virginia Series, the
Ohio Series and the AYE Series. There shall be no Voting Members other than
AEPTHC and AET and any Assignees of such Voting Members that obtain voting
rights in accordance with the terms and conditions of this Agreement. Members
who are not Voting Members shall have no right to vote on any Series or Company
matters, or on any matters considered by the Board of Managers or any
Administrative Committee.
     2.05 Registered Office; Registered Agent; Principal Office. The registered
office of the Company required by the Act to be maintained in the State of
Delaware shall be the office of the initial registered agent named in the
Delaware Certificate or such other office (which need not be a place of business
of the Company) as the Board of Managers may designate in the manner provided by
Law. The registered agent of the Company in the State of Delaware shall be the
initial registered agent named in the Delaware Certificate or such other Person
or Persons as the Board of Managers may designate in the manner provided by Law.
The principal office of the Company shall be at such place as the Board of
Managers may designate, which need not be in the State of Delaware, and the
Company shall maintain records at such principal office or such other place(s)
as the Board of Managers shall designate. The Company may have such other
offices as the Board of Managers may determine.
     2.06 Purposes. The purposes of the Company and each Series, to be pursued
through the Operating Companies, are to: (a) design, engineer, site, acquire
rights-of-way for, procure, permit, construct, commission, finance, own, operate
and maintain certain high voltage transmission and interconnection facilities in
the PJM region; and (b) engage in any activities directly or indirectly relating
thereto; provided, however, that (i) the activities of the West Virginia Series
shall be limited to such purposes related to the West Virginia Facilities, which
shall be pursued by the West Virginia Operating Company, (ii) the activities of
the Ohio Series shall be limited to such purposes related to the Ohio
Facilities, which shall be pursued by the Ohio Operating Company, and (iii) the
activities of the AYE Series shall be limited to such purposes related to the
Bedington-Kemptown Facilities, which shall be pursued by the AYE Operating
Company. Neither the Company nor any Series shall, nor shall the Company or any
Series permit any Operating Company to, engage in any activities other than the
foregoing activities.
     2.07 Powers.

  (a)   Subject to all of the terms, covenants, conditions and limitations
contained in this Agreement, the Company shall have the power and authority to
do any and all acts and things necessary, appropriate, proper, advisable,
desirable, incidental to or convenient for the furtherance and accomplishment of
the purposes described in Section 2.06 and for the protection and benefit of the
Company.     (b)   Except to the extent expressly authorized by the Board of
Managers, the Company shall not, and no Member shall cause the Company to: (i)
own

*** Confidential Treatment Requested

- 23 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      property other than interests in the Operating Companies; or (ii) enter
into any agreements other than the Venture Agreements.     (c)   All business
related to the Project shall be conducted by the Operating Companies, except:

  (i)   the filing of Company Regulatory Filings, including the retention of
experts and consultants required in connection with such filings and/or
proceedings related thereto;     (ii)   execution and delivery of, and
performance under, the Venture Agreements; and     (iii)   any other matters
expressly authorized by the Board of Managers.

     2.08 Creation of Series.

  (a)   As permitted by, and in accordance with, Section 18-215 of the Act, this
Agreement and the Delaware Certificate, provide for the designation and creation
of separate Series Interests. Each Series shall be accounted for separately and
independently from each other Series and separate and distinct records shall be
kept for each Series. The Company shall not be operated or treated as a single
partnership or joint venture.     (b)   The Series Profits and Series Losses of
each Series shall be determined solely by reference to the operations and
activities of such Series, and no transaction, property or obligation of any
other Series shall be taken into account in determining such Series Profits and
Series Losses.     (c)   Except as required by applicable Law: (i) with respect
to each Series with a single Series Member and for which no entity
classification election is made pursuant to Section 301.7701-3 of the Treasury
Regulations, such Series Member shall report the affairs and results of such
Series for federal income tax purposes as if the Series were disregarded as an
entity separate from its owner; (ii) with respect to each Series with multiple
Series Members, the Series Members shall report the affairs and results of such
Series as if such Series were a separate business entity treated as a
partnership for federal income tax purposes and as if each Operating Company
associated with such Series (if an eligible entity within the meaning of
Section 301.7701-3 of the Treasury Regulations) were disregarded as an entity
separate from its owner (the partnership constituted by such Series) for federal
income tax purposes.     (d)   Schedule 2.08 identifies each Series and the
following information applicable to each such Series and the Series Members
thereof:

*** Confidential Treatment Requested

- 24 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (i)   the Series Percentages of each Series Member in each Series as of the
Effective Date; and     (ii)   the Voting Members of each Series and the Voting
Percentages of each Voting Member with respect to the Company and each Series.

  (e)   The legal name, place of organization, mailing address and
Series Percentages of each Series Member shall be listed on the books and
records of the Series. An officer of the Series shall be required to update the
books and records from time to time as necessary to accurately reflect the
information therein.

     2.09 No State Law Partnership. The Series Members intend that the Company
shall: (a) be a limited liability company divided into Series as permitted by
the Act; and (b) not be a state Law partnership (including a limited
partnership) or joint venture, and no Series Member shall be a state Law partner
or joint venturer of any other Series Member, for any purposes, and this
Agreement shall not be construed to suggest otherwise.
     2.10 Foreign Qualification. Prior to the Company’s conducting business in
any jurisdiction other than Delaware, the Board of Managers shall cause the
Company to comply, to the extent procedures are available and those matters are
reasonably within the control of the Board of Managers, with all requirements
necessary to qualify the Company as a foreign limited liability company in such
jurisdictions and, to the extent recognized by the Law of such jurisdiction, as
a limited liability company whose business, rights, obligations and liabilities
have been divided into series. At the request of the Board of Managers, each
Member shall execute, acknowledge, swear to, and deliver all certificates and
other instruments that are necessary or appropriate to qualify, continue and
terminate the Company as a foreign limited liability company in any
jurisdiction(s) in which the Company conducts business.
     2.11 Term. The period of existence of the Company and each Series (with
respect to each, the "Term”) commenced as of September 1, 2007. The existence of
the Company shall end at such time as a certificate of cancellation of the
Company is filed with the Secretary of State of Delaware in accordance with
Section 16.04. The existence of a Series shall end upon the earlier of the
filing of a certificate of cancellation of the Company in accordance with
Section 16.04 or the dissolution of such Series in accordance with
Section 16.01(b).
     2.12 Liability to Third Parties.

  (a)   Except as otherwise provided by the Act: (i) the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company (which may
be attributed or allocated to one or more of the Series, in which case they
shall be borne exclusively by such Series as contemplated in this Agreement),
and no Member shall be obligated personally for any such debt, obligation or
liability of the Company solely by reason of being a Member of the Company; and
(ii) the debts, obligations and liabilities of a Series, whether arising in
contract, tort or otherwise, shall be solely the

*** Confidential Treatment Requested

- 25 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      debts, obligations and liabilities of such Series, and no Series Member of
any other Series shall be obligated personally for any such debt, obligation or
liability solely by reason of being a Member of the Company or a Series Member
of any other Series.     (b)   The debts, liabilities, obligations and expenses
incurred, contracted for or otherwise existing with respect to a Series shall be
enforceable only against the assets of such Series, and not against the assets
of the Company generally, any other Series or any Operating Company associated
with any such other Series.

     2.13 Series Interests.

  (a)   An officer of each Series shall keep a register of all outstanding
Series Interests and the Record Holders thereof.     (b)   An Assignee shall
become the Record Holder of Series Interests when a transfer of such
Series Interests is reflected in the register of such Series; provided, however,
that no Assignee shall become a Record Holder of any Series Interest(s) without
obtaining any necessary Governmental Approvals required in connection with such
Assignee’s acquisition of such Series Interest(s).     (c)   The Company and the
Series Members shall be entitled to recognize the Record Holder(s) as the
owner(s) of Series Interests and, except as otherwise required by applicable
Law, shall not be bound to recognize any equitable or other claim to, or
interest in, any Series Interests on the part of any other Person, whether or
not the Company or any Member shall have actual or other notice of any such
claim. The Disposition of any Series Interests in accordance with this Agreement
and the admission of any new Member(s) shall not constitute an amendment to this
Agreement.

     2.14 Formation of Operating Companies.

  (a)   The West Virginia Series Members shall cause the Company to form the
West Virginia Operating Company as a wholly-owned subsidiary of the Company. For
purposes of this Agreement, the West Virginia Operating Company shall be deemed
to be associated with the West Virginia Series.     (b)   The Ohio
Series Members shall cause the Company to form the Ohio Operating Company as a
wholly-owned subsidiary of the Company. For purposes of this Agreement, the Ohio
Operating Company shall be deemed to be associated with the Ohio Series.     (c)
  The AYE Series Member shall cause the Company to form the AYE Operating
Company as a wholly-owned subsidiary of the Company. For

*** Confidential Treatment Requested

- 26 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      purposes of this Agreement, the AYE Operating Company shall be deemed to
be associated with the AYE Series.

ARTICLE 3
THE PROJECT
     3.01 RTEP Designation.

  (a)   The Members shall exercise commercially reasonable efforts to cause PJM,
in its 2007 RTEP, to designate an Operating Company or, with respect to any
Project Facilities to be located in the Transmission Zone of a Series Member or
any Affiliate of such Series Member, the Person determined in accordance with
Section 3.01(b), to construct:

  (i)   the Bedington-Kemptown Facilities; and     (ii)   the West Virginia
Facilities.

  (b)   Notwithstanding any other provision of this Agreement, with respect to
any Project Facilities to be located in the Transmission Zone of a Series Member
or any Affiliate thereof, such Series Member shall have the exclusive right to
determine whether PJM’s designation of such Project Facilities shall be made to
an Operating Company, to such Series Member or to any Affiliate thereof;
provided, however, that in the event PJM designates a Series Member or any
Affiliate thereof to construct any West Virginia Facilities (including the
Additional Facilities if such facilities are required to be sold to the West
Virginia Operating Company pursuant to Section 3.07) or any Ohio Facilities,
such Series Member shall, and shall cause its Affiliates to, designate the West
Virginia Operating Company or the Ohio Operating Company, as applicable, to
exercise such Person’s rights and obligations with respect to the development,
construction and ownership of such Project Facilities.

     3.02 Regulatory Matters.

  (a)   The Members acknowledge that each Operating Company will be a “public
utility” as defined in Section 201 of the FPA.     (b)   The Board of Managers
shall cause the Company to: (i) prepare and file applications seeking all
Governmental Approvals required to be obtained in the name of the Company in
accordance with the Regulatory Plan; (ii) diligently prosecute applications to
obtain such approvals; and (iii) exercise all commercially reasonable efforts to
obtain such Governmental Approvals.     (c)   Without limiting the generality of
the foregoing, each Member shall, and shall cause its Affiliate(s) to, as
necessary or appropriate: (i) respond as

*** Confidential Treatment Requested

- 27 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      promptly as practicable to any inquiries or requests issued by any
Governmental Authority in respect of the Project; and (ii) reasonably cooperate
with other Members in the regulatory review process; provided, however, that a
Member shall not be obligated pursuant to this Section 3.02(c) to disclose
Confidential Information except to the extent that it is otherwise required to
disclose such Confidential Information: (A) by Law; (B) by any Governmental
Authority; or (C) pursuant to the express terms of this Agreement, any Venture
Agreement or any OpCo Agreement. Except to the extent permitted by
Section 3.02(f), no Member shall oppose (nor shall it permit any of its
Affiliates to oppose), obstruct or otherwise interfere with the efforts of
another Member to obtain any Governmental Approval required in connection with
the Project.     (d)   The Board of Managers shall prepare and file, or cause to
be prepared and filed, the Company Regulatory Filings; provided, however, that
the Amos-Kemptown FERC 205 Application shall include requests that FERC approve:
(i) a single return on equity and the same formula rate for the West Virginia
Facilities and the Bedington-Kemptown Facilities; and (ii) in advance, the
transfer from Potomac Edison (or any of its Affiliates that own any Allegheny
Assets) to the AYE Operating Company of the Allegheny Assets and all real
property interests on which any of the Allegheny Assets will be located.     (e)
  Each Member agrees, on behalf of itself and its Affiliates, that it shall not:
(i) oppose the right of any other Member or any of its Affiliates, any Series of
which such Member is not a Series Member or any Operating Company of such Series
to participate in any regulatory proceedings concerning the Project; (ii) file
any pleading or other document in any such proceedings without first giving the
Voting Members of all Series a reasonable opportunity to review and comment on
such pleading or document; or (iii) engage in any substantive communications
with any Governmental Authorities or their personnel concerning the Project
(including any Operating Company) without providing the other Members with
reasonable advance notice of the proposed communication and a reasonable
opportunity to participate therein, except to the extent providing such advance
notice is prohibited by Law; provided, however, that the covenants set forth in
clauses (ii) and (iii) of this Section 3.02(e) shall not apply to the AYE
Series Member or its Affiliates in connection with any actions before the MPSC
pertaining solely to the AYE Series, the AYE Operating Company, any of the
Bedington-Kemptown Facilities or the acquisition of real property interests on
which such facilities are to be located; and provided further, that the AYE
Series Member shall prepare and deliver to the Series Members of the Joint
Series a monthly status report on actions before the MPSC pertaining to the AYE
Series, the AYE Operating Company, the Bedington-Kemptown Facilities and

*** Confidential Treatment Requested

- 28 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      the acquisition of real property interests on which such facilities are to
be located and shall promptly respond to all reasonable inquires from the
Series Members of the Joint Series concerning such actions.     (f)   Nothing in
this Agreement shall restrict any Member or any of its Affiliates from appealing
any Governmental Approval, or the denial of any Governmental Approval.     (g)  
The Members hereby acknowledge that the Company will seek, or will cause the
West Virginia Operating Company to seek, eminent domain authority in the State
of West Virginia; provided, however, that the Company (or the West Virginia
Operating Company) may, upon the approval of a Unanimous Interest of the Voting
Members of the West Virginia Series, seek siting approval and federal eminent
domain authority from FERC for the West Virginia Facilities.     (h)   At AET’s
request, AEPTHC shall exercise commercially reasonable efforts to support AET
and its Affiliates in connection with their efforts to obtain siting approval
from state regulatory commissions of the Bedington-Kemptown Facilities;
provided, however, that AET shall reimburse AEPTHC for its costs incurred in
providing such support on the same cost basis as such charges are determined
from time to time for equivalent services that AEPTHC provides to its utility
Affiliates, including allocations for overhead (but excluding any markup for
profit).

     3.03 Maryland Transmission Line.

  (a)   The AYE Series Member shall cause Potomac Edison to file an application
with the MPSC on behalf of the AYE Operating Company (or alternatively, on
behalf of itself) seeking: (i) a certificate of public convenience and necessity
and authority to construct the Maryland Transmission Line; and (ii) authority to
exercise the right of eminent domain to acquire real property interests
necessary to construct the Maryland Transmission Line. If, pursuant to such
application, the MPSC grants a certificate of public convenience and necessity
to Potomac Edison and authorizes only Potomac Edison to exercise the right of
eminent domain to acquire real property interests necessary to construct the
Maryland Transmission Line, the AYE Series Member shall cause Potomac Edison to:
(A) exercise such rights to acquire all real property interests on which the
Maryland Transmission Line is to be located; (B) construct the Maryland
Transmission Line; and (C) exercise commercially reasonable efforts to transfer
such real property interests and the Maryland Transmission Line to the AYE
Operating Company before such date as the Maryland Transmission Line is
energized (other than for test purposes).

*** Confidential Treatment Requested

- 29 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (b)   If: (i) by the Maryland Regulatory Deadline, the MPSC fails to grant
either the AYE Operating Company or Potomac Edison a certificate of public
convenience and necessity and authority to exercise the right of eminent domain
to acquire real property interests necessary to construct the Maryland
Transmission Line; (ii) the Maryland Transmission Line is within a NIETC; and
(iii) the Company determines that it would be more expeditious and/or more
certain to obtain a certificate of public convenience and necessity to construct
the Maryland Transmission Line from FERC under Section 216 of the FPA, the AYE
Operating Company shall file an application with FERC under Section 216 of the
FPA seeking siting authority (including the right to exercise federal eminent
domain rights) to construct the Maryland Transmission Line.     (c)   If the
MPSC grants a certificate of public convenience and necessity to Potomac Edison
to construct the Maryland Transmission Line and, despite the commercially
reasonable efforts of the AYE Series Member, the MPSC fails to permit Potomac
Edison to transfer to the AYE Operating Company the Maryland Transmission Line
and the real property interests on which it is to be located, the Maryland
Transmission Line shall continue to be owned by Potomac Edison.     (d)   The
AYE Series Administrative Committee shall cause the AYE Operating Company and
the West Virginia Series Administrative Committee shall cause the West Virginia
Operating Company to execute and deliver the Regulatory Undertakings Agreement.
    (e)   In any filing that the AYE Operating Company may make under
Schedule 12 of the PJM Open Access Transmission Tariff or pursuant to Section
205 of the FPA with respect to any of the Bedington-Kemptown Facilities, the AYE
Operating Company shall request the same formula rate and return on equity as
those then being requested for the West Virginia Facilities or, if no such
formula rate or return on equity is then being requested for the West Virginia
Facilities, the same formula rate and return on equity as then allowed for the
West Virginia Facilities.     (f)   In any filing that the AYE Series Member or
any of its Affiliates (other than the AYE Operating Company) may make under
Schedule 12 of the PJM Open Access Transmission Tariff or pursuant to
Section 205 of the FPA with respect to any of the Allegheny Assets, the AYE
Series Member shall request, or shall cause its Affiliates to request, the same
formula rate and return on equity for the Allegheny Assets as those then being
requested for the Bedington-Kemptown Facilities owned by the AYE Operating
Company or, if no such formula rate or return on equity is then being requested
for the Bedington-Kemptown Facilities owned by the AYE Operating Company, the
same formula rate and return on equity as then allowed for the
Bedington-Kemptown Facilities owned by the AYE Operating Company.

*** Confidential Treatment Requested

- 30 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (g)   The AYE Series Member shall, and shall cause the AYE Operating Company
and their respective Affiliates to: (i) make any filings for a change in rates
with respect to the Bedington-Kemptown Facilities solely in conjunction with and
at the same time as rate change filings for the West Virginia Facilities; and
(ii) request that FERC approve use of the same formula rate and return on equity
for all the West Virginia Facilities and the Bedington-Kemptown Facilities.    
(h)   Notwithstanding anything to the contrary in this Agreement, if FERC
requires the AYE Series Member or any or its Affiliates to make a single rate
filing under Section 205 of the FPA for all or any portion of the
Bedington-Kemptown Facilities and any other facilities owned by the AYE Series
Member or any of its Affiliates, the AYE Series Member and/or its Affiliates may
make such filing but shall request the same formula rate and return on equity
for the Bedington-Kemptown Facilities that are the subject of such filing as are
then in effect for the Bedington-Kemptown Facilities owned by AYE Operating
Company.     (i)   Nothing in this Section 3.03 shall obligate the AYE Operating
Company or any of its Affiliates to take any action or assert any position that
is contrary to any ruling previously issued by FERC with respect to rates for
the Bedington-Kemptown Facilities.     (j)   In the event a proceeding is
initiated pursuant to Section 206 of the FPA with respect to the rates
applicable to the Bedington-Kemptown Facilities, the AYE Series Administrative
Committee shall not permit the AYE Operating Company to enter into a settlement
agreement that would reduce the return on equity then included in the formula
rate applicable to such Bedington-Kemptown Facilities if such reduction would
result in a return on equity that was lower than the return on equity then
included in the formula rate applicable to the West Virginia Facilities without
the prior written approval of the West Virginia Operating Company, such approval
not to be unreasonably withheld.

     3.04 Services Agreements.

  (a)   A Member or its Affiliates may perform services for any Operating
Company pursuant to one or more Services Agreements.     (b)   Upon: (i) a
Withdrawal by a Joint Series Member, a sale by a Joint Series Member of all of
its Series Interests in a Joint Series or the conversion of a Voting Member of a
Joint Series to a Converted Member pursuant to Section 8.10, any Services
Agreements (or any service schedule(s) executed pursuant to such Services
Agreements) pursuant to which the Withdrawn Member, selling Series Member,
Converted Member or any Affiliate of such Withdrawn Member, selling
Series Member or Converted Member is a Service Provider to an Operating Company

*** Confidential Treatment Requested

- 31 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      associated with a Series of which such Withdrawn Member, selling
Series Member or Converted Member is no longer a Voting Member may be terminated
by either party thereto; and (ii) the transfer by a Voting Member of its right
to appoint Representatives pursuant to Section 5.07, any Services Agreements (or
any service schedule(s) executed pursuant to such Services Agreements) pursuant
to which such transferring Voting Member (or any Affiliate of such transferring
Voting Member) is a Service Provider to an Operating Company associated with
such Series may be terminated by any other Voting Member; and (iii) the transfer
by a Voting Member of a Series of its right to appoint Administrators for such
Series pursuant to Section 5.07, any Services Agreements (or any service
schedule(s) executed pursuant to such Services Agreements) pursuant to which
such transferring Voting Member (or any Affiliate of such Voting Member) is a
Service Provider to an Operating Company associated with such Series may be
terminated by any other Voting Member of such Series, and in any such case
neither party to any terminated Services Agreement (or any terminated service
schedule(s)) shall have any liability thereunder except the liability to pay
amounts owed thereunder as of the date of termination (including amounts owed
but not yet due in respect of services performed prior to the date of
termination) and any additional amounts that may be owed in respect of
transition services as required hereunder or thereunder.     (c)   Upon a
termination of a Services Agreement (or any service schedule(s) executed
pursuant to such Services Agreements) pursuant to this Section 3.04: (i) the
Withdrawn Member, selling Series Member, Converted Member or transferring
Member, as applicable, shall remain liable under such terminated Services
Agreement (and any terminated service schedule(s)) both as a Service Provider
(with respect to performance prior to such termination) and as if it remained a
Member, Series Member or Voting Member of the Company, as applicable, with
respect to the terminated Services Agreement and terminated service schedule(s);
and (ii) the Service Provider under any such terminated Services Agreement (or
terminated service schedules(s)) shall, upon the request of an Operating
Company, cooperate with such Operating Company in transitioning any services to
a replacement service provider.

     3.05 Administrative Services Agreements.

  (a)   The costs incurred by a Voting Member or its Affiliate(s) to perform
administrative, management, oversight and support functions for a Joint
Series Operating Company or for the Company on behalf of such Joint Series
Operating Company (including the costs of providing Representatives,
Administrators, Managers and other personnel and the costs of retaining third
party consultants and contractors) shall be subject to reimbursement by such
Joint Series Operating Company in accordance

*** Confidential Treatment Requested

- 32 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      with an Administrative Services Agreement to be executed by each such
Joint Series Operating Company.     (b)   Upon a Withdrawal by a Joint
Series Member from the Company or a Joint Series, a sale by a Joint
Series Member of all of its Series Interests in a Joint Series or the transfer
by a Joint Series Member of its right to appoint Representatives or
Administrators for a Joint Series pursuant to Section 5.07, all of the
Administrative Services Agreements pursuant to which such Joint Series Member,
or any Affiliate of such Joint Series Member, is a Service Provider to an
Operating Company associated with the Joint Series from which such Joint
Series Member is Withdrawing, or the Series Interests of which are being sold or
transferred, shall terminate without any liability thereunder except the
liability of the parties thereto to pay amounts owed thereunder as of the date
of termination (including amounts owed but not yet due in respect of services
performed prior to the date of termination) and any additional amounts that may
be owed in respect of transition services as required thereunder; provided,
however, that the Withdrawn, selling or transferring Joint Series Member, as
applicable, shall remain liable under any terminated Administrative Services
Agreements both as a Service Provider (with respect to performance prior to such
termination) and as if it remained a Joint Series Member with respect to the
terminated Administrative Services Agreement(s).     (c)   The Voting Member of
the AYE Series shall enter into, or cause one of its Affiliates to enter into,
an Administrative Services Agreement with the AYE Operating Company pursuant to
which such Person or one or more of its Affiliates shall be responsible for the
administration, management and oversight of the AYE Series and the AYE Operating
Company. The Person(s) performing administrative, management, oversight and
support functions for the AYE Operating Company or the Company on behalf of the
AYE Operating Company (including providing Representatives, Administrators,
Managers and other personnel and retaining third party consultants and
contractors) shall be entitled to charge the AYE Operating Company for such
services, pursuant to such Administrative Services Agreement; provided, however,
that charges for such services shall be determined on the same cost basis as
such charges are determined from time to time for equivalent services that such
Person(s) provide(s) to its utility Affiliates, including allocations for
overhead, but excluding any markup for profit.     (d)   To the extent that any
costs incurred by a Voting Member or any of its Affiliates pursuant to an
Administrative Services Agreement cannot be attributed to any Series or
Operating Company, such costs shall be deemed to be Company costs and shall be
allocated as follows: (i) any such costs incurred before the Ohio Operating
Company is designated to

*** Confidential Treatment Requested

- 33 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      construct the Ohio Facilities shall be allocated sixteen percent (16%) to
the AYE Operating Company and eighty-four percent (84%) to the West Virginia
Operating Company; and (ii) any such costs incurred after such date shall be
allocated to the AYE Operating Company, the West Virginia Operating Company and
the Ohio Operating Company based on the proportionate length of line miles
(determined on a straight-line basis from end-point to end-point) of
transmission lines comprising the Project Facilities owned by each Operating
Company.

     3.06 Pennsylvania Facilities. Notwithstanding any other provision of this
Agreement, AET and its Affiliates shall have the right, on its or their own and
without participation by the Company, AEPTHC or any of its Affiliates, to
engineer, design, construct, own and operate the Pennsylvania Facilities. At
AET’s request, AEPTHC shall, or shall cause one of its Affiliates to, enter into
an agreement with AET or an Affiliate of AET designated to construct the
Pennsylvania Facilities, which agreement shall include and be limited to the
same terms and conditions as the Services Agreement, pursuant to which AEPTHC or
such Affiliate shall, to the extent reasonably requested by AET or such
Affiliate engineer, design and/or provide technical support relating to any 765
kV facilities included in the Pennsylvania Facilities in the same manner as
AEPTHC or its Affiliate performs services under Schedule 8 of the Services
Agreement with the AYE Operating Company. AEPTHC, on behalf of itself and its
Affiliates, agrees not to seek designation by PJM or any other Person to
construct the Pennsylvania Facilities during the period prior to PJM’s issuance
of the 2010 RTEP.
     3.07 Additional Facilities.

  (a)   If: (i) AEPTHC, the Ohio Series or the Ohio Operating Company is
designated in any RTEP through and including the 2010 RTEP; and (ii) the Ohio
Operating Company subsequently receives a certificate of environmental
compatibility and public need from the OPSB to construct the Ohio Facilities,
the AYE Series Administrative Committee shall, subject to the conditions set
forth in this Section 3.07, cause the AYE Operating Company to offer to transfer
to the West Virginia Operating Company discrete equipment included in the
Bedington-Kemptown Facilities (the “Additional Facilities”) with a Net Book
Value approximately equal to the Amos Upgrade Cost. The Administrators of the
West Virginia Series appointed by AEPTHC shall have exclusive authority to
elect, on behalf of the West Virginia Operating Company, whether or not to
purchase the Additional Facilities.     (b)   The AYE Series Member shall cause
the AYE Operating Company to seek authority to Dispose of the Additional
Facilities to the West Virginia Operating Company promptly upon the later to
occur of: (i) the substantial completion of the Amos Upgrade such that it is
capable of being placed in service; (ii) the substantial completion of the
Additional Facilities such that they are capable of being placed in service; and
(iii) issuance of a certificate of environmental compatibility and public need
from the OPSB to the Ohio Operating Company to construct the Ohio

*** Confidential Treatment Requested

- 34 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      Facilities. Any obligation to Dispose of the Additional Facilities to the
West Virginia Operating Company shall be subject to the receipt by the AYE
Series and the AYE Operating Company of any and all Governmental Approvals
required to Dispose of such Additional Facilities.     (c)   The Series Members
of the West Virginia Series acknowledge and agree that the AYE Operating Company
shall have exclusive authority to identify the Additional Facilities at its
discretion; provided, however, that: (i) the Additional Facilities shall be
located in West Virginia; and (ii) the Additional Facilities shall, to the
extent practicable (as determined in the reasonable judgment of the AYE
Operating Company), be operationally proximate to Bedington-Kemptown Facilities
that operate at 765 kV.     (d)   Promptly upon completion of the Amos Upgrade,
the West Virginia Series Administrative Committee shall deliver to the AYE
Series Administrative Committee written certification (with reasonable
supporting documentation), in form and substance reasonably acceptable to the
AYE Series Administrative Committee, of the total capitalized cost incurred by
the West Virginia Operating Company to construct and install the Amos Upgrade
(such cost, the “Amos Upgrade Cost”). The West Virginia Series Administrative
Committee shall cause all capitalized costs incurred by the West Virginia
Operating Company to construct and install the Amos Upgrade to be accounted for
separately from other costs of the West Virginia Operating Company or the West
Virginia Series.     (e)   In consideration of the Disposition of the Additional
Facilities, the West Virginia Operating Company shall be obligated to pay to the
AYE Operating Company an amount equal to: (i) the Net Book Value of the
Additional Facilities; less (ii) the Additional Facilities Return Amount, if
any. In order to facilitate the purchase of the Additional Facilities by the
West Virginia Operating Company, the West Virginia Series Administrative
Committee shall issue Series Capital Calls to the West Virginia Series Members
in an aggregate amount equal to such amount.     (f)   The Additional Facilities
Disposition Date shall occur no earlier than the latest to occur of: (i) the
date of substantial completion of the Amos Upgrade such that it is capable of
being placed in service; (ii) the date of substantial completion of the
Additional Facilities such that they are capable of being placed in service; and
(iii) receipt of all Governmental Approvals necessary for the Disposition of the
Additional Facilities by the AYE Operating Company. As of the Additional
Facilities Disposition Date, if any, the Additional Facilities shall be included
in the West Virginia Facilities and shall no longer be part of the
Bedington-Kemptown Facilities.

*** Confidential Treatment Requested

- 35 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (g)   In connection with the Disposition of the Additional Facilities pursuant
to this Section 3.07, the AYE Operating Company shall: (i) represent and warrant
to the West Virginia Operating Company that (A) it has good title to the
Additional Facilities, (B) there are no Encumbrances for any indebtedness or any
other Encumbrances on such Additional Facilities other than pursuant to this
Agreement, (C) the AYE Operating Company has due authority to Dispose of such
Additional Facilities to the West Virginia Operating Company, (D) the agreement
transferring the Additional Facilities to the West Virginia Operating Company is
valid and enforceable against the AYE Operating Company, and (E) the Disposition
of the Additional Facilities to the West Virginia Operating Company does not
violate any applicable Law in any material respect or cause a default under any
material agreement to which the AYE Operating Company is a party; (ii) disclose
in writing the existence and nature of any pending or, to the AYE Operating
Company’s actual knowledge without any obligation of due inquiry, threatened
litigation or arbitration or any audit or investigation initiated by any
Governmental Authority against the AYE Operating Company related to the
Additional Facilities; and (iii) sign such documents as may reasonably be
requested by the West Virginia Operating Company. The representations and
warranties described in clause (i) of this Section 3.07(g) shall not survive the
closing of the sale of the Additional Facilities, except for the representations
and warranties described in clauses (i)(A), (i)(C), (i)(D) and (i)(E) of this
Section 3.07(g), each of which shall survive such closing on such Disposition
for a period of one (1) year.     (h)   Notwithstanding any other provision of
this Agreement to the contrary, in the event the AYE Operating Company discloses
the existence of any pending or threatened litigation or other proceeding
required to be disclosed pursuant to Section 3.07(g), or the West Virginia
Operating Company reasonably determines that the representation and warranty
required by clause (i)(B) of Section 3.07(g) is inaccurate, the West Virginia
Operating Company may, in its sole discretion, and as its exclusive remedy based
on such disclosure, elect not to purchase the Additional Facilities.     (i)  
Simultaneous with any Disposition of the Additional Facilities to the West
Virginia Operating Company: (i) the AYE Operating Company shall grant the West
Virginia Operating Company such access to the Additional Facilities as may be
reasonably necessary to own, operate and maintain the Additional Facilities; and
(ii) the AYE Series Administrative Committee shall cause the AYE Operating
Company to execute and deliver an Environmental Indemnity Agreement to the West
Virginia Operating Company. Upon the Disposition of the Additional Facilities by
the AYE Operating Company, such Additional Facilities shall no longer be
included in the Bedington-Kemptown Facilities.

*** Confidential Treatment Requested

- 36 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
     3.08 Duty of Cooperation.

  (a)   No Series Member of a Joint Series, nor its Representatives,
Administrators, employees, officers, agents or consultants shall, without the
approval of the Administrative Committee of such Joint Series: (A) engage in any
negotiations of any agreements with respect to such Joint Series or the Joint
Series Operating Company associated with such Joint Series except as permitted
by the Services Agreements or the Administrative Services Agreements; or (B) act
with apparent authority of the Company, such Joint Series or the Joint
Series Operating Company associated with such Joint Series; provided, however,
that nothing in this Section 3.08 shall limit or restrict any rights of AET
acting in good faith in its capacity as a Series Member of the AYE Series.    
(b)   In the event the Voting Members or the Administrative Committee of any
Series elects to take any action that: (i) materially affects the Operating
Company associated with such Series; (ii) does not materially affect any other
Series or Operating Company; and (iii) requires the approval or consent of the
Board of Managers, each Member shall cause its Representatives to (A) not
withhold or condition their respective approvals or consents to such action, and
(B) cooperate in connection with such action.

     3.09 Company Escrow Agreement.

  (a)   The Board of Managers shall cause the Company to enter into the Company
Escrow Agreement and, together with the Operating Companies, to direct that all
monies paid by PJM to the Company, the West Virginia Operating Company or the
AYE Operating Company in respect of the West Virginia Facilities and/or the
Bedington-Kemptown Facilities be deposited into a single account (the “Deposit
Account”) administered pursuant to such Company Escrow Agreement. The Deposit
Account and any other account established pursuant to the Company Escrow
Agreement shall be administered by a bank, financial institution or other
depository (the “Company Escrow Agent”) as shall be designated from time to time
by the Board of Managers. No funds deposited into the Deposit Account or any
other account established pursuant to the Company Escrow Agreement shall be
commingled with funds of any other Person, including any Member.     (b)   The
Deposit Account shall be maintained for the benefit of the Operating Companies
in accordance with the terms and conditions of the Company Escrow Agreement.    
(c)   The Board of Managers shall direct the Company Escrow Agent to disburse
funds from the Deposit Account to the West Virginia Operating Company and the
AYE Operating Company, or accounts established for

*** Confidential Treatment Requested

- 37 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      the benefit of such Operating Companies, based on the methodology set
forth in Schedule 3.09; provided, however, that in the event that the AYE
Series Member fails to comply in any material respect with the requirements of
Section 3.03, the Board of Managers shall direct the Company Escrow Agent to
disburse funds from the Deposit Account to each of the West Virginia Operating
Company and the AYE Operating Company, or accounts established for the benefit
of such Operating Companies, in accordance with the formula rates then
applicable to such Operating Companies and without reference to the allocation
methodology set forth in Schedule 3.09.     (d)   In the event the Company
(though the AYE Series) ceases to own any material interest in the AYE Operating
Company, the Company Escrow Agreement shall be terminated and each of the West
Virginia Operating Company and the AYE Operating Company shall be entitled to
monies paid by PJM based on their respective formula rates.

     3.10 Series Expenses.

  (a)   Subject to Section 8.10, each West Virginia Series Member shall:
(i) solely through its obligation under this Agreement to fund Series Capital
Contributions for the West Virginia Series, be responsible for that portion of
the aggregate costs and expenses incurred by the West Virginia Operating Company
on or after the Effective Date corresponding to such West Virginia
Series Member’s Series Percentage; and (ii) be obligated to contribute such
amounts to the West Virginia Series pursuant to Series Capital Calls. The West
Virginia Series Administrative Committee shall cause the West Virginia Operating
Company to reimburse certain costs and expenses related to the West Virginia
Facilities and/or the real property interests on which such facilities are to be
located incurred prior to the Effective Date pursuant to the terms and
conditions set forth in the Administrative Services Agreements executed by the
West Virginia Operating Company.     (b)   Subject to Section 8.10, each Ohio
Series Member shall: (i) solely through its obligation under this Agreement to
fund Series Capital Contributions for the Ohio Series, be responsible for that
portion of the aggregate costs and expenses incurred by the Ohio Operating
Company on or after the Effective Date corresponding to such Ohio
Series Member’s Series Percentage; and (ii) be obligated to contribute such
amounts to the Ohio Series pursuant to Series Capital Calls. The Ohio
Series Administrative Committee shall cause the Ohio Operating Company to
reimburse certain costs and expenses related to the Ohio Facilities and/or the
real property interests on which such facilities are to be located incurred
prior to the Effective Date pursuant to the terms and conditions set forth in
the Administrative Services Agreements executed by the Ohio Operating Company.

*** Confidential Treatment Requested

- 38 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (c)   The AYE Series Member shall: (i) solely through its obligation under
this Agreement to fund Series Capital Contributions for the AYE Series, be
responsible for costs and expenses incurred by the AYE Operating Company; and
(ii) be obligated to contribute such amounts to the AYE Series pursuant to
Series Capital Calls.

     3.11 Financing. The Series Members of each Series shall exercise reasonable
efforts to obtain third-party financing for their respective Operating
Companies; provided, however, that: (a) the principal amount of any Operating
Company Indebtedness at the time such Operating Company’s facilities are
energized (other than merely for test purposes) shall not, without the approval
of the Board of Managers, exceed fifty percent (50%) of total capital investment
in such Operating Company; and (b) no Operating Company shall have any
obligation to coordinate or aggregate the financing of its Project Facilities
with the financing of Project Facilities owned by any other Operating Company.
The Series Members of each Series shall cooperate with Series Members of the
other Series and prospective lenders in connection with proposed financing
arrangements, including providing information regarding their respective
Operating Companies and/or Series Members as may be reasonably requested by such
prospective lenders. Nothing in this Agreement shall require a Member to provide
a guarantee or other credit support for any Indebtedness.
     3.12 Ohio Facilities.

  (a)   Subject to Good Utility Practice, applicable Laws and any limitations
set forth in the PJM Agreements the Ohio Series Members shall exercise
reasonable efforts to obtain designation by PJM of AEPTHC, the Ohio Series or
the Ohio Operating Company to construct the Ohio Facilities along a path that
connects to transmission lines running to a point at or near the Prexy
Substation in the Allegheny Transmission Zone until the earlier of: (i) PJM’s
designation of a Person to construct the Ohio Facilities; or (ii) PJM’s issuance
of the 2010 RTEP; provided, however, that in the event AEPTHC Withdraws from the
Company pursuant to Section 12.01(b), its sole responsibility with respect to
the Ohio Facilities after such Withdrawal shall be those described in
Section 12.01(f).     (b)   Subject to Good Utility Practice, applicable Laws
and any limitations set forth in the PJM Agreements neither AEPTHC nor AET nor
any of their respective Affiliates shall, without the written consent of the
Voting Members of the Company, advocate or support any alternative proposals for
the Ohio Facilities prior to such time as PJM issues the 2010 RTEP.     (c)   In
the event the Ohio Operating Company is designated to construct the Ohio
Facilities pursuant to an RTEP, the Ohio Series Members shall cause the Ohio
Operating Company to file an application with the OPSB seeking: (i) a
certificate of environmental compatibility and public need and authority to
construct the Ohio Facilities; and (ii) authority to exercise the right of
eminent domain to acquire real property interests necessary to construct the
Ohio Facilities. If, pursuant to such application, the OPSB

*** Confidential Treatment Requested

- 39 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      grants a certificate of environmental compatibility and public need to the
Ohio Operating Company and authorizes the Ohio Operating Company to exercise the
right of eminent domain to acquire real property interests necessary to
construct the Ohio Facilities, the Ohio Series Members shall cause the Ohio
Operating Company to: (A) exercise such rights to acquire all real property
interests on which the Ohio Facilities are to be located; and (B) construct the
Ohio Facilities.     (d)   If: (i) by the Ohio Regulatory Deadline, the OPSB
fails to grant the Ohio Operating Company a certificate of environmental
compatibility and public need and authority to exercise the right of eminent
domain to acquire real property interests necessary to construct the Ohio
Facilities; (ii) the Ohio Facilities are within an NIETC; and (iii) the Ohio
Series Members determine that it would be more expeditious and/or more certain
to obtain a certificate of public convenience and necessity to construct the
Ohio Facilities from FERC under Section 216 of the FPA, the Ohio Series Members
shall cause the Ohio Operating Company to file an application with FERC under
Section 216 of the FPA seeking siting authority (including the right to exercise
federal eminent domain rights) to construct the Ohio Facilities.

     3.13 West Virginia Facilities.

  (a)   The West Virginia Series Members shall cause the West Virginia Operating
Company to file an application with the PSCWV seeking: (i) a certificate of
public convenience and necessity and authority to construct the West Virginia
Facilities; and (ii) authority to exercise the right of eminent domain to
acquire real property interests necessary to construct the West Virginia
Facilities. If, pursuant to such application, the PSCWV grants a certificate of
public convenience and necessity to the West Virginia Operating Company and
authorizes the West Virginia Operating Company to exercise the right of eminent
domain to acquire real property interests necessary to construct the West
Virginia Facilities, the West Virginia Series Members shall cause the West
Virginia Operating Company to: (A) exercise such rights to acquire all real
property interests on which the West Virginia Facilities are to be located; and
(B) construct the West Virginia Facilities.     (b)   If: (i) by the West
Virginia Regulatory Deadline, the PSCWV fails to grant the West Virginia
Operating Company a certificate of public convenience and necessity and
authority to exercise the right of eminent domain to acquire real property
interests necessary to construct the West Virginia Facilities; (ii) the West
Virginia Facilities are within an NIETC; and (iii) the West Virginia
Series Members determine that it would be more expeditious and/or more certain
to obtain a certificate of public convenience and necessity to construct the
West Virginia Facilities from FERC under Section 216 of the FPA, the West
Virginia Series Members

*** Confidential Treatment Requested

- 40 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      shall cause the West Virginia Operating Company to file an application
with FERC under Section 216 of the FPA seeking siting authority (including the
right to exercise federal eminent domain rights) to construct the West Virginia
Facilities.     (c)   AEPTHC shall grant, or shall cause its Affiliates to
grant, the West Virginia Operating Company such access to the Amos Upgrade as
may be reasonably necessary to own, operate and maintain such facilities. AEPTHC
shall cause Appalachian Power Company to execute and deliver to the West
Virginia Operating Company an Environmental Indemnity Agreement.

     3.14 Interconnections.

  (a)   The AYE Series Administrative Committee shall cause the AYE Operating
Company to grant to the West Virginia Operating Company such access to the
Bedington-Kemptown Facilities as shall be reasonably necessary, in accordance
with Good Utility Practice, to interconnect the West Virginia Facilities with
the Bedington-Kemptown Facilities.     (b)   The West Virginia
Series Administrative Committee shall cause the West Virginia Operating Company
to grant to the AYE Operating Company such access to the West Virginia
Facilities as shall be reasonably necessary, in accordance with Good Utility
Practice, to interconnect the Bedington-Kemptown Facilities with the West
Virginia Facilities.     (c)   In the event the Ohio Operating Company is
designated to construct the Ohio Facilities, the Ohio Series Administrative
Committee shall cause the Ohio Operating Company to grant to AET or an Affiliate
of AET designated to construct the Pennsylvania Facilities such access to the
Ohio Facilities as shall be reasonably necessary, in accordance with Good
Utility Practice, to interconnect the Pennsylvania Facilities with the Ohio
Facilities.

     3.15 Abandonment of the Project. In the event the Board of Managers
determines to abandon the Project, the Members shall maintain the existence of
the Company until such time as the Company shall have received any revenues
payable to the Company or any Operating Company.
     3.16 Compliance with Law. Each Member shall comply with the PJM Agreements
and all applicable Laws pertaining to the Company and the Project, including
FERC standards and codes of conduct. Without limiting the generality of the
foregoing, no Member shall, nor shall any Member permit any of its Affiliates
to, disclose non-public information regarding the Project, the Company or any
Series to any of its “energy affiliates” (as defined in 18 CFR § 358.3(d)). Each
Joint Series shall cause the Operating Company associated with such Joint Series
to operate and maintain the Project Facilities owned by such Operating Company
in accordance with the PJM Agreements and all applicable Laws.
*** Confidential Treatment Requested

- 41 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES; DISCLAIMERS
     4.01 General Representations and Warranties. Each Member hereby represents
and warrants to each other Member that:

  (a)   it is duly incorporated, organized or formed (as applicable), validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation, organization or formation;     (b)   if required by applicable
Law, it is duly qualified and in good standing in the jurisdiction of its
principal place of business, if different from its jurisdiction of
incorporation, organization or formation;     (c)   it has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder; and all necessary actions by the board of directors, shareholders,
managers, members, partners, trustees, beneficiaries or other applicable Persons
necessary for the due authorization, execution, delivery and performance of this
Agreement by it have been duly taken;     (d)   it has duly executed and
delivered this Agreement and any other documents contemplated herein to be
executed as of the Effective Date, and they constitute the legal, valid and
binding obligation of it enforceable against it in accordance with their terms
(except as may be limited by bankruptcy, insolvency or similar Laws pertaining
to creditors’ rights or by general principles of equity, regardless of whether
considered at law or in equity); and     (e)   its authorization, execution,
delivery and performance of this Agreement does not and will not: (i) conflict
with, or result in a breach, default or violation of (A) its organizational
documents, (B) any agreement to which it is a party or is otherwise bound, or
(C) any Law, order, judgment, decree, writ, injunction or arbitral award to
which it is subject; or (ii) require any consent, approval or authorization
from, filing or registration with, or notice to, any Governmental Authority or
other Person, unless such requirement has already been satisfied.

     4.02 Disclaimer of Certain Duties. Each Member acknowledges its express
intent, and agrees with each other Member for the mutual benefit of all the
Members, that:

  (a)   other than the limited duty of loyalty which may arise pursuant to
Section 8.10(d)(iv), no Member shall owe any duty of loyalty, under this
Agreement, the Act or otherwise, to the Company, any Operating Company, any
other Member, the Representatives or Administrators appointed by any other
Member or any Managers in connection with the exercise of its voting, consent or
approval rights under this Agreement or

*** Confidential Treatment Requested

- 42 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      any Charter Documents of an Operating Company or the granting or
withholding of any vote, consent or approval by any Representative,
Administrator or Manager appointed by such Member under this Agreement or any
Charter Documents of any Operating Company; and     (b)   the provisions of this
Section 4.02 shall apply for the benefit of each Member and no standard of care,
duty or other legal restriction or theory of liability shall limit or modify the
right of each Member to act and to direct the Representatives, Administrators
and Managers appointed by such Member to vote in the manner determined by such
Member in its sole discretion other than: (i) the duty of care and duty of fair
dealing in a Member’s discharge of its authority and responsibility as a Member;
(ii) the limited duty of loyalty which may arise pursuant to
Section 8.10(d)(iv); and (iii) those expressly set forth in this Agreement.

     4.03 Release. To the maximum extent permitted by applicable Laws, each
Member hereby releases and forever discharges each other Member and the
Representatives, Administrators and Managers appointed by each such other Member
from all liabilities that such other Member or any Representatives,
Administrators or Managers appointed by such other Member might owe, under the
Act or otherwise, to the Company, any Operating Company, the releasing Member or
the Representatives, Administrators or Managers appointed by such releasing
Member on the ground that any decision of such other Member or any
Representatives, Administrators or Manager appointed by such other Member to
grant or withhold any vote, consent or approval constituted a breach or
violation of any standard of care or duty (other than the duty of care and fair
dealing or the limited duty of loyalty that may arise pursuant to
Section 8.10(d)(iv)) applicable to such releasing Member, or the
Representatives, Administrators or Managers appointed by such releasing Member.
     4.04 Business Opportunities.

  (a)   During the Term, if any Member identifies any electric transmission
project (other than the Project) that it believes would be suitable for the
Company, any Series or any Operating Company to develop and/or own, such Member
shall have the right, but not the obligation, to present such project to the
Board of Managers for consideration. Notwithstanding the foregoing, no Member,
Representative, Administrator or officer of the Company shall have any
obligation to offer to the Company, any Series, any Member or any Operating
Company the opportunity to, or to cause the Company or any Operating Company to,
undertake any such other project.     (b)   Subject to the limitations set forth
in this Agreement (including those set forth in Sections 2.06 and 2.07), the
Members and their Affiliates may engage in and possess interests in other
business ventures of any and every type and description, independently or with
others, including ones in competition with the Company, a Series, an Operating
Company or the Project. No Member shall have any obligation to offer to the
Company, a

*** Confidential Treatment Requested

- 43 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      Series, an Operating Company or any other Member or any Affiliate of
another Member the right to participate therein.     (c)   Without limiting the
generality of the provisions of this Section 4.04, the Members recognize and
agree that their respective Affiliates currently engage in certain activities
involving the generation, transmission and distribution of electricity (herein
referred to as “Affiliates’ Outside Activities”) and that these and other
activities by Members’ Affiliates may be based on electricity that is
transmitted through the Project Facilities. No Affiliate of a Member shall be
restricted by this Agreement in the conduct, individually or jointly with
others, for its own account, of any Affiliates’ Outside Activities, and no
Member or its Affiliates shall have any duty or obligation under this Agreement,
express or implied, fiduciary or otherwise, to account to, or to share the
results or profits of such Affiliates’ Outside Activities with, the Company, any
other Member or any Affiliate of any other Member, by reason of such Affiliates’
Outside Activities.     (d)   Each Member:

  (i)   renounces in advance each and every interest or expectancy it or any of
its Affiliates might be considered to have under the Act, at common law or in
equity, by reason of its membership in the Company or any Series in any business
opportunity, in any opportunity to participate in any business opportunity, or
in any business or industry in which any other Member or its Affiliates now or
in the future engages, which is presented to the Company, any Series, any
Operating Company, any other Member, any Member’s Affiliates or to any present
or future partner, member, director, officer, manager, supervisor, employee,
agent or representative of the Company, any Series, any Operating Company, any
Member or any Member’s Affiliates; and     (ii)   waives and consents to the
elimination of any fiduciary or other duty, including any duty of loyalty, which
any other Member or any of its Affiliates might be considered to owe to the
waiving Member under the Act, at common law or in equity by reason of the
waiving Member’s membership in the Company to offer to the Company or the
waiving Member or any of its Affiliates any business opportunity, or in any
opportunity to participate in any business opportunity.

  (e)   The Company:

  (i)   renounces in advance each and every interest or expectancy it might be
considered to have under the Act, at common law or in equity in any business
opportunity, any opportunity to participate

*** Confidential Treatment Requested

- 44 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      in any business opportunity, or any business or industry in which any
Member or any of its Affiliates now or in the future engages, which is presented
to such Member or any of its Affiliates or to any present or future partner,
member, director, officer, manager, supervisor, employee, agent or
representative of such Member or any of its Affiliates; and     (ii)   waives
and consents to the elimination of any fiduciary or other duty, including any
duty of loyalty, which any Member or any of its Affiliates might be considered
to owe to the Company, any Series or any Operating Company under the Act, at
common law or in equity by reason of such Member’s membership in the Company,
any Series or any Operating Company to offer to the Company, any Series or any
Operating Company any business opportunity or any opportunity to participate in
any business opportunity.

  (f)   THE PROVISIONS OF THIS SECTION 4.04 CONSTITUTE AN AGREEMENT TO MODIFY OR
ELIMINATE FIDUCIARY DUTIES PURSUANT TO THE PROVISIONS OF SECTION 18-1101 OF THE
ACT.

ARTICLE 5
DISPOSITIONS AND ENCUMBRANCES OF MEMBERSHIP INTERESTS
     5.01 Restrictions on Dispositions. A Member may not Dispose of all or any
portion of its Series Interest(s) except: (a) in compliance with applicable
Laws, including acquisition of any Governmental Approvals required in connection
with any such Disposition; and (b) in strict accordance with this Article 5. Any
attempted Disposition of all or any portion of a Member’s Series Interest(s),
other than in strict accordance with this Article 5, shall be, and is hereby
declared, null and void ab initio. The rights and obligations constituting a
Series Interest may not be separated, divided or split from the other attributes
of a Series Interest except as contemplated by the express provisions of this
Agreement.
     5.02 Permitted Dispositions.

  (a)   A Series Member of a Joint Series may, without the consent of any other
Member: (i) Dispose of all or any portion of its Series Interest in such Joint
Series to an Affiliate of such Series Member; and (ii) no earlier than [***]
from the Effective Date, but subject to the terms and conditions of
Section 5.03, Dispose of all or any portion of its Series Interest(s) in such
Joint Series to any Person, in either case so long as such Disposition (A) is
permitted under the existing terms and conditions of any Indebtedness of the
Joint Series Operating Company associated with such Joint Series and (B) will
not result in a change in any costs or other terms of, or any incremental
charges or fees under, any such Indebtedness.

*** Confidential Treatment Requested

- 45 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (b)   Without the consent of any Member: (i) the AYE Series Member may Dispose
of all or any portion of its Series Interest in the AYE Series to any Person;
and (ii) the AYE Representatives may cause the Company to sell the AYE Operating
Company to any Person.     (c)   In the event AET Withdraws from the Ohio Series
pursuant to Section 12.01(c), then without the consent of AET: (i) the Ohio
Series Member would be entitled to Dispose of all or any portion of its
Series Interest in the Ohio Series to any Person; and (ii) the AEPTHC
Representatives would be entitled to cause the Company to Dispose of the Ohio
Operating Company to any Person.

     5.03 Right of First Offer.

  (a)   A Series Member of a Joint Series (a “Transferring Member”) that desires
to Dispose of all or any portion of its Series Interest in one or more Joint
Series to any Person other than an Affiliate thereof as permitted pursuant to
Section 5.02(a) shall deliver notice (an “Offer Notice”) to the Company and to
each other Voting Member of such Series. The Offer Notice shall state the
material terms and conditions governing the proposed Disposition, including the
proposed price. The Offer Notice shall constitute an offer to Dispose of the
subject Series Interest to any Voting Member of such Series subject to the terms
and conditions stated therein. An offer set forth in an Offer Notice shall be
deemed to remain open for a period of thirty (30) Days from the date of the
Offer Notice (the “Election Period”) or, with respect to any Series Member,
until any earlier date as of which such Series Member rejects the offer
contained in such Offer Notice.     (b)   Any Voting Member of a Series, any
Series Interest of which is being offered for Disposition (other than the
Transferring Member and its Affiliates) shall have the right, but not the
obligation, to purchase all but not less than all of the Series Interest
described in the Offer Notice at the price and on the terms and conditions
specified therein by delivering written notice of such election to the
Transferring Member and the Company within the Election Period (each such Voting
Member that delivers such written notice, an “Offering Member”); provided,
however, that, irrespective of the terms and conditions set forth in an Offer
Notice, an Offering Member may condition its election to purchase such
Series Interest on: (i) receipt of approval or consent from such Offering
Member’s board of directors or other governing body; and/or (iii) receipt of any
necessary Governmental Approvals in form and substance reasonably acceptable to
such Offering Member; and provided further, that if any such conditional
election is conditioned on receipt of approval or consent from an Offering
Member’s board of directors or other governing body, such conditional election
shall be deemed withdrawn (as if it had never been delivered) unless the
Offering Member that delivered

*** Confidential Treatment Requested

- 46 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      such conditional election delivers written notice to the Transferring
Member on or before the tenth (10th) day after the expiration of the Election
Period that all necessary approvals and consents of such Offering Member’s board
of directors or other governing body have been obtained. The Transferring Member
shall reasonably cooperate with the purchasing Member(s) in connection with
obtaining any necessary Governmental Approvals.     (c)   In the event more than
one Offering Member delivers notice of its intent to purchase the
Series Interest described in an Offer Notice in accordance with Section 5.03(b),
such Series Interest(s) shall be allotted among the Offering Members exercising
such right in proportion to their respective Series Percentages determined prior
to such Disposition.     (d)   Each Offering Member exercising its right to
purchase a Series Interest of a Joint Series pursuant to this Section 5.03, may
choose to have an Affiliate purchase such Series Interest so long as such
Disposition: (i) is permitted under the existing terms and conditions of any
Indebtedness of the Joint Series Operating Company associated with such Joint
Series; and (ii) will not result in a change in any costs or other terms of, or
any incremental charges or fees under, any such Indebtedness.     (e)   The
Disposition of any Series Interest to one or more Offering Members shall be
consummated as soon as practical after the expiration of the Election Period,
but in no event later than fifteen (15) days after the receipt of any necessary
Governmental Approvals and the expiration of all applicable waiting periods. At
the closing of the Disposition of any Series Interest pursuant to this
Section 5.03, the Transferring Member shall: (i) represent and warrant that
(A) the Transferring Member has good title to such Series Interest, (B) there
are no Encumbrances on such Series Interest (other than pursuant to this
Agreement or any Indebtedness of the Joint Series Operating Company associated
with the Series whose Series Interest is being Disposed), (C) the Transferring
Member has due authority to Dispose of such Series Interest to the Offering
Member(s), (D) the agreement transferring such Series Interest to the Offering
Member(s) is valid and enforceable against the Transferring Member, and (E) the
Disposition of such Series Interest to the Offering Member(s) does not violate
any applicable Law in any material respect or cause a default under any material
agreement to which the Transferring Member is a party; (ii) disclose in writing
the existence and nature of any pending or, to the Transferring Member’s actual
knowledge without any obligation of due inquiry, threatened litigation or
arbitration or any audit or investigation initiated by any Governmental
Authority against the Transferring Member or the Operating Company associated
with the Series, the Series Interest of which is being offered for Disposition,
which litigation or other proceeding is related to such Operating Company, the

*** Confidential Treatment Requested

- 47 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      Series associated with such Operating Company or the Project Facilities
owned by such Operating Company; and (iii) sign such documents as may reasonably
be requested by the Company or the purchasing Member(s). Notwithstanding any
other provision of this Agreement to the contrary, in the event the Transferring
Member discloses the existence of any pending or threatened litigation or other
proceeding required to be disclosed pursuant to this Section 5.03(e), or an
Offering Member reasonably determines that the representation and warranty
required by clause (i)(B) of this Section 5.03(e) is inaccurate, such Offering
Member may, in its sole discretion, and as its exclusive remedy based on such
disclosure, withdraw its election to purchase such Series Interest. The
representations and warranties required by clause (i) of this Section 5.03(e)
shall not survive the closing of the Disposition of the Series Interest, except
for the representations and warranties described in clauses (i)(A), (i)(C),
(i)(D) and (i)(E) of this Section 5.03(e), each of which shall survive such
closing of such Disposition for a period of one (1) year.     (f)   A purchasing
Member (or its purchasing Affiliate) shall be required to pay cash (and only
cash) for any Series Interest acquired pursuant to this Section 5.03.     (g)  
If no Offering Member elects to purchase the Series Interest described in an
Offer Notice or if an Offering Member fails to purchase such Series Interest
pursuant to this Section 5.03, the Transferring Member may, within one hundred
and eighty (180) days after the later of the expiration of the Election Period,
the deemed withdrawal of a conditional election by an Offering Member pursuant
to Section 5.03(b), or a withdrawal of an election by an Offering Member
pursuant to Section 5.03(e), Dispose of such Series Interests to any Person (a
“Third Party Purchaser”) at a price no less than [***] percent [***] of the
purchase price specified in the Offer Notice; provided, however, that any such
Disposition shall be conditioned upon: (i) such Third Party Purchaser satisfying
the conditions described in Section 5.02(b); (ii) the submission of any filings
to Governmental Authorities and the receipt of any necessary Governmental
Approvals; (iii) the determination by counsel acceptable to the non-transferring
Series Member(s) of the applicable Series that such Disposition to such Third
Party Purchaser would not cause (A) a termination of the Company or any Series,
or (B) a default, loss or payment obligation under any security issued, or
agreement entered into, by the Company or any Joint Series Operating Company;
(iv) such Third Party Purchaser executing a counterpart of this Agreement; and
(v) such Third Party Purchaser and the Transferring Member executing such other
documents as may be reasonably requested by the other Series Members of the
applicable Series (including an assignment agreement in form and substance
acceptable to such other Series Members in their reasonable discretion
containing the agreement by the Transferring Member to

*** Confidential Treatment Requested

- 48 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      reimburse such other Series Members for any fees or expenses reasonably
incurred under any security issued, or agreement entered into, as a result of
such Disposition, including any consent fee or additional financing costs under
any Indebtedness.     (h)   In the event a Transferring Member, for any reason,
has not entered into a definitive agreement to Dispose of the Series Interests
described in an Offer Notice to a Third Party Purchaser in accordance with
Section 5.03(g) within one hundred and eighty (180) Days after the later of:
(i) the expiration of the Election Period; (ii) if applicable, the withdrawal or
deemed withdrawal of a conditional election by an Offering Member pursuant to
Section 5.03(b); or (iii) if applicable, the withdrawal of an election by an
Offering Member pursuant to Section 5.03(e), the Transferring Member shall not
Dispose of any Series Interests without again complying with the requirements
set forth in Section 5.03(b).

     5.04 Requirements Applicable to All Dispositions and Admissions. In
addition to the requirements set forth in Sections 5.02 and 5.03, any
Disposition of a Series Interest and any admission of an Assignee as a Member
(excluding Dispositions of Series Interests pursuant to Article 14, which
Dispositions shall be subject to the terms of Article 14) shall be subject to
the following requirements and such Disposition (and admission, if applicable)
shall not be effective unless such requirements are satisfied; provided,
however, that the Administrative Committee of any Series may, in its sole and
absolute discretion, waive any of the following requirements with respect to any
Disposition of a Series Interest of such Series:

  (a)   The following documents must be delivered to such Administrative
Committee and must be satisfactory, in form and substance, to such
Administrative Committee:

  (i)   a copy of the instrument pursuant to which the Disposition is effected.
    (ii)   an instrument, executed by the Disposing Member and its Assignee,
containing the following information and agreements, to the extent they are not
contained in the instrument described in clause (i) immediately above: (A) the
notice address of the Assignee; (B) if applicable, the Parent of the Assignee;
(C) the Series Percentages and Voting Percentages after the Disposition of the
Disposing Member and its Assignee (which together must total the Series
Percentage and Voting Percentages of the Disposing Member immediately prior to
the Disposition); (D) the Assignee’s ratification of this Agreement and
agreement to be bound by it, and its confirmation that the representations and
warranties in Section 4.01 are true and correct; and (E) representations and
warranties by the Disposing Member and its Assignee that (1) the Disposition and
admission are being made in accordance with all applicable Laws, and (2) the
Disposition and admission do not violate any

*** Confidential Treatment Requested

- 49 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      agreement to which the Company, the applicable Series, the Operating
Company associated with such Series or the Assignee is a party.     (iii)  
unless the Series Interests subject to the Disposition are registered under the
Securities Act and any applicable state securities Laws, a favorable opinion of
legal counsel acceptable to the Administrative Committee of the Series whose
Series Interests are being Disposed, to the effect that the Disposition and
admission are being made pursuant to valid exemptions from registration under
those Laws and in accordance with those Laws; provided, however, that no such
opinion shall be required in the case of a Disposition by a Member to an
Affiliate thereof.

  (b)   The Disposing Member or its Assignee shall pay, or reimburse the Company
and the other Members for, all reasonable costs and expenses incurred by the
Company or such other Members in connection with the Disposition and admission,
including the legal fees incurred in connection with the legal opinion referred
to in Section 5.04(a)(iii), no later than ten (10) Days after the receipt by
that Person of an invoice for such amount. If payment is not made by the date
due, the Person owing that amount shall pay interest on the unpaid amount from
the date due until paid at a rate per annum equal to the Default Rate.     (c)  
No Disposition of Series Interests shall release the Disposing Member from any
liabilities to the Company or the other Members arising from events occurring
prior to the Disposition.     (d)   Upon any Disposition of Series Interests,
the Series Percentages and Series Capital Accounts of the Members shall be
deemed adjusted to reflect the effect of the Disposition.

     5.05 Tax Partnership Transfer Limitations. Notwithstanding anything to the
contrary in this Agreement, a Series Member of a Series shall not, without the
consent of the Administrative Committee of such Series, be permitted to engage
in a transaction (including a conversion of such Series Member into another type
of entity) that would result in a Deemed Tax Disposition of all or any part of
its Series Interest that, together with any other Deemed Tax Dispositions
occurring at the same time or within the prior twelve (12) month period, could
result in a termination of a Series that is treated as a partnership for federal
income tax purposes under Section 708(b)(1)(B) of the Code. A Series Member of a
Series intending to undertake any transaction that could result in a Deemed Tax
Disposition shall give notice to the other Series Members of such Series of the
date of the proposed Deemed Tax Disposition and the Series Percentage of the
Series Interest proposed to be transferred or deemed transferred.
     5.06 Deemed Membership Disposition. A Deemed Membership Disposition shall
be deemed to be a Disposition of Series Interests and must comply with the
requirements set forth in Article 5.
*** Confidential Treatment Requested

- 50 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
     5.07 Admission of Assignee as a Member. An Assignee has the right to be
admitted as a Series Member only: (a) pursuant to a Disposition effected in
strict compliance with Article 5; and (b) if such Assignee executes a
counterpart of this Agreement. Each Assignee of a Voting Member shall obtain a
Voting Percentage equal to the portion of the Disposing Member’s Voting
Percentage that is transferred to such Assignee. In the event a Voting Member of
a Joint Series Disposes of less than all of its Series Interests in such Joint
Series, the right to appoint Representatives and/or Administrators of such Joint
Series shall not be transferred to any Assignee without the approval of a
Unanimous Interest of the Company (with respect to Representatives) or such
Joint Series (with respect to Administrators), the granting of which shall be
within the sole discretion of the Voting Members.
     5.08 Special Dispositions. The Series Interests held by a dissolved Member
shall be deemed to have been assigned to the Person to whom such
Series Interests are assigned by the Person conducting the liquidation or
winding-up of such Member. The Series Interests held by a Bankrupt Member shall
be deemed to have been assigned to: (a) the Person or Persons (if any) to whom
such Series Interests are assigned by order of the bankruptcy court or other
Governmental Authority having jurisdiction over such Bankruptcy; or (b) in the
event of a general assignment for the benefit of creditors, the creditor to
which such Series Interests are assigned.
     5.09 Issuance of Additional Series Interests. A Series may, subject to the
approval of a Unanimous Interest of the Voting Members of such Series, issue new
Series Interests to new Series Members; provided however, that: (a) any such
additional Series Interests shall be non-voting; (b) admission of any new
Series Member(s) pursuant to this Section 5.09 shall be subject to satisfaction
of the requirements set forth in Section 5.04(a); and (c) the issuance of such
additional Series Interests shall not (i) cause the Company, any Series or any
Operating Company to be in violation of any applicable Law, any Governmental
Approval or any agreement or (ii) have a material adverse effect on the
regulatory status, financial condition, accounting treatment, tax treatment,
business or operations of the Company or any Series. Any new Series Interests
shall be subject to the distributions and allocations of Series Profits and
Series Losses in accordance with this Agreement.
     5.10 Specific Performance. The Members agree that a breach by any Member of
the provisions of Article 5 may cause irreparable injury to the other Members
for which monetary damages (or other remedies at law) are inadequate in view of:
(a) the complexities and uncertainties in measuring the actual damages that
would be sustained by reason of the failure of a Member to comply with such
provision; and (b) the uniqueness of the Company or Series business and the
relationship among the Members. Accordingly, the Members agree that the
provisions of such Article 5 may be enforced by specific performance.
ARTICLE 6
CAPITAL CONTRIBUTIONS
     6.01 Series Capital Contributions.

  (a)   The Administrative Committee of each Series shall issue or cause to be
issued a written request to each Series Member of such Series to make

*** Confidential Treatment Requested

- 51 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      Series Capital Contributions at such times and in such amounts as such
Administrative Committee shall approve (each such written request, including any
Regular Series Capital Call, a “Series Capital Call”). Series Capital
Contributions shall be made in cash, unless the Administrative Committee of a
Series elects to request non-cash Series Capital Contributions.     (b)   All
Series Capital Contributions to each Series shall be deposited into a segregated
account established by the Administrative Committee of such Series; provided,
however, that Series Members of the Joint Series shall deposit Capital
Contributions to Capital Contribution Escrow Accounts in accordance with the
Capital Contribution Escrow Agreement. Series Capital Contributions shall be
credited to the Series Capital Account of the Series Members that made such
Series Capital Contributions as of the date of payment to the respective Series,
including, in the case of Series Capital Contributions to the Joint Series, the
date of contribution from a Capital Contribution Escrow Account to the
respective Joint Series.     (c)   Without limiting the authority of each
Administrative Committee as set forth in Section 6.01(a), the Administrative
Committee(s) of each Series shall use reasonable efforts to establish a regular
schedule of Capital Calls (each, a “Regular Series Capital Call”) based on
expenditures anticipated to be required based on the operating budget approved
by the OpCo Board of the Operating Company associated with such Series.     (d)
  Each Series Capital Call shall contain the following information:

  (i)   the total Series Capital Contributions requested from all
Series Members;     (ii)   the Series Capital Contribution requested from the
Series Member to whom the request is addressed, such amount to be in accordance
with the Series Percentage of such Series Member;     (iii)   the purpose for
which the Capital Contributions are to be applied in such reasonable detail as
the applicable Administrative Committee shall direct;     (iv)   a copy of the
most recent available annual and monthly financial statements of the Series
issuing the Series Capital Call; and     (v)   the date on which payment of the
Series Capital Contributions is due (which date shall not be less than thirty
(30) Days following the date the Series Capital Call is issued, unless a sooner
date is approved by the applicable Administrative Committee) and the method of
payment; provided, however, that such date and method shall be the same for all
Series Members.

*** Confidential Treatment Requested

- 52 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (e)   The Series Members shall pay Series Capital Contributions in accordance
with Series Capital Calls issued by their respective Series.

     6.02 No Other Contribution Obligations. No Series Member shall be required
or permitted to make any Series Capital Contributions to the Company or any
Series except in accordance with the terms and conditions of Article 6.
     6.03 Return of Contributions. Except as expressly provided herein, a
Series Member shall not be entitled to the return of any part of its
Series Capital Contributions or to be paid interest in respect of either its
Series Capital Account or its Series Capital Contributions. An unreturned
Series Capital Contribution shall not be a liability of the Company, any Series,
any Operating Company or any Member. Except as a result of a Series Capital Call
made for such purpose, a Series Member shall not be required to contribute or to
lend any cash or property to the Company, any Series or any Operating Company to
enable the Company to return any Series Member’s Series Capital Contributions.
     6.04 Series Capital Accounts.

  (a)   A Series Capital Account shall be established and maintained for each
Series Member with respect to its interest in a Series.     (b)   Each
Series Member’s Series Capital Account shall be: (i) increased by (A) the amount
of money contributed by that Series Member to the Series (including any amounts
paid in respect of a Priority Interest), (B) the Book Value of property
contributed by that Series Member to the Series (net of liabilities secured by
the contributed property that the Series is considered to assume or take subject
to under Section 752 of the Code) and (C) allocations to that Series Member of
Series Profits and any other items of Series income or gain allocated to that
Member; and (ii) decreased by (A) the amount of money distributed to that
Series Member by the Series (including any amounts distributed in respect of a
Priority Interest), (B) the Book Value of property distributed to that
Series Member by the Series (net of liabilities secured by the distributed
property that the Series Member is considered to assume or take subject to under
Section 752 of the Code), and (C) allocations to that Series Member of
Series Losses and any other items of Series loss or deduction allocated to that
Series Member. The Series Capital Accounts shall also be increased or decreased
to reflect a revaluation of Operating Company property pursuant to paragraph
(b) of the definition of Book Value. On the Disposition of any Series Interests,
the Series Capital Account of the transferor that is attributable to the
transferred Series Interests shall carry over to the transferee Series Member in
accordance with the provisions of Section 1.704-1(b)(2)(iv)(l) of the Treasury
Regulations. A Series Member that owns Series Interests of more than one Series
shall have a separate Series Capital Account with respect to each Series in
which it owns Series Interests.

*** Confidential Treatment Requested

- 53 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (c)   The Series Capital Accounts shall not be deemed to be or correspond to,
nor have the same meaning as, the amount(s) recorded by the Company or any
Operating Company in the “Balance Sheet Accounts” pursuant to the “Uniform
System of Accounts” administered by FERC.

     6.05 Failure to Make a Series Capital Contribution.

  (a)   If, with respect to any Series Member, there is a Default as described
in Section 14.01(a) (each such Member being a “Non-Contributing Member”), each
Voting Member of the applicable Series that has contributed its Series Capital
Contribution (each, a “Contributing Member”) may elect in writing to:

  (i)   treat the Non-Contributing Member’s failure to satisfy such
Series Capital Call as a Default by giving notice thereof to the
Non-Contributing Member, in which event the provisions of this Agreement
regarding a Default by such Series Member shall apply; or     (ii)   pay the
portion of the Series Capital Contribution owed and unpaid by the
Non-Contributing Member (the “Additional Contribution”) in which event any
Contributing Member that funds any Non-Contributing Member’s Series Capital
Contribution (each, an “Additional Contribution Member”) may, at its election
(exercisable by written notice to all Series Members of the applicable Series),
treat such Additional Contribution as: (A) a Priority Interest in accordance
with Section 6.06; or (B) a permanent Series Capital Contribution resulting in
an adjustment of Series Percentages pursuant to Section 6.07; provided, however,
that unless and until a Series Member elects to treat an Additional Contribution
as a permanent Series Capital Contribution pursuant to Section 6.07, such
Series Member shall be deemed to have elected to treat its Additional
Contribution as a Priority Interest pursuant to Section 6.06.

  (b)   No Series Member shall be obligated to make an Additional Contribution.
If any Additional Contribution Member makes an election (or is deemed to have
made an election) pursuant to Section 6.05(a)(ii) to treat an Additional
Contribution as a Priority Interest, such Additional Contribution Member shall
have the option, exercisable at any time thereafter upon thirty (30) Days prior
written notice to the other Series Member(s) of such Series, to change its
election such that its Additional Contribution shall be treated as a permanent
Series Capital Contribution pursuant to Section 6.07.

*** Confidential Treatment Requested

- 54 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
     6.06 Priority Interest.

  (a)   An Additional Contribution Member that has not elected to treat its
Additional Contribution as a permanent Series Capital Contribution pursuant to
Section 6.07 may elect (or be deemed to have elected) to receive a right to
distributions (as further defined in this Section 6.06, a “Priority Interest”).
    (b)   All distributions that otherwise would be owed by a Series to a
Non-Contributing Member of such Series shall be paid instead to each Additional
Contribution Member that has a Priority Interest in respect of such
Non-Contributing Member. In the event there are multiple Additional Contribution
Members with Priority Interests in respect of the same Non-Contributing Member,
distributions that otherwise would be owed by a Series to such Non-Contributing
Member shall be paid to such Additional Contribution Members in proportion to
their then-unreturned Additional Contributions made with respect to such
Non-Contributing Member.     (c)   Once an Additional Contribution Member
receives, either through distributions in respect of its Priority Interest or
payments made by the Non-Contributing Member(s) in respect of such Priority
Interest (which payment(s) may be made by the Non-Contributing Member(s) at any
time), an amount equal to the Additional Contribution made by such Additional
Contribution Member, plus a return thereon at the Default Rate (compounded
monthly on the outstanding balance): (i) the Priority Interest with respect
thereto shall terminate; and (ii) the Non-Contributing Member shall no longer be
deemed a Non-Contributing Member. For purposes of making such determination, all
amounts received by an Additional Contribution Member in respect of a Priority
Interest shall be deemed to be applied first to a return on, and then to the
amount of, such Priority Interest.     (d)   For purposes of maintaining
Series Capital Accounts, any amount paid by a Non-Contributing Member to an
Additional Contribution Member to reduce and/or terminate a Priority Interest
shall be treated as though such amount were contributed by the Non-Contributing
Member to the applicable Series and thereafter distributed by such Series to
such Additional Contribution Member.     (e)   Priority Interests shall not
alter Series Percentages or Voting Percentages, nor shall any Priority Interest
alter any distributions payable to Contributing Members in their capacity as
Contributing Members, as opposed to Additional Contribution Members.
Notwithstanding any provision in this Agreement to the contrary, a Series Member
may not Dispose of all or any portion of its Priority Interest except to a
Person to whom it Disposes of its Series Interests after compliance with the
requirements of this Agreement in connection therewith.

*** Confidential Treatment Requested

- 55 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (f)   Notwithstanding any other provision of this Agreement, a
Non-Contributing Member shall not have the right to vote under this Agreement
(nor shall any of its Representatives or Administrators have the right to vote
or be taken into account for purposes of determining a quorum on the Board of
Managers or any Administrative Committee) with respect to any decision regarding
distributions from the Series as to which is it a Non-Contributing Member for so
long as it remains a Non-Contributing Member of such Series.     (g)   All
distributions to which a Non-Contributing Member is entitled from a Series as to
which it is a Non-Contributing Member shall be paid directly to the Additional
Contribution Member(s) of such Series in respect of their Priority Interest(s).
    (h)   No Non-Contributing Member of a Series may Dispose of any
Series Interest in such Series unless, at the closing of such Disposition,
either the Non-Contributing Member or the proposed Assignee pays the amount
necessary to terminate the Priority Interest(s) in such Series associated with
such Non-Contributing Member. No Assignee shall be admitted to a Series as a
Series Member until compliance with this Section 6.06(h) has occurred.

     6.07 Permanent Contribution. If any Additional Contribution Member elects
pursuant to Section 6.05(a)(ii)(B) to have any Additional Contribution to a
Series treated as a permanent Series Capital Contribution, the
Series Percentages of the Series Members shall be adjusted to correspond to the
relative balances in their Series Capital Accounts, after taking into account
such permanent Series Capital Contribution and any adjustments to such
Series Capital Accounts through the date of such election (including any
adjustments resulting from the events described in item (b) of the definition of
Book Value) and after increasing such Series Capital Account balances to take
into account any amounts that the Series Members are treated as obligated to
restore under Section 1.704-2(g)(1) or 1.704-2(i)(5) of the Treasury
Regulations.
     6.08 Further Assurance. In connection with Sections 6.06 and 6.07, each
Member shall execute and deliver any additional documents and instruments and
perform any additional acts that may be necessary or appropriate to effectuate
and perform the provisions of such sections.
     6.09 Deficit Series Capital Accounts. No Series Member shall be required to
pay to the Company, a Series or any other Series Member or to any third party
any deficit balance that may exist from time to time in another Member’s
Series Capital Account.
     6.10 Capital Contribution Escrow Agreement.

  (a)   Each Joint Series Member shall enter into an agreement (the “Capital
Contribution Escrow Agreement”) in the form of Exhibit E requiring all
Series Capital Contributions to any Joint Series (excluding any Additional
Contributions) to be deposited into a Capital Contribution Escrow

*** Confidential Treatment Requested

- 56 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      Account in order that Series Capital Contributions to any Joint Series
may, subject to Section 6.10(b), be paid simultaneously.     (b)   In the event
any Series Member of a Joint Series fails to deposit a Series Capital
Contribution pursuant to a Series Capital Call into the Capital Contribution
Escrow Account for such Joint Series by the date such Series Capital
Contribution was due:

  (i)   the Capital Contribution Escrow Agent shall notify all Series Members of
such Joint Series of such failure no later than the Business Day immediately
following the date on which such Series Capital Contributions were due;     (ii)
  any Series Member of such Joint Series that deposits the full amount of such
Series Capital Contribution by the date such Series Capital Contribution was due
shall have complete discretion to direct the Series Capital Contribution Escrow
Agent whether or not to deposit its Series Capital Contribution to such Joint
Series, regardless of whether any other Series Member has deposited its
Series Capital Contribution into the Capital Contribution Escrow Account for
such Joint Series by such date;     (iii)   the Series Capital Contribution
Escrow Agent shall deposit the Series Capital Contribution of a Series Member
that made such Series Capital Contribution only after the later of (A) three
(3) Business Days after the date such Series Capital Contribution was due, or
(B) receipt of written instructions from such Series Member directing that such
Series Capital Contribution be deposited to the applicable Joint Series; and    
(iv)   any Series Member that elects not to direct the Series Capital
Contribution Escrow Agent to deposit a Series Capital Contribution that has been
timely deposited in full by such Voting Member shall not be in default of this
Agreement pursuant to Section 14.01.

ARTICLE 7
DISTRIBUTIONS AND ALLOCATIONS
     7.01 Distributions. Within thirty (30) Days following the end of each
Quarter, the Administrative Committee of each Series shall, subject to
Section 18-607 of the Act and any set-off rights hereunder, distribute to the
Record Holders of Series Interests of such Series as of the end of the
applicable Quarter an amount equal to one hundred percent (100%) of the
Available Cash with respect to such Series in proportion to the
Series Percentages of such Record Holders.
     7.02 Allocations of Series Profits and Series Losses. Except as otherwise
provided in Article 7, for each period determined by the Administrative
Committee of any Series, Series
*** Confidential Treatment Requested

- 57 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
Profits and Series Losses (and, in both cases, all items included in the
computation thereof) shall be allocated among the Series Members in accordance
with their Series Percentages.
     7.03 Special Allocations for Series Capital Account Purposes.

  (a)   With respect to any Series that is treated as a partnership for federal
income tax purposes, the following special allocations determined with respect
to each Series shall be made in the following order:

  (i)   First, Nonrecourse Deductions shall be allocated among the
Series Members in accordance with their Series Percentages.     (ii)   Second,
Member Nonrecourse Deductions attributable to Member Nonrecourse Debt of a
Series shall be allocated to the Series Members bearing the Economic Risk of
Loss for such Member Nonrecourse Debt as determined under Section 1.704-2(b)(4)
of the Treasury Regulations. If more than one Series Member bears the Economic
Risk of Loss for such Member Nonrecourse Debt, the Member Nonrecourse Deductions
attributable to such Member Nonrecourse Debt shall be allocated among the
Series Members according to the ratio in which they bear the Economic Risk of
Loss. This Section 7.03(a)(ii) is intended to comply with the provisions of
Section 1.704-2(i) of the Treasury Regulations and shall be interpreted
consistently therewith.     (iii)   Third, notwithstanding any other provision
of this Agreement, if there is a net decrease in Minimum Gain with respect to a
Series for a taxable year (or if there was a net decrease in Minimum Gain for a
prior taxable year and the Series did not have sufficient amounts of income and
gain during prior years to allocate among the Series Members under this
Section 7.03(a)(iii)), items of Series income and gain shall be allocated to
each Series Member in an amount equal to such Series Member’s share of the net
decrease in such Minimum Gain (as determined pursuant to Section 1.704-2(g)(2)
of the Treasury Regulations. This Section 7.03(a)(iii) is intended to constitute
a minimum gain chargeback under Section 1.704-2(f) of the Treasury Regulations
and shall be interpreted consistently therewith.     (iv)   Fourth,
notwithstanding any other provision of this Agreement except
Section 7.03(a)(iii) (dealing with Minimum Gain), if there is a net decrease in
Member Nonrecourse Debt Minimum Gain with respect to a Series for a taxable year
(or if there was a net decrease in Member Nonrecourse Debt Minimum Gain for a
prior taxable year and the Series did not have sufficient amounts of income and
gain during prior years to allocate among the Series Members under this Section
7.03(a)(iv)), items of income and gain

*** Confidential Treatment Requested

- 58 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      shall be allocated to each Series Member in an amount equal to such
Series Member’s share of the net decrease in Member Nonrecourse Debt Minimum
Gain (as determined pursuant to Section 1.704-2(i)(4) of the Treasury
Regulations). This Section 7.03(a)(iv) is intended to constitute a partner
nonrecourse debt minimum gain chargeback under Section 1.704-2(i)(4) of the
Treasury Regulations and shall be interpreted consistently therewith.     (v)  
Fifth, notwithstanding any other provision of this Agreement except
Sections 7.03(a)(iii) and 7.03(a)(iv) (dealing with Minimum Gain and Member
Nonrecourse Debt Minimum Gain), a Series Member that unexpectedly receives an
adjustment, allocation or distribution described in
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) of the Treasury Regulations shall be
allocated items of Series income and gain (consisting of a pro rata portion of
each item of income, including gross income, and gain for the taxable year) in
an amount and manner sufficient to eliminate any deficit balance in such Series
Member’s Adjusted Series Capital Account as quickly as possible. This
Section 7.03(a)(v) is intended to constitute a qualified income offset under
Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations and shall be
interpreted consistently therewith.     (vi)   Sixth, in the event that any
Member has a negative Adjusted Series Capital Account at the end of any taxable
year, such Member shall be allocated items of Series income and gain in the
amount of such deficit as quickly as possible; provided, however, that an
allocation pursuant to this Section 7.03(a)(vi) shall be made only if, and to
the extent that, such Series Member would have a negative Adjusted
Series Capital Account after all other allocations provided for in Article 7
have been tentatively made as if Section 7.03(a)(v) and this Section 7.03(a)(vi)
were not in this Agreement.     (vii)   Seventh, to the extent an adjustment to
the adjusted tax basis of Operating Company property pursuant to Section 734(b)
or 743(b) of the Code is required pursuant to Section 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4) of the Treasury Regulations to be taken into account in
determining Series Capital Accounts, the amount of such adjustment to the
Series Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis) and such gain or loss shall be allocated to the Series Members in
accordance with Section 1.704-1(b)(2)(iv)(m)(2) of the Treasury Regulations if
such section applies, or to the Series Member to whom such

*** Confidential Treatment Requested



- 59 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      distribution was made if Section 1.704-1(b)(2)(iv)(m)(4) of the Treasury
Regulations applies.     (viii)   Eighth, notwithstanding the foregoing, in the
event that the allocation of any item would create or increase a deficit balance
in a Series Member’s Adjusted Series Capital Account, there shall be allocated
to such Series Member only that amount of such item as will not create or
increase such a deficit balance. The items that would, absent the application of
the preceding sentence, otherwise be allocated to such Series Member shall,
subject to the limitations of such sentence, be allocated to the other
Series Members of such Series having positive balances in their Adjusted
Series Capital Accounts, up to the amount of such positive balances and in the
ratios that each such other Series Member’s positive balance bears to the sum of
all such other Series Members’ positive balances, and any excess shall be
allocated to all Series Members of such Series in accordance with their
Series Percentages.     (ix)   Ninth, in the event that any Series Member is
entitled to a return on an Additional Contribution pursuant to Section 6.06(c),
a special allocation of income in the amount of such return shall be allocated
to such Series Member.

  (b)   The allocations described in Section 7.03(a)(i) through 7.03(a)(viii)
(the “Regulatory Allocations”) are intended to comply with Sections 1.704-1(b)
and 1.704-2 of the Treasury Regulation. The Regulatory Allocations may be
inconsistent with the manner in which the Series Members intend to divide
distributions with respect to such Series. Accordingly, the Administrative
Committee of each Series is authorized to divide other allocations of
Series Profits, Series Losses and other items of Series income, gain, loss,
deduction or credit among the Series Members of its Series, to the extent that
they exist, so that the net amount of the Regulatory Allocations and such other
allocations (the “Curative Allocations”) to each Series Member of such Series is
zero. The Administrative Committee of each Series shall have discretion to
accomplish this result in any reasonable manner that is consistent with
Section 704 of the Code and the related Treasury Regulations.

     7.04 Income Tax Allocations.

  (a)   Except as provided in this Section 7.04, each item of income, gain, loss
and deduction of a Series for federal income tax purposes shall be allocated
among the Series Members of such Series in the same manner as such items are
allocated for book purposes under Section 7.02 or Section 7.03.

*** Confidential Treatment Requested

- 60 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (b)   With respect to any Series that is treated as a partnership for federal
income tax purposes, in accordance with Section 704(c) of the Code and the
applicable Treasury Regulations thereunder, income, gain, loss and deduction
with respect to any property contributed to a Series shall, solely for tax
purposes, be allocated among the Series Members so as to take account of any
variation between the adjusted basis of such property for federal income tax
purposes and its initial Book Value. In the event the Book Value of any
Operating Company property is adjusted pursuant to clause (b) or (d) of the
definition of Book Value, subsequent allocations of income, gain, loss and
deduction with respect to such property shall take account of any variation
between the adjusted basis of such property for federal income tax purposes and
its Book Value in the same manner as under Section 704(c) of the Code and the
applicable Treasury Regulations thereunder. For purposes of such allocations,
the Administrative Committee of each Series shall determine the appropriate
method for eliminating such differences between the Book Value and tax basis of
Operating Company property.     (c)   Allocations pursuant to this Section 7.04
are solely for purposes of federal, state and local taxes and shall not affect,
or in any way be taken into account in computing, any Series Member’s
Series Capital Account or share of Series Profits, Series Losses, other items or
distributions pursuant to any provision of this Agreement.

     7.05 Varying Interests. All items of income, gain, loss, deduction or
credit shall be allocated, and all distributions shall be made, to the Record
Owners of each Series as of the last calendar day of the period for which the
allocation or distribution is to be made with respect to each Series.
Notwithstanding the foregoing, if during any taxable year there is a change in
any Series Member’s Series Percentage, the allocable shares of such items for
the taxable year shall be determined on any method determined by the
Administrative Committee of such Series to be permissible under Section 706 of
the Code and the related Treasury Regulations to take account of the
Series Members’ varying Series Percentages.
ARTICLE 8
MANAGEMENT
     8.01 Management Generally.

  (a)   The management of the Company (excluding the management of each Series)
is fully reserved to the Voting Members of the Company. The Voting Members of
the Company shall be entitled to vote on Company matters (but not Series
matters) in accordance with their respective Voting Percentages in the Company.
Unless otherwise specified by the express terms of this Agreement, when action
or consent by the Voting Members of the Company is required or permitted, such
action or consent shall require the consent or approval of the Voting Members of
the Company holding, in the aggregate, more than a fifty percent (50%) Voting

*** Confidential Treatment Requested

- 61 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      Percentage in the Company. The record date for determining the Voting
Members entitled to vote on Company matters shall be established by the Board of
Managers.     (b)   The management of each Series is fully reserved to the
Voting Members of such Series. The Voting Members of a Series shall be entitled
to vote on Series matters in accordance with their respective Voting
Percentages. Unless otherwise specified by the express terms of this Agreement,
when action or consent by the Voting Members of a Series is required or
permitted, such action or consent shall require the consent or approval of
Voting Members of such Series holding, in the aggregate, more than a fifty
percent (50%) Voting Percentage in such Series. The record date for determining
the Voting Members entitled to vote on Series matters shall be established by
the Administrative Committee of such Series.

     8.02 Board of Managers.

  (a)   The Company authorizes the formation of a board (the “Board of
Managers”) to manage and govern the Company. The Board of Managers initially
shall be comprised of four (4) individuals (each, a “Representative”). Except as
set forth in Section 8.11, decisions and actions of the Board of Managers shall
be taken upon the vote of the Representatives holding a majority of the voting
rights of the Board of Managers.     (b)   Unless and until AEPTHC becomes a
Converted Member of the West Virginia Series, the Representatives shall be
appointed as follows: (i) two (2) Representatives (each, a “Class A
Representative”) shall be appointed by AET or any Assignee of AET that acquires
AET’s right to appoint Representatives pursuant to Section 5.07; and (ii) two
(2) Representatives (each, a “Class B Representative”) shall be appointed by
AEPTHC or any Assignee of AEPTHC that acquires AEPTHC’s right to appoint
Representatives pursuant to Section 5.07; provided, however, that if at any time
a Member’s Voting Percentage in the Company is less than thirty-five percent
(35%), the Board of Managers may vote to modify the number of Representatives on
the Board of Managers, so long as AET (or its Assignee) remains entitled to
appoint at least one (1) Class A Representative and AEPTHC (or its Assignee)
remains entitled to appoint at least one (1) Class B Representative (any of
which Representatives shall be non-voting if the Member that appointed such
Representative is a non-voting Member).     (c)   Each of AET and AEPTHC (and
their respective Assignees), may remove and replace, for any reason or no
reason, a Representative appointed by it upon written notice. Each of AET and
AEPTHC (and their respective Assignees) may designate a different Representative
for any meeting of the Board of Managers by notifying the other Representatives
at least

*** Confidential Treatment Requested

- 62 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      three (3) Business Days prior to the scheduled date for such meeting;
provided, however, that if giving such advance notice is not feasible, any new
Representative (s) shall present written evidence of authority at the
commencement of such meeting. Each Representative shall have full authority to
act on behalf, and in the name, of the Member that appointed such Representative
on all matters on which the Board of Managers takes action under this Agreement.
Each Member may rely on the actions of any duly appointed Representative without
any inquiry or investigation as to the actual authority, or lack thereof, of
that Representative to take that action.     (d)   Decisions or actions taken by
the Board of Managers in accordance with the provisions of this Agreement shall
constitute decisions or actions by the Company, unless and to the extent any
such decision or action is altered or reversed by the Voting Members of the
Company. The participation by the Representatives holding a majority of the
voting rights with respect to a matter shall be required for the Board of
Managers to conduct business pertaining to such matter.     (e)   The voting
rights of the Representatives shall be determined as of the time a vote of the
Representatives is taken in the following manner: (i) the Class A
Representatives shall hold an aggregate percentage of votes equal to the Voting
Percentage in the Company held by AET and by Assignees of AET of any
Series Interest in the West Virginia Series or the Ohio Series originally held
by AET; and (ii) the Class B Representatives shall hold an aggregate percentage
of votes equal to the Voting Percentage in the Company held by AEPTHC and by
Assignees of any Series Interest in the West Virginia Series or the Ohio Series
originally held by AEPTHC [***].     (f)   No Representative shall be entitled
to compensation from the Company for his or her service as a Representative.    
(g)   The initial Representatives and their respective notice addresses are set
forth in Schedule 8.02.

     8.03 Administrative Committees.

  (a)   The Voting Members of each Series authorize the formation of a committee
(each, an “Administrative Committee” and each Person duly appointed to serve on
an Administrative Committee, an “Administrator”) to manage and govern such
Series. Except as set forth in Section 8.12, decisions and actions of each
Administrative Committee shall be taken

*** Confidential Treatment Requested

- 63 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      upon the vote of the Administrators holding a majority of the voting
rights of the Administrative Committee.     (b)   The number of Administrators
on the Administrative Committee for each Series shall be determined by the
Voting Members of such Series; provided, however, that unless and until the
composition of an Administrative Committee of a Joint Series is modified
pursuant to Section 8.03(c): (i) the West Virginia Series Administrative
Committee shall be comprised of four (4) Administrators, two (2) of whom shall
be Class A Administrators and two (2) of whom shall be Class B Administrators;
and (ii) unless and until AET Withdraws from the Ohio Series, the Ohio
Series Administrative Committee shall be comprised of four (4) Administrators,
two (2) of whom shall be Class A Administrators and two (2) of whom shall be
Class B Administrators.     (c)   If at any time the Voting Percentage of any
Series Member of a Joint Series is less than thirty-five percent (35%), the
Administrative Committee of such Joint Series may vote to modify the number of
Administrators on the Administrative Committee of such Joint Series, so long as
AET (or its Assignee) remains entitled to appoint at least one (1) Class A
Administrator to each of the West Virginia Series Administrative Committee and
the Ohio Series Administrative Committee and AEPTHC (or its Assignee) remains
entitled to appoint at least one (1) Class B Administrator to each of the West
Virginia Series Administrative Committee and the Ohio Series Administrative
Committee (any of which Administrators shall be non-voting if the Joint
Series Member that appointed such Administrator is a non-voting Joint
Series Member).     (d)   Each of AET and AEPTHC (and their respective
Assignees), may remove and replace, for any reason or no reason, an
Administrator appointed by it upon written notice. Each of AET and AEPTHC (and
their respective Assignees) may designate a different Administrator for any
meeting of an Administrative Committee by notifying the other Administrators at
least three (3) Business Days prior to the scheduled date for such meeting;
provided, however, that if giving such advance notice is not feasible, any new
Administrator(s) shall present written evidence of authority at the commencement
of such meeting. Each Administrator shall have full authority to act on behalf,
and in the name, of the Member that appointed such Administrator on all matters
on which the Administrative Committee takes action under this Agreement. Each
Member may rely on the actions of any duly appointed Administrator without any
inquiry or investigation as to the actual authority, or lack thereof, of that
Administrator to take that action.     (e)   Decisions or actions taken by an
Administrative Committee of a Series in accordance with the provisions of this
Agreement shall constitute decisions or actions by such Series, unless and to
the extent any such

*** Confidential Treatment Requested

- 64 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      decision or action is altered or reversed by the Voting Members of such
Series. The participation by the Administrators holding a majority of the voting
rights with respect to a matter shall be required for an Administrative
Committee to conduct business pertaining to such matter.     (f)   The voting
rights of the Administrators on an Administrative Committee of a Series shall be
determined as of the time a vote of the Administrators is taken in the following
manner: (i) the Class A Administrators shall hold an aggregate percentage of
votes equal to the Voting Percentage in the Series held by AET and by Assignees
of AET of any Series Interest in such Series originally held by AET; and
(ii) the Class B Administrators shall hold an aggregate percentage of votes
equal to the Voting Percentage in such Series held by AEPTHC and by Assignees of
AEPTHC of any Series Interest in such Series originally held by AEPTHC [***].  
  (g)   No Administrator shall be entitled to compensation from the Company for
his or her service as an Administrator.     (h)   Each Administrative Committee
shall cause its respective Series to maintain books and records pertaining to
the business and operations of such Series separate and apart from the books and
records of any other Series.     (i)   The initial Administrators and their
respective notice addresses are set forth in Schedule 8.03.

     8.04 Officers and Committees.

  (a)   Each Governing Body shall be authorized to appoint such officers or
other designees as it deems necessary and appropriate, including, in the case of
the Board of Managers, delegates on behalf of each Voting Member of the Joint
Series to serve on the “PJM Administrative Committee,” as required pursuant to
Section 8.2 of the PJM Owner Agreement. Any officers so designated shall serve
for terms not to exceed one (1) year in length and shall have such titles and,
subject to the other provisions of this Agreement, have such authority and
perform such duties as its Governing Body may delegate to such officers. Any
officers so designated shall serve at the pleasure of the Governing Body that
appointed them and shall report to such Governing Body. Any appointment of an
officer by a Governing Body may be rescinded by such Governing Body, in its sole
and absolute discretion.

*** Confidential Treatment Requested

- 65 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (b)   Each Governing Body shall have authority to create such committees, and
delegate to such committees such authority and responsibility, and rescind any
such delegations, as it deems appropriate.

     8.05 Meetings.

  (a)   Each Governing Body shall meet quarterly, subject to more or less
frequent meetings upon approval of such Governing Body or as provided below.
Special meetings of the Members of the Company, the Series Members of any Series
or the members of a Governing Body may be called at such times, and in such
manner, as such Members, Series Members or members of such Governing Body deem
necessary or appropriate.     (b)   Notice of, and an agenda for, all meetings
of the Members or any Governing Body (including special meetings of a Governing
Body) shall be circulated to the Members or members of the Governing Body, as
applicable, at least five (5) Days prior to the date of each meeting, together
with proposed minutes of the previous meeting of the Members or such Governing
Body (if such minutes have not been previously ratified); provided, however,
that a failure to provide proposed minutes shall not render such a notice
ineffective; and provided further, that the five (5) Day notice period may be
waived (i) by attendance in the manner described in Section 8.05(d) or (ii) in
writing by all of the Members or all of the members of a Governing Body, as
applicable. Any such notice of a meeting shall include the proposed date,
location and agenda for such meeting.     (c)   All meetings of a Governing Body
shall be held at a mutually agreeable location; provided, however, that if the
Board of Managers or any Administrative Committee is unable to agree on a
mutually agreeable location for a meeting, such meeting shall be held in the
District of Columbia.     (d)   Attendance by a Member or a member of a
Governing Body at a meeting shall constitute a waiver of notice of such meeting,
except where such attendance is for the express purpose of objecting to the
transaction of any business on the ground that such meeting is not lawfully
called or convened.     (e)   Each Voting Member shall use all reasonable
efforts to cause its Representatives and its Administrators to attend each
meeting of such Governing Body.     (f)   The Members and the members of each
Governing Body may adopt whatever rules and procedures relating to their
activities as they may deem appropriate; provided, however, that such rules and
procedures shall

*** Confidential Treatment Requested

- 66 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      not be inconsistent with or violate the provisions of this Agreement or
the Act.     (g)   Any action required or permitted to be taken at a meeting of
the Members or a Governing Body may be taken without a meeting and/or without a
vote, but with prior notice, if a consent or consents in writing, setting forth
the action so taken, is signed by the Voting Members (in the case of a Member
meeting) or the members of such Governing Body that could have taken the action
at such a meeting of such Governing Body.     (h)   Members, Representatives and
Administrators may participate in and hold meeting by means of conference
telephone, videoconference or similar communications equipment by means of which
all participants in such meeting can effectively communicate with each other.
Participation in a meeting shall constitute presence in person at such meeting,
except where a Member, Representative or Administrator participates in the
meeting for the express purpose of objecting to the transaction of any business
on the ground that the meeting is not lawfully called or convened.

     8.06 Limitation of Duties and Liabilities. Each Member acknowledges its
express intent, and agrees with all other Members, for the benefit of the
Representatives and Administrators of each Member, that:

  (a)   the only fiduciary or other duties or obligations that any
Representative or Administrator owes in his/her capacity as a Representative or
Administrator shall be: (i) an implied covenant of good faith and fair dealing;
(ii) a duty of care; (iii) in the limited circumstance described in
Section 8.10(d)(iv), a duty of loyalty; and (iv) to the extent applicable, such
duties and obligations as the Member that appointed such Representative or
Administrator designated, the enforcement of which and the liabilities resulting
from any breach thereof shall constitute internal governance affairs of such
Member;     (b)   no Representative or Administrator shall, under this
Agreement, the Act or otherwise, owe, in his or her capacity as a Representative
or Administrator, or be personally liable for monetary damages for any breach
of, any fiduciary or other duties or obligations, other than any non-waivable
covenant of good faith and fair dealing imposed by applicable Law; and     (c)  
with respect to any matter submitted to a Governing Body for a vote, consent or
approval, except as otherwise provided by Section 18-1101 of the Act, the
Representatives or Administrators then-entitled to vote, as applicable, may,
subject to Section 8.10(d), grant or withhold that vote, consent or approval:
(i) in their sole and absolute discretion; (ii) with or without reasonable
cause; (iii) subject to such conditions as they may deem appropriate; and/or
(iv) without taking into account the interests of,

*** Confidential Treatment Requested

- 67 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      and without incurring any liability to, the Company, any Operating Company
or any Member (other than the Member appointing such Representative or
Administrator) or any other Representative or Administrator.

     8.07 Intentionally Omitted.
     8.08 Costs and Expenses. The Members and the members of each Governing Body
shall exercise all commercially reasonable efforts to assure that all costs and
expenses incurred by or on behalf of the Company or any Series are prudent;
provided, however, that nothing in this Section 8.08 shall affect any obligation
of the Members in their capacity as Service Providers under the Services
Agreements or Administrative Services Agreements.
     8.09 Resolution of Deadlocks.

  (a)   If a Voting Member (or in the case of a Deadlock on a Joint Series or
Joint Series Operating Company matter, a Voting Member of such Joint Series or
the Joint Series associated with such Joint Series Operating Company) reasonably
determines that a Deadlock exists, such Voting Member may cause one of its
Representatives, by written notice (a “Deadlock Notice”) to the other Voting
Member (or in the case of a Deadlock on a Joint Series or Joint Series Operating
Company matter, the Voting Member of such Joint Series or the Joint Series
associated with such Joint Series Operating Company), to refer such Deadlock to
senior executives of the Parents of the Voting Members of the Company (or in the
case of a Deadlock on a Joint Series or Joint Series Operating Company matter,
senior executives of the Parents of the Voting Members of such Joint Series or
the Joint Series associated with such Joint Series Operating Company) or their
designees. Such Deadlock Notice shall describe in reasonable detail the nature
of the Deadlock. Each Voting Member (or in the case of a Deadlock on a Joint
Series or Joint Series Operating Company matter, each Voting Member of such
Joint Series or the Joint Series associated with such Joint Series Operating
Company) shall cause the individual it designates to resolve the Deadlock
promptly to consult and negotiate in good faith with the individual designated
by the other Voting Member in an effort to resolve such Deadlock.     (b)   If:
(i) the individuals designated to resolve a Deadlock pursuant to Section 8.09(a)
are unable to resolve such Deadlock within twenty (20) Days of delivery of the
Deadlock Notice and such Deadlock is (A) both a Triggering Deadlock and a
Pre-Operational Deadlock, or (B) both a Triggering Deadlock and an Operational
Deadlock on an Ohio Series matter or an Ohio Operating Company matter; or
(ii) there occurs a Revenue Allocation Deadlock, a Voting Member (or in the case
of a Deadlock on a Joint Series or Joint Series Operating Company matter, a
Voting Member of such Joint Series or the Joint Series associated with such
Joint Series Operating Company) may commence an arbitration

*** Confidential Treatment Requested

- 68 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      pursuant to Section 13.04 (a “Deadlock Arbitration”) by delivering written
notice to the other Voting Member (or in the case of a Deadlock on a Joint
Series or Joint Series Operating Company matter, the other Voting Member of such
Joint Series or the Joint Series associated with such Joint Series Operating
Company) stating its intent to commence such Deadlock Arbitration.     (c)   If
the individuals designated to resolve a Deadlock on a West Virginia Series
matter or a West Virginia Operating Company matter pursuant to Section 8.09(a)
are unable to resolve such Deadlock within twenty (20) Days of delivery of the
Deadlock Notice and such Deadlock is a Triggering Deadlock and an Operational
Deadlock, the terms and conditions set forth in Section 8.10 shall apply.    
(d)   If the individuals designated to resolve a Deadlock pursuant to
Section 8.09(a) are unable to resolve such Deadlock within twenty (20) Days of
delivery of the Deadlock Notice and such Deadlock is not a Triggering Deadlock
or a Revenue Allocation Deadlock, then the matter which is the subject of such
Deadlock shall be deemed not to be approved.     (e)   Without limiting any
rights or remedies that may otherwise be available to the Members pursuant to
this Agreement or the Act, the procedures set forth in this Section 8.09 shall
constitute the exclusive remedy to resolve a Deadlock.

     8.10 Conversion of [***].

  (a)   Upon the occurrence of the circumstances set forth in Section 8.09(c)
regarding the West Virginia Series or the West Virginia Operating Company, AET
may, in its sole and absolute discretion by written notice to AEPTHC delivered
within thirty (30) Days of the deadline for resolution of the Deadlock set forth
in Section 8.09(c), declare AEPTHC to be a Converted Member of the West Virginia
Series. [***].     (b)   A Converted Member’s Representatives and Administrators
of the West Virginia Series shall: (i) [***].     (c)   A Converted Member may
elect, but shall not be obligated, to satisfy Series Capital Calls issued by the
West Virginia Series Administrative Committee; provided, however, that: (i) such
Converted Member shall, no later than five (5) Days after a Regular
Series Capital Call (or ten (10) Days after any other Series Capital Call), by
written notice to the then-voting Administrators of the West Virginia Series,
unequivocally elect whether or not to satisfy such Series Capital Call; (ii) if
a Converted Member fails to deliver written notice of such election within such
time period, it shall be deemed to have elected not to make such Capital
Contribution; and (iii) if a Converted Member elects, or is deemed to have

*** Confidential Treatment Requested

- 69 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      elected, not to satisfy a Series Capital Call pursuant to this
Section 8.10(c) and any other Series Member of the West Virginia Series
satisfies such Series Capital Call, such Converted Member shall no longer be
permitted to elect to make Series Capital Contributions to the West Virginia
Series. If a Converted Member fails to make a Series Capital Contribution to the
West Virginia Series, the Series Percentages of all Series Members of the West
Virginia Series shall be adjusted to correspond to the relative balances in
their Series Capital Accounts, after taking into account all Series Capital
Contributions (including Additional Contributions, if any) and any adjustments
to such Series Capital Accounts through the date of such election (including any
adjustments resulting from the events described in item (b) of the definition of
Book Value) and after increasing such Series Capital Account balances to take
into account any amounts that the Series Members are treated as obligated to
restore under Section 1.704-2(g)(1) or 1.704-2(i)(5) of the Treasury
Regulations.     (d)   During any period in which AEPTHC is a Converted Member
of the West Virginia Series, then notwithstanding any other provision of this
Agreement to the contrary:

  (i)   the West Virginia Series shall not permit the West Virginia Operating
Company to engage in any business other than the ownership, operation and
maintenance of the West Virginia Facilities as described in Section 2.06 and
neither the West Virginia Series nor the West Virginia Operating Company shall
directly or indirectly undertake any material expansion or extension of the West
Virginia Facilities;     (ii)   upon the Disposition by AET of all or
substantially all of its Series Interest in the West Virginia Series, AEPTHC
shall cease to be a Converted Member of the West Virginia Series and shall
[***];     (iii)   if AET Disposes of all or substantially all of its
Series Interest in the West Virginia Series, AEPTHC shall [***];     (iv)   in
the event, and only in the event, that an application is filed under Section 206
of the FPA against both the West Virginia Operating Company and either the AYE
Operating Company, AET or any Affiliate of AET seeking to change the rates or
the terms and conditions of service applicable to the West Virginia Facilities,
AET (solely in its capacity as a Voting Member of the West Virginia Series), the
Representatives appointed by AET, the Administrators of the West Virginia Series
appointed by AET and the Managers of the West Virginia Operating Company
appointed by AET, each in their respective capacities as such, shall owe a duty
of loyalty to the Converted Member in its conduct of proceedings pertaining to
such application; and

*** Confidential Treatment Requested

- 70 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (v)   AET shall not, and shall not cause or permit the Company to, take any of
the following actions without the written consent of AEPTHC, which consent shall
not be unreasonably withheld:

  (A)   file a voluntary petition seeking protection of the West Virginia Series
or the West Virginia Operating Company under any Bankruptcy Law or file an
admission of Bankruptcy of the West Virginia Series or the West Virginia
Operating Company before any Governmental Authority;     (B)   amend the terms
of any Indebtedness of the West Virginia Operating Company in a manner that
would (w) change the accounting or tax treatment of the West Virginia Series or
the West Virginia Operating Company, (x) require such Converted Member to
provide any parent guaranty or additional credit support under any such
Indebtedness, (y) commit any membership interest in the West Virginia Series or
any property of the West Virginia Operating Company as collateral for any
Indebtedness of any other Operating Company, or (z) result in a default under
such Indebtedness based entirely on non-performance by any other Person under
any other indebtedness;     (C)   create any new Series of the Company or
consolidate any Series with any other Series;     (D)   amend this Agreement,
any Venture Agreement or the Charter Documents of the West Virginia Operating
Company;     (E)   except to the extent required by applicable Laws, file an
application under Section 205 of the FPA to change the rates, terms or
conditions of service applicable to the West Virginia Facilities or the West
Virginia Operating Company;     (F)   Dispose of any interest in the West
Virginia Operating Company or any assets of the West Virginia Operating Company,
directly or indirectly, to a Voting Member of the West Virginia Series, the AYE
Operating Company, or any of their respective Affiliates;     (G)   Dispose of
any interest in the West Virginia Operating Company or any assets of the West
Virginia Operating Company as part of a transaction or series of related
transactions in which a Voting Member of the West

*** Confidential Treatment Requested

- 71 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      Virginia Series, the AYE Operating Company or any of their respective
Affiliates sells or transfers any other property; or     (H)   issue or amend
any guaranty by the Company.

     8.11 Matters Requiring Unanimous Approval of Voting Members of the Company.
Notwithstanding anything to the contrary set forth in this Agreement, the
following actions shall require the vote of a Unanimous Interest of the Voting
Members of the Company:

  (a)   dissolution or liquidation of the Company;     (b)   filing a petition
seeking protection under any Bankruptcy Law or filing an admission of Bankruptcy
before any Governmental Authority;     (c)   causing or permitting the Company
to merge, consolidate or convert into any other entity;     (d)   incurring any
indebtedness of the Company or guaranteeing an obligation of any Person,
including an Operating Company;     (e)   creating of any new Series of the
Company;     (f)   entering into a new business, changing the scope or nature of
the business of the Company or creating any subsidiaries;     (g)   amending the
Delaware Certificate; or     (h)   amending the Company Escrow Agreement.

     8.12 Matters Requiring Unanimous Approval of Series Members.
Notwithstanding anything to the contrary set forth in this Agreement, the
following actions with respect to a Joint Series shall require the vote of a
Unanimous Interest of the Voting Members of such Joint Series:

  (a)   dissolution or liquidation of such Joint Series;     (b)   filing a
petition seeking protection for such Joint Series under any Bankruptcy Law or
filing an admission by such Joint Series of Bankruptcy before any Governmental
Authority;     (c)   a Disposition of any interest in the Operating Company
associated with such Joint Series or substantially all of the assets of the
Operating Company associated with such Joint Series;     (d)   amending the
Charter Documents of the Joint Series Operating Company associated with such
Joint Series;

*** Confidential Treatment Requested

- 72 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (e)   guaranteeing an obligation of any Person, including an Operating
Company;     (f)   repurchasing or redeeming any Series Interests of such
Series; or     (g)   entering into a new business, changing the scope or nature
of the business of the Series or creating any subsidiaries.

     8.13 Matters Requiring Super-Majority Approval of Series Members.
Notwithstanding anything to the contrary set forth in this Agreement, the
following actions with respect to a Joint Series shall require the vote of the
Voting Members holding at least sixty-five percent (65%) of the Voting Interest
of such Joint Series:

  (a)   incurring any indebtedness of such Joint Series or any Indebtedness of
the Joint Series Operating Company associated with such Joint Series; or     (b)
  issuing any Series Interests of such Series.

     8.14 Affiliate Contracts. Notwithstanding anything to the contrary in this
Agreement, the Company shall not be authorized to enter into any contractual
arrangement (an “Affiliate Arrangement”) with a Voting Member of the Company or
an Affiliate of any such Voting Member (an “Affiliated Contractor”), unless such
Affiliate Arrangement is executed on behalf of the Company by all Voting
Member(s) other than the Voting Member that is an Affiliate of the Affiliated
Contractor.
ARTICLE 9
TAXES
     9.01 Tax Elections.

  (a)   Without the approval of the Board of Managers, neither the Company nor
any Series shall take any action that for federal income tax purposes is
inconsistent with Section 2.08(c).     (b)   Each Series shall make the
following elections on the appropriate tax returns:

  (i)   to adopt as the Series’ fiscal year the calendar year;     (ii)   to
adopt the accrual method of accounting;     (iii)   for any Series that is
treated as a partnership for federal income tax purposes, if a distribution of
Operating Company property potentially subject to Section 734 of the Code occurs
or upon a transfer of any Series Interest as described in Section 743 of the
Code occurs, on request by notice from any Member, to elect, pursuant to
Section 754 of the Code, to adjust the basis of the relevant Series Properties;
and

*** Confidential Treatment Requested

- 73 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (iv)   any other election the Board of Managers or the Administrative
Committee of such Series may deem appropriate, including, if determined to be
appropriate by the Administrative Committee of a Series, an entity
classification election pursuant to Section 301.7701-3 of the Treasury
Regulations to cause the Operating Company associated with such Series to be
treated as an association taxable as a corporation for federal income tax
purposes.

     9.02 Series Tax Matters Members.

  (a)   For any Series that is treated as a partnership for federal income tax
purposes, the Persons identified on Schedule 9.02 (each, a “Series Tax Matters
Member”) shall serve as the “tax matters partner” of each Series pursuant to
Section 6231(a)(7) of the Code. Each Series Tax Matters Member of a Series shall
take such action as may be necessary to cause to the extent possible each other
Series Member of such Series to become a “notice partner” within the meaning of
Section 6223 of the Code. Each Series Tax Matters Member of a Series shall
inform each other Series Member of such Series of all significant matters that
may come to its attention in its capacity as a Series Tax Matters Member by
giving notice thereof on or before the fifth Business Day after becoming aware
thereof and, within that time, shall forward to each other Series Member of such
Series copies of all significant written communications it may receive in that
capacity.     (b)   For any Series that is treated as a partnership for federal
income tax purposes, the Series Tax Matters Member (or, for any Series that is
not treated as a partnership for federal income tax purposes, the Administrative
Committee of such Series) shall cause to be prepared and timely filed (on behalf
of their respective Series) all federal, state and local tax returns required to
be filed by such Series. Each Series Member of a Joint Series shall furnish to
the Series Tax Matters Member of such Joint Series all pertinent information in
its possession relating to the Series’ operations that is necessary to enable
the Joint Series’ tax returns to be timely prepared and filed. Each Series shall
bear the costs of the preparation and filing of its returns.     (c)   Each
Series Tax Matters Member (or, in the case of the AYE Series, the AYE
Series Administrative Committee) shall: (i) provide any Series Member of its
Series, upon request, access to accounting and tax information and schedules as
shall be necessary for the preparation by such Series Member of its income tax
returns and such Series Member’s tax information reporting requirements; and
(ii) provide all such Series Members with a draft of the Series federal income
tax returns or income tax information returns, if any, for their review and
comment no later than

*** Confidential Treatment Requested

- 74 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      April 1 of the year following the calendar year with respect to which such
returns apply.     (d)   For any Series that is treated as a partnership for
federal income tax purposes, no Series Tax Matters Member shall take any action
without the authorization of the Administrative Committee of the Series for
which it serves as Series Tax Matters Member, other than such action as may be
required by Law.     (e)   For any Series that is treated as a partnership for
federal income tax purposes, no Series Tax Matters Member shall enter into any
extension of the period of limitations for making assessments against its Series
on behalf of the Series Members without first obtaining the consent of the
Administrative Committee of such Series. For any Series that is treated as a
partnership for federal income tax purposes, no Series Tax Matters Member of
such Series shall bind any Series Member of such Series to a settlement
agreement without obtaining the consent of such Series Member. For any Series
that is treated as a partnership for federal income tax purposes, any Series
Member that enters into a settlement agreement with respect to any partnership
item (as described in Section 6231(a)(3) of the Code) shall notify the other
Series Members of such Series of such settlement agreement and its terms within
ninety (90) Days from the date of the settlement.     (f)   For any Series that
is treated as a partnership for federal income tax purposes, no Series Member
shall file a request pursuant to Section 6227 of the Code for an administrative
adjustment of such Series items for any taxable year without first notifying the
other Series Members. If the Administrative Committee of a Series consents to
filing a request for an administrative adjustment, the Series Tax Matters Member
of such Series shall file the request for the administrative adjustment on
behalf of the Series Members of such Series. If such consent is not obtained
within thirty (30) Days from the date of such notice, or within the period
required to timely file the request for administrative adjustment, if shorter,
any Series Member, including the Series Tax Matters Member of such Series, may
file a request for administrative adjustment on its own behalf. Any
Series Member intending to file a petition under Sections 6226 or 6228 or any
other section(s) of the Code with respect to any item involving a Series shall
notify the other Series Members of such Series of such intention and the nature
of the contemplated proceeding. In the case where a Series Tax Matters Member is
the Series Member intending to file such petition on behalf of a Series, such
notice shall be given within a reasonable period of time to allow the other
Series Members of such Series to participate in the choosing of the forum in
which such petition will be filed.

*** Confidential Treatment Requested

- 75 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (g)   For any Series that is treated as a partnership for federal income tax
purposes, if any Series Member of such Series intends to file a notice of
inconsistent treatment under Section 6222(b) of the Code, such Series Member
shall give reasonable notice under the circumstances to the other Series
Member(s) of such Series of such intent and the manner in which the filing
Series Member’s intended treatment of an item is (or may be) inconsistent with
the treatment of that item by the other Series Members of such Series.

ARTICLE 10
INTELLECTUAL PROPERTY
     10.01 No Grant of Trademark. Nothing in this Agreement shall constitute, or
be deemed to constitute: (a) a grant by any Member or any of its Affiliates of a
license to use the trademark of such Member or Affiliate; or (b) a limitation on
any remedy that might be available to a Member or any of its Affiliates for any
infringement of a trademark.
     10.02 License Agreement. AEPTHC shall execute and deliver, or cause one of
its Affiliates to execute and deliver, on the Effective Date, the License
Agreement, pursuant to which AEPTHC or such AEPTHC Affiliate shall grant a
license to use AEP Intellectual Property in connection with the Project
Facilities and the Pennsylvania Facilities in accordance with the terms and
conditions set forth therein.
     10.03 Disclosure of Certain Know-How. Subject to the conditions set forth
in Article 17, AET shall provide to the West Virginia Operating Company and the
Ohio Operating Company information sufficient to describe any trade secrets and
know-how of AET related to the design, engineering, construction, commissioning,
ownership, repair, replacement, modification, operation or maintenance of
transmission facilities that operate at 500 kV (including substations that
operate at 500 kV) to the extent such trade secrets and know-how are needed, or
may be needed, in connection with the design, engineering, construction,
commissioning, ownership, repair, replacement, modification, operation or
maintenance of the West Virginia Facilities or the Ohio Facilities. Any such
trade secrets and know-how will be provided upon request of the West Virginia
Operating Company or the Ohio Operating Company. ANY SUCH TRADE SECRETS AND
KNOW-HOW WILL BE PROVIDED ON AN “AS IS” AND “WHERE IS” BASIS WITHOUT WARRANTY OF
ANY KIND, EXPRESS OR IMPLIED, INCLUDING: (A) ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR USE AND PURPOSE, NON-INFRINGEMENT OR TITLE; AND (B)
WARRANTIES ARISING UNDER STATUTE OR OTHERWISE AT LAW OR FROM A COURSE OF DEALING
OR COURSE OF PERFORMANCE. AET DOES NOT REPRESENT OR WARRANT THAT IT OR ANY OF
ITS AFFILIATES OWNS ANY SUCH TRADE SECRETS OR KNOW-HOW.
ARTICLE 11
ACCOUNTING; AUDIT RIGHTS
     11.01 Accounting. The Administrative Committee of each Series shall cause
to be maintained separate books of account pertaining to such Series. All such
books of account shall
*** Confidential Treatment Requested

- 76 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
be: (i) maintained on the basis of a fiscal year that is the calendar year;
(ii) maintained in accordance with GAAP; and (iii) unless such Administrative
Committee decides otherwise, audited by Certified Public Accountants at the end
of each calendar year.
     11.02 Reports. The Administrative Committee of each Joint Series shall
cause to be prepared and delivered to each Series Member of such Joint Series:
(a) periodic statements describing operations and cash flows of such Joint
Series and the Joint Series Operating Company associated with such Joint Series;
(b) no later than thirty (30) Days after the end of each Quarter, unaudited
quarterly balance sheets, financial statements and statements of the
Series Capital Accounts of each Series Member of such Joint Series and unaudited
quarterly balance sheets and financial statements for the Joint Series Operating
Company associated with such Joint Series; and (c) no later than ninety
(90) Days after the end of each calendar year, financial statements for such
Joint Series and the Joint Series Operating Company associated with such Joint
Series for the preceding calendar year, audited by the Certified Public
Accountants.
     11.03 Records. The Administrative Committee of each Series shall cause
complete and accurate books and records of such Series, including all
documentation of transactions with respect to the conduct of such Series’
business, minutes of the proceedings of the Series Members of such Series and
the Administrative Committee of such Series and any other books and records that
are required to be maintained by applicable Law, to be maintained at the
principal office of the Company.
     11.04 Audits.

  (a)   The Series Members of each Joint Series shall have the right, upon
reasonable notice, and at all reasonable times during normal business hours, to
cause to be performed internal audits of such Joint Series, including audits of
such Joint Series’ books and records, financial information, systems, policies
and procedures. The Series Members of each Joint Series shall be entitled to
receive any information that they may request concerning such Joint Series;
provided, however, that this Section 11.04 shall not obligate any Joint Series
or any Governing Body of a Joint Series to create any information that does not
already exist at the time of such request, except as otherwise required. The
Series Members of each Joint Series shall also have the right, upon reasonable
notice, and at all reasonable times during normal business hours to inspect the
properties of such Joint Series and to audit, examine and make copies of the
books of account and other records of such Joint Series.     (b)   The rights
described in this Section 11.04 may be exercised through any agent, employee or
consultant of a Series Member designated in writing by it, including
accountants, engineers and attorneys. A Series Member making a request pursuant
to this Section 11.04 shall bear all costs and expenses incurred in any
inspection, examination or audit made on such Series Member’s behalf.
Confidential Information obtained pursuant to this Section 11.04 shall be
subject to the provisions of Article 17.

*** Confidential Treatment Requested

- 77 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
ARTICLE 12
WITHDRAWAL
     12.01 Voluntary Withdrawal.

  (a)   Except as permitted pursuant to Section 12.01(b) and 12.01(c), no
Series Member shall have the power or right to voluntarily Withdraw from a
Series or the Company.     (b)   AEPTHC shall have the right to voluntarily
withdraw as a Member of the Company in the event, and solely in the event, that:

  (i)   the initial order issued by FERC (excluding any deficiency letters)
pursuant to the Amos-Kemptown FERC 205 Application, fails to grant the Company
all of the following rate treatments with respect to the West Virginia
Facilities and the Bedington-Kemptown Facilities to the extent, and only to the
extent, such rate treatments are requested in the Amos-Kemptown FERC 205
Application:

  (A)   a return on equity that includes an investment incentive component;    
(B)   recovery of a return on capital for “Construction Work in Progress;”    
(C)   recovery on a current basis of pre-commercial costs related to the West
Virginia Facilities and/or the real property interests on which such facilities
are to be located; and     (D)   recovery of costs related to the West Virginia
Facilities and/or the real property interests on which such facilities are to be
located in the event of an abandonment caused by circumstances beyond the
control of the Company; or

  (ii)   the West Virginia Operating Company has not executed a binding
agreement with a lender pursuant to which such lender agrees to finance the
construction of the West Virginia Facilities and the acquisition of real
property interests on which such facilities are to be located on terms and
conditions reasonably acceptable to AEPTHC before the later of: (A) thirty
(30) Days after the issuance of an initial order by FERC (excluding any
deficiency letters) in response to the Amos-Kemptown FERC 205 Application; or
(B) two hundred ten (210) Days after the Effective Date.

  (c)   AET shall have the right to voluntarily withdraw as a Series Member of
the Ohio Series in the event, and solely in the event, that:

*** Confidential Treatment Requested

- 78 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (i)   the initial order issued by FERC (excluding any deficiency letters)
pursuant to the Company’s application under Section 205 of the FPA regarding the
Ohio Facilities fails to grant the Company all of the following rate treatments
with respect to the Ohio Facilities to the extent, and only to the extent, such
rate treatments are requested in such application:

  (A)   a return on equity that includes an investment incentive component;    
(B)   recovery of a return on capital for “Construction Work in Progress;”    
(C)   recovery on a current basis of pre-commercial costs related to the Ohio
Facilities; and     (D)   recovery of costs related to the Ohio Facilities in
the event of an abandonment caused by circumstances beyond the control of the
Company; or

  (ii)   the Ohio Operating Company has not executed a binding agreement with a
lender pursuant to which such lender agrees to finance the construction of the
Ohio Facilities and the acquisition of real property interests on which such
facilities are to be located on terms and conditions reasonably acceptable to
AET before the later of: (A) thirty (30) Days after the issuance of an initial
order by FERC (excluding any deficiency letters) in response to the Company’s
application pursuant to Section 205 of the FPA; or (B) two hundred ten
(210) Days after designation of a Series Member (or such Affiliate as may be
designated pursuant to Section 3.01(b) to construct the Ohio Facilities pursuant
to an RTEP.

  (d)   If AEPTHC elects to Withdraw pursuant to Section 12.01(b), it shall:
(i) Withdraw as a Member of the Company and as a Series Member of both Joint
Series; and (ii) provide irrevocable written notice of such Withdrawal to AET no
later than (A) ten (10) Days after the issuance by FERC of its initial order
(excluding any deficiency letters) pursuant to the Amos-Kemptown FERC 205
Application if the terms of such order are the basis of such Withdrawal, or (B)
two hundred twenty (220) days after the Effective Date if the failure to obtain
financing is the basis of such Withdrawal. If AET elects to Withdraw pursuant to
Section 12.01(c): (i) it shall Withdraw as a Series Member of the Ohio Series;
and (ii) it must provide irrevocable written notice of such Withdrawal to AEPTHC
no later than (A) ten (10) Days after the issuance by FERC of its initial order
(excluding any deficiency letters) pursuant to the Company’s application under
Section 205 of the FPA regarding the Ohio Facilities if the terms of such order
are the basis of such Withdrawal, or (B) two hundred twenty

*** Confidential Treatment Requested

- 79 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      (220) Days after designation of the Ohio Operating Company to construct
the Ohio Facilities pursuant to an RTEP.     (e)   If, for any reason, a Member
Withdraws from the Company or a Series Member Withdraws from a Series, no other
Member shall have any liability to return any portion of the Withdrawing
Member’s Series Capital Account(s); provided, however, that the Members of the
Company (in the case of a Withdrawal from the Company) or the Series Member of a
Series (in the case of a Withdrawal from a Series) shall cause the Company or
the Operating Company associated with such Series, as applicable, to exercise
reasonable efforts to seek to recover through rates any costs incurred by the
Withdrawing Member in connection with or allocated to the Company or such
Operating Company, as applicable, and to the extent the Company or any such
Operating Company recovers such costs through its rates, the Members of the
Company or the Series Members of such Series shall cause the Company or such
Operating Company, as applicable, to remit such amounts to the Withdrawing
Member as such costs are recovered.     (f)   If AEPTHC elects to Withdraw from
the Company pursuant to Section 12.01(b), as a condition precedent to such
Withdrawal, AEPTHC shall agree in writing, in form and substance reasonably
acceptable to AET:

  (i)   to abide by the terms of Sections 3.06;     (ii)   subject to Good
Utility Practice, applicable Laws and any limitations set forth in the PJM
Agreements, to exercise reasonable efforts to obtain designation by PJM of
AEPTHC or an Affiliate to construct the Ohio Facilities along a path that
connects to transmission lines running to a point at or near the Prexy
Substation in the Allegheny Transmission Zone until the earlier of: (a) PJM’s
designation of a Person to construct the Ohio Facilities; or (b) PJM’s issuance
of the 2010 RTEP;     (iii)   subject to Good Utility Practice, applicable Laws
and any limitations set forth in the PJM Agreements, not to, and not to permit
any of its Affiliates to, without the written consent of the Voting Members of
the Company, advocate or support any alternative proposals for the Ohio
Facilities prior to such time as PJM issues the 2010 RTEP;     (iv)   in the
event AEPTHC or any of its Affiliates is designated to construct the Ohio
Facilities pursuant to an RTEP, to file, or to cause such Affiliate to file, an
application with the OPSB seeking (A) a certificate of environmental
compatibility and public need and authority to construct the Ohio Facilities,
and (B) authority to exercise the right of eminent domain to acquire real
property

*** Confidential Treatment Requested

- 80 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      interests necessary to construct the Ohio Facilities, and if, pursuant to
such application, the OPSB grants a certificate of environmental compatibility
and public need to AEPTHC or such Affiliate and authorizes AEPTHC or such
Affiliate the right of eminent domain to acquire real property interests
necessary to construct the Ohio Facilities, to, or to cause such Affiliate to,
(X) exercise such rights to acquire all real property interests on which the
Ohio Facilities are to be located and (Y) construct the Ohio Facilities; and    
(v)   if: (i) by the Ohio Regulatory Deadline, the OPSB fails to grant AEPTHC or
an Affiliate a certificate of environmental compatibility and public need and
authority to exercise the right of eminent domain to acquire real property
interests necessary to construct the Ohio Facilities; (ii) the Ohio Facilities
are within an NIETC; and (iii) AEPTHC or such Affiliate determines that it would
be more expeditious and/or more certain to obtain a certificate of public
convenience and necessity to construct the Ohio Facilities from FERC under
Section 216 of the FPA, AEPTHC or such Affiliate shall file an application with
FERC under Section 216 of the FPA seeking siting authority (including the right
to exercise federal eminent domain rights) to construct the Ohio Facilities.

     12.02 Deemed Withdrawal. A Series Member shall be deemed to have Withdrawn
from a Series if there occurs an event that makes it unlawful for the
Series Member to continue to be a Series Member.
     12.03 Effect of Withdrawal. A Series Member that Withdraws or is deemed to
have Withdrawn from a Series (a “Withdrawn Member”), shall be subject to the
following conditions and requirements in connection with its Withdrawal:

  (a)   The Withdrawn Member shall cease to be a Series Member in the applicable
Series immediately upon the occurrence of the applicable Withdrawal event.    
(b)   The Withdrawn Member shall not be entitled to receive any distributions
except as set forth in Section 12.03(g), and neither it nor its Representatives
or Administrators shall be entitled to exercise any voting or consent rights, to
designate any Representative or Administrator to any Governing Body (and any
such Representatives or Administrators designated by such Withdrawn Member shall
be deemed to have resigned).     (c)   The Series Percentage of a Withdrawn
Member shall not be taken into account in calculating the Voting Percentages of
the Members for any purposes.

*** Confidential Treatment Requested

- 81 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (d)   A Withdrawn Member shall remain obligated for all liabilities it may
have to the Company, the Operating Companies or the other Members under this
Agreement or otherwise that accrued prior to its Withdrawal.     (e)   Any
indemnities under this Agreement or any OpCo LLC Agreement in favor of the
Withdrawn Member shall survive Withdrawal by such Withdrawn Member with respect
to liabilities that accrued prior to such Withdrawal.     (f)   The obligations
of the Company, the Members and their Affiliates (including the Withdrawn Member
and its Affiliates) under this Agreement with respect to the treatment of
Confidential Information shall survive a Withdrawal.     (g)   A Withdrawn
Member or a Withdrawn Series Member shall not be entitled to receive any return
of its Series Capital Contributions or other payment from the Company or a
Series in respect of its Series Interest. If the Company, a Series or any
Operating Company owes any amount to a Withdrawn Member pursuant to the terms of
any indebtedness executed in writing prior to the time of its Withdrawal, such
amount shall be repaid to the Withdrawn Member in accordance with the terms and
conditions of such indebtedness.     (h)   If a Withdrawn Member is a Voting
Member of any Series, the Series Percentages and Voting Percentages of such
Withdrawn Member shall be allocated among the remaining Voting Members of each
Series from which the Withdrawn Member has Withdrawn in the proportion that each
remaining Voting Member’s Voting Percentage bears to the total Voting
Percentages of all remaining Voting Members of such Series, or in such other
proportion as the remaining Voting Members of such Series may unanimously agree.
If the Withdrawn Member is not a Voting Member, the Series Percentage of the
Withdrawn Member shall be allocated among the remaining Series Members of the
Series from which the Series Member has Withdrawn in the proportion that each
remaining Series Member’s Series Percentage bears to the total Series Percentage
of all remaining Series Members, or in such other proportion as the remaining
Voting Members of such Series may unanimously agree.

     12.04 Destruction of Confidential Information. Promptly after its
Withdrawal from a Series, a Withdrawn Member shall promptly destroy (and provide
a certificate of destruction to the Series Members of such Series) or return to
the Series, all Confidential Information in its possession (other than
Confidential Information as to which such Withdrawn Member or one of its
Affiliates was a Disclosing Party). Notwithstanding the immediately-preceding
sentence, but subject to the provisions of Article 17, a Withdrawn Member may
retain for a stated period, but not disclose to any other Person, Confidential
Information for the limited purposes of: (a) explaining such Withdrawn Member’s
corporate decisions with respect to any Series in which it owned a Series
Interest or any Operating Company associated with such Series; (b) preparing
*** Confidential Treatment Requested

- 82 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
such Member’s tax returns and financial statements and defending audits,
investigations and proceedings relating thereto; or (c) prosecuting or defending
any claim or action related to the Project (other than any such claim or action
in which such Withdrawn Member’s interests are adverse to the interests of the
Company or any other Member); provided, however, that the Withdrawn Member must
notify the Governing Bodies in advance of such retention and specify in such
notice the stated period of such retention.
ARTICLE 13
DISPUTES
     13.01 Disputes. Article 13 shall apply to any dispute arising under or
related to this Agreement, whether arising in contract, tort or otherwise, and
whether arising at law or in equity (a “Dispute”), including any dispute
regarding the applicability of Article 13; provided, however, that: (a) a
Dispute shall not include any matter, including a Deadlock, that, pursuant to
the provisions of this Agreement, is to be resolved by any Governing Body; and
(b) if any approval, consent, determination or other decision is required under
the terms of this Agreement to be made in accordance with any standard other
than sole or absolute discretion (such as reasonableness), the issue of whether
such standard has been satisfied may constitute a Dispute. With respect to a
particular Dispute, each Member that is a party to such Dispute is referred to
herein as a “Disputing Member.” The provisions of Article 13 shall be the
exclusive method of resolving Disputes.
     13.02 Negotiation to Resolve Disputes. If a Dispute arises, the Disputing
Members shall attempt to resolve such Dispute through the following procedure:

  (a)   first, the Representatives of each of the Disputing Members (or if the
Dispute involves only one Series, the Administrators of the Disputing Members of
such Series) shall promptly meet (whether by phone or in person) in a good faith
attempt to resolve the Dispute; and     (b)   second, if the Dispute is not
resolved within twenty (20) Days of being referred to the Representatives or
Administrators, as applicable (or such longer period as may be agreed among the
Disputing Members), such Dispute shall be referred to senior executives of the
Disputing Members for resolution.

     13.03 Litigation. If a Dispute is not resolved within twenty (20) Days of
being referred to the Disputing Members’ senior executives pursuant to
Section 13.02(b) (or such longer period as may be agreed among the Disputing
Members), any Member may commence litigation regarding such Dispute in
accordance with the terms of this Agreement.
     13.04 Deadlock Arbitration.

  (a)   No later than ten (10) Days after issuance of a written notice to
commence a Deadlock Arbitration pursuant to Section 8.09(b), each Deadlock
Arbitration Party shall prepare and deliver to each other Deadlock Arbitration
Party a written statement (an “Issues Statement”) of each

*** Confidential Treatment Requested

- 83 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      issue that such Deadlock Arbitration Party believes constitutes a
Triggering Deadlock. No later than twenty (20) Days after the deadline for
delivery of Issue Statements, each Deadlock Arbitration Party shall deliver to
each other Deadlock Arbitration Party a written statement (a “Settlement
Proposal”) of such Deadlock Arbitration Party’s proposed resolution of the
Deadlock, which shall be limited to the issues set forth in the Issues
Statements. A Settlement Proposal need not address every issue described in
every Issues Statement. If a Deadlock Arbitration Party fails to deliver a
Settlement Proposal within such period, such Deadlock Arbitration Party shall be
deemed to have waived its rights to submit a Settlement Proposal.     (b)   The
Deadlock Arbitration Parties shall attempt in good faith to resolve the Deadlock
that is the subject of the Deadlock Arbitration based on the positions set forth
in the Members’ Settlement Proposals. If the Deadlock Arbitration Parties are
unable to resolve such Deadlock within twenty (20) Days after the deadline for
delivery of Settlement Proposals (or such longer period as may be agreed among
the Deadlock Arbitration Parties), each Deadlock Arbitration Party shall submit
the name of a Qualified Person in writing to each other Deadlock Arbitration
Party. Any Deadlock Arbitration Party that fails to submit the name of a
Qualified Person within such period shall be deemed to have waived its right to
designate a Qualified Person.     (c)   All of the Qualified Persons designated
by the Deadlock Arbitration Parties pursuant to Section 13.04(b) shall, within
ten (10) Days of their designation (or such longer period as may be agreed among
the Deadlock Arbitration Parties), select a single Qualified Person (the
“Deadlock Arbitrator”) to resolve the Deadlock; provided, however, that if only
one Deadlock Arbitration Party designates a Qualified Person or if all Deadlock
Arbitration Parties submitting names of Qualified Persons submit the name of the
same Qualified Person, such Qualified Person shall serve as the Deadlock
Arbitrator. The Qualified Persons shall notify each Deadlock Arbitration Party
of the name of the Deadlock Arbitrator promptly upon designation of such
Deadlock Arbitrator.     (d)   No later than three (3) Days (or such longer
period as may be agreed among the Deadlock Arbitration Parties) after the
Deadlock Arbitrator is selected, each Deadlock Arbitration Party shall deliver a
copy of its Settlement Proposal to the Deadlock Arbitrator.     (e)   The
Deadlock Arbitrator shall review the Settlement Proposals and, after due
consideration thereof, the Deadlock Arbitrator shall select the one Settlement
Proposal that, in the Deadlock Arbitrator’s reasoned judgment, best resolves the
Deadlock; provided, however, that the Deadlock Arbitrator may not alter or add
to the terms of any Settlement Proposal in reaching its determination. A
Deadlock Arbitrator’s decision pursuant to

*** Confidential Treatment Requested

- 84 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      this Section 13.04 shall be final and binding on the Company and the
Voting Members with respect to the Deadlock.     (f)   No Member or any of its
Affiliates, nor any of their respective employees, agents, counsel, consultants
or other representatives, shall be permitted to have any ex parte communications
with the Deadlock Arbitrator. The Deadlock Arbitrator shall be advised of this
restriction and shall be instructed by the Deadlock Arbitration Parties to
notify all Deadlock Arbitrator Parties of any such attempted ex parte
communications.     (g)   Each Deadlock Arbitration Party shall pay the fees and
expenses of the Qualified Person selected by it. The Deadlock Arbitration
Parties shall equally share the fees and expenses of the Deadlock Arbitrator.

ARTICLE 14
DEFAULT AND REMEDIES; LIMITATION OF LIABILITY
     14.01 Default. Each of the following shall constitute a “Default” by a
Member:

  (a)   except to the extent permitted pursuant to Sections 6.10(b) and 8.10(c),
the failure of such Member to pay any Series Capital Contribution (including a
failure to deposit such amount into a Capital Contribution Escrow Account)
within ten (10) Days of the date required by a Series Capital Call properly
issued with respect to such Series Capital Contribution pursuant to the terms of
this Agreement;     (b)   the failure of such Member to comply in any material
respect with any of its other covenants or obligations under this Agreement
which failure is not cured within thirty (30) Days of such non-complying
Member’s receipt of notice of such failure from any other non-Affiliated Member
or, if such non-compliance is not capable of being cured within such thirty
(30) Day period, such longer period (not to exceed ninety (90) Days) as shall be
reasonably necessary to cure such failure so long as such Member promptly
commences substantial efforts to cure such failure and prosecutes such curative
efforts with continuity and diligence; or     (c)   the failure of any
representation or warranty made in this Agreement by such Member to be true and
correct in all material respects when made which failure is not cured within
thirty (30) Days of such Member’s receipt of notice of such failure from any
other non-Affiliated Member or, if such failure is not capable of being cured
within such thirty (30) Day period, such longer period (not to exceed ninety
(90) Days) as shall be reasonably necessary to cure such failure so long as such
Member promptly commences substantial efforts to cure such failure and
prosecutes such curative efforts with continuity and diligence.

*** Confidential Treatment Requested

- 85 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
     14.02 General Remedies. Nothing in this Agreement shall limit a Member’s
right to seek: (a) equitable remedies for any breach or default hereunder; or
(b) monetary damages for any breach by another Member of its obligations
pursuant to Section 12.01(e). Notwithstanding anything to the contrary in this
Agreement: (i) only a Member that is not Affiliated with the Defaulting Member
shall be entitled to exercise or invoke any remedies under this Agreement or
otherwise available at law or in equity; and (ii) only AEPTHC (or an Assignee of
all of AEPTHC’s Series Interest in the West Virginia Series and the Ohio Series)
and AET (or an Assignee of all of AET’s Series Interest in the West Virginia
Series and the Ohio Series) shall be entitled to exercise the remedies set forth
in Section 14.03 and 14.04, respectively.
     14.03 AET Default.

  (a)   In the event AEPTHC declares a Default by AET in its capacity as a
Member of the Company or a Series Member of a Joint Series, and AET either
admits that it is in Default or is adjudged to be in Default:

  (i)   AET shall have the right, exercisable by written notice delivered to the
AEPTHC Representatives no later than thirty (30) Days after such admission or
entry of judgment, [***]; and     (ii)   AEPTHC shall have the right,
exercisable by written notice delivered to the AET Representatives no later than
thirty (30) Days after such admission or entry of judgment, [***].

  (b)   Subject to rights of the Members set forth in Section 14.02, [***]
pursuant to Section 14.03(a) shall be the exclusive remedy for an AET Default
and shall be consummated as soon as practical after receipt of notice from the
purchasing Member, but in no event later than fifteen (15) days after the
receipt of any necessary Governmental Approvals and the expiration of all
applicable waiting periods. [***].     (c)   In the event AET does not timely
exercise its right [***] pursuant to Section 14.03(a), the AEPTHC
Representatives shall have the right, in their sole discretion and without any
consent or vote of the AET Representatives, to cause the Company to [***]. The
AEPTHC Representatives shall deliver [***] to the Company and the West Virginia
Series Members of their intent to initiate a [***], which notice shall include
an irrevocable election by AEPTHC whether it shall [***]. Failure to include
such an irrevocable election in an [***] shall be deemed to be a waiver by
AEPTHC of its right to [***]. If AEPTHC does not [***], AEPTHC shall have the
right to [***]. If AEPTHC or one of its Affiliates elects to [***], AEPTHC shall
select [***] reasonably acceptable to AET to [***]. The costs of [***] pursuant
to this Section 14.03(c) shall be borne by the West Virginia Series. In [***]
pursuant to this Section 14.03(c): (i) the Company shall not [***].

*** Confidential Treatment Requested

- 86 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
     14.04 AEPTHC Default.

  (a)   In the event AET declares a Default by AEPTHC in its capacity as a
Member of the Company or a Series Member of a Joint Series, and AEPTHC either
admits that it is in Default or is adjudged to be in Default:

  (i)   AET shall have the right, exercisable by written notice delivered to the
AEPTHC Representatives no later than thirty (30) Days after such admission or
entry of judgment, [***]; and     (ii)   AET shall have the right, in its sole
discretion and without any consent or vote of AEPTHC, to cause the Company
[***].

  (b)   Subject to [***] pursuant to Section 14.04(a) shall be the exclusive
remedy for an AEPTHC Default and shall be consummated as soon as practical after
receipt of notice from the [***], but in no event later than fifteen (15) days
after the receipt of any necessary Governmental Approvals and the expiration of
all applicable waiting periods. [***].     (c)   In the event AET elects to
cause the Company to [***], the AET Representatives shall deliver [***] to the
Company and the Ohio Series Members of their intent to [***], which notice shall
include an irrevocable election by AET whether it shall [***]. Failure to
include such an irrevocable election in [***] shall be deemed to be a waiver by
AET of its right to [***]. If AET does not [***], AET shall have the right to
[***]. If AET or one of its Affiliates elects to [***], AET shall [***]
reasonably acceptable to AEPTHC [***]. The costs of a [***] undertaken pursuant
to this Section 14.04(c) shall be borne exclusively by the Ohio Series. In a
[***] pursuant to this Section 14.04(c): (i) the Company shall not [***].

     14.05 Exclusion of Consequential Damages. Neither the Company, nor any
Series, nor any Member shall be liable (except pursuant to any indemnification
obligations hereunder) to any other Member or its Affiliates, Representatives,
Administrators, employees, directors, officers or agents for any special,
indirect, incidental, punitive, consequential or exemplary damages of any kind
or nature whatsoever, or damages arising from or in connection with such other
Member’s loss of actual or anticipated profits or revenues or damage to
reputation, whether or not the Company or such Series or Member was advised of
the possibility of such loss or damage, in each case arising out of, in
connection with or resulting from this Agreement, regardless of whether any
claim for such losses or damages is based on contract, warranty, tort (including
negligence), strict liability or otherwise.
*** Confidential Treatment Requested

-87-



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
ARTICLE 15
INDEMNIFICATION
     15.01 Indemnification Obligations.

  (a)   Each Series Member of a Series shall indemnify, defend and hold harmless
each other Series Member of such Series, and each other Series Member’s
Affiliates, Representatives, Administrators, directors, officers, trustees,
employees and agents from and against any losses resulting from Claims asserted
by Persons not Affiliated with such other Series Member to the extent arising
out of: (i) any breach of this Agreement by the Indemnifying Party; or (ii) the
gross negligence or willful misconduct of the Indemnifying Party.     (b)   Each
Series and the Series Members of each such Series shall indemnify, defend and
hold harmless the Company, the Series Members of each other Series and the
Operating Companies associated with each other Series from and against any
Claims related to the ownership or operation of the properties owned by the
Operating Company associated with the indemnifying Series or related to or
arising out of any Indebtedness or other obligation of such Operating Company,
except to the extent of any such Claims arising out of, or caused by, the
negligence or willful misconduct of the Indemnified Party or any of its
Affiliates.     (c)   The Company shall indemnify, defend and hold harmless each
Representative and officer of the Company from and against any Claims related to
the Company, any Operating Company, the Project, any Project Facilities or any
real property interests on which such facilities are located, except to the
extent of any such Claims arising out of, or caused by, the gross negligence or
willful misconduct of the Indemnified Party.     (d)   Each Series shall
indemnify, defend and hold harmless each Administrator of such Series from and
against any Claims related to the Company, such Series, any Operating Company,
the Project, any Project Facilities or any real property interests on which such
facilities are located, except to the extent of any such Claims arising out of,
or caused by, the gross negligence or willful misconduct of the Indemnified
Party.     (e)   Notwithstanding any other provision of this Agreement, a Person
shall not be indemnified from and against the portion of any Claim resulting
from such Person’s failure to exercise commercially reasonable efforts to
mitigate damages.

*** Confidential Treatment Requested

- 88 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
     15.02 Indemnification Procedures.

  (a)   Within a reasonable time after receipt by any Indemnified Party of any
Claim as to which the indemnity provided for in Section 15.01 may apply, such
Indemnified Party shall notify the Indemnifying Party in writing of such fact;
provided, however, that delay in notifying the Indemnifying Party shall not
relieve the Indemnifying Party of its indemnification obligations except to the
extent that it is materially prejudiced by such delay.     (b)   The
Indemnifying Party shall diligently, competently and in good faith control and
conduct the defense of any Claim as to which the indemnity provided for in
Article 15 applies; provided, however, that the Indemnifying Party may not
settle or compromise any such Claim without the Indemnified Party’s consent
unless the terms of such settlement or compromise unconditionally release the
Indemnified Party from any and all liability with respect thereto and do not
impose any obligations on any Indemnified Party.     (c)   An Indemnified Party
shall have the right, but not the obligation, to be represented at its own
expense by advisory counsel of its own selection in order to monitor the
progress and handling of an indemnified Claim.     (d)   An Indemnified Party
shall have the right, but not the obligation, to retain counsel of its choice
(at the Indemnifying Party’s expense) and to assume the defense of any
indemnified Claim (including settling or compromising any such Claim) if:
(i) the Indemnifying Party fails to acknowledge, in writing, its responsibility
to assume the defense of such Claim; (ii) the Indemnifying Party fails to
diligently, competently and in good faith control and conduct the defense of
such Claim; (iii) there is an apparent conflict of interest between the
Indemnifying Party and the Indemnified Party with respect to such Claim; or
(iv) such Indemnified Party shall have reasonably concluded that there are legal
defenses available to it that are different from, additional to or inconsistent
with those available to the Indemnifying Party; provided, however, that in any
such case the Indemnified Party shall defend such Claim diligently, competently
and in good faith; and provided further, that an Indemnified Party may not
settle or compromise any such Claim if the Indemnifying Party has unequivocally
acknowledged, in writing, its responsibility to indemnify the Indemnified Party
in accordance with Section 15.01.     (e)   The Indemnifying Party’s obligations
to indemnify, defend and hold each Indemnified Party harmless shall not be
reduced or limited by reason of any limitation on the amount or type of damages,
compensation or benefits payable by or for the Indemnifying Party or any of its
subcontractors under workers’ compensation acts, disability benefit acts or
other employee benefit acts.

*** Confidential Treatment Requested

- 89 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (f)   Assumption of the defense of any matter by an Indemnifying Party shall
not constitute a waiver by such Indemnifying Party of its right to claim at a
later date that such third party claim for which the defense was assumed is not
a proper matter for indemnification pursuant to Section 15.01; provided,
however, that if an Indemnifying Party at any time determines that a Claim is
not a proper matter for indemnification pursuant to Section 15.01, such
Indemnifying Party shall: (i) promptly notify the Indemnified Party; (ii)
promptly turn over defense of the indemnified Claim and all relevant documents
and information to the Indemnified Party; and (iii) reasonably cooperate in the
transition of such defense to the Indemnified Party, in each case if so
requested by the Indemnified Party.

     15.03 Subrogation. In the event that an Indemnifying Party pays all or any
portion of a Claim, the Indemnifying Party shall be subrogated to any and all
defenses, claims, or other matters which the Indemnified Party asserted or could
have asserted against the Person making such Claim, and all related cross-claims
that the Indemnified Party asserted or could have asserted against other
Persons. The Indemnified Party shall execute and deliver to the Indemnifying
Party (at the Indemnifying Party’s expense) such documents as may be reasonably
necessary to establish, by way of subrogation, the ability of the Indemnifying
Party to assert such defenses, claims, cross-claims or other matters.
ARTICLE 16
DISSOLUTION, WINDING-UP AND TERMINATION
     16.01 Dissolution.

  (a)   The Company and each Series shall dissolve and its affairs shall be
wound up on the first to occur of the following events (each a “Company
Dissolution Event”):

  (i)   the dissolution of all Series;     (ii)   the decision to dissolve the
Company by the vote of a Unanimous Interest of the Voting Members of the
Company;     (iii)   entry of a decree of judicial dissolution of the Company
under Section 18-802 of the Act; or     (iv)   an event that makes it unlawful
for the Company to continue to carry on its business and affairs.

  (b)   A Series shall dissolve and its affairs shall be wound up on the first
to occur of the following events (each a “Series Dissolution Event”):

  (i)   the decision to dissolve such Series by the vote of a Unanimous Interest
of the Voting Members of such Series;

*** Confidential Treatment Requested

- 90 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (ii)   entry of a decree of judicial dissolution of such Series under
Section 18-802 of the Act;     (iii)   an event that makes it unlawful for such
Series to continue to carry on its business and affairs; or     (iv)   the
Disposition of the Operating Company associated with such Series.

  (c)   A Member may elect to dissolve the Company by delivering a notice (a
“Dissolution Notice”) to each of the other Members in the event that as of
December 31, 2007:

  (i)   FERC has failed to issue an order granting the Company’s application on
behalf of the West Virginia Operating Company and the AYE Operating Company for
approval of the sale of equity and the issuance of debt under Section 204 of the
FPA; or     (ii)   PJM has failed to designate the Company or, with respect to
any Project Facilities to be located in the Transmission Zone of a Series Member
or any Affiliate of such Series Member, the Person determined in accordance with
Section 3.01(b), to construct the Bedington-Kemptown Facilities and the West
Virginia Facilities.

     16.02 Winding-Up and Termination.

  (a)   On the occurrence of a Series Dissolution Event, the Administrative
Committee of such Series shall designate a Series Member of such Series or other
Person to serve as liquidator. The liquidator shall proceed diligently to wind
up the affairs of the Series and make final distributions as provided herein and
in the Act. The costs of winding-up a Series shall be borne exclusively by such
Series. Until final distribution, the liquidator shall continue to manage the
Series with all of the power and authority of the Series Members of such Series.
The steps to be accomplished by the liquidator shall be as follows:

  (i)   as promptly as possible after dissolution and again after final
winding-up, the liquidator shall cause a proper accounting to be made by the
Series’ Certified Public Accountants of the Series assets, liabilities and
operations through the last calendar day of the month in which the dissolution
occurs or the final winding-up is completed, as applicable;     (ii)   the
liquidator shall discharge from Series funds all of the indebtedness of the
Series and the Operating Company associated with such Series and other debts,
liabilities and obligations of the Series or such Operating Company (including
all expenses

*** Confidential Treatment Requested

- 91 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      incurred in winding-up) or otherwise make adequate provision for payment
and discharge thereof (including the establishment of a cash escrow fund for
contingent liabilities in such amount and for such term as the liquidator may
reasonably determine); and     (iii)   with respect to any remaining property
owned by the Operating Company associated with such Series:

  (A)   subject to the rights of the Series Members pursuant to Sections 14.03
and 14.04, the liquidator may sell (or direct such Operating Company to sell)
any or all Operating Company property, including to Members, and any resulting
gain or loss from each sale shall be computed and allocated to the
Series Capital Accounts of the Series Members in accordance with the provisions
of Article 7;     (B)   with respect to all Operating Company property that has
not been sold, the Fair Market Value of such property shall be determined and
the Series Capital Accounts of the Series Members shall be adjusted to reflect
the manner in which the unrealized income, gain, loss and deduction inherent in
such property that has not been reflected in the Series Capital Accounts
previously shall be allocated among the Series Members as if there were a
taxable disposition of such property at its Fair Market Value; and     (C)  
after adjusting the Series Capital Accounts of all Series Members for all
distributions made pursuant to Section 7.01 and all allocations pursuant to
Sections 7.03 and 7.04, all remaining assets shall, subject to any set-off
rights hereunder, be distributed among the Series Members of such Series in
amounts (determined by reference to the Fair Market Value of such assets) equal
to such Series Members’ positive Series Capital Account balances, such
distributions to be made no later than the end of the taxable year of the Series
during which the liquidation of the Series occurs (or, if later, ninety
(90) Days after the date of the liquidation).

  (b)   The distribution of cash or property to a Series Member in accordance
with the provisions of this Section 16.02 constitutes a complete return to such
Series Member of its Series Capital Contributions and a complete distribution to
such Series Member of all Company property to which it is entitled in connection
with its Series Interest and constitutes a compromise to which all Members have
consented pursuant to Section 18-502(b) of the Act. To the extent that a Member
returns funds to the

*** Confidential Treatment Requested

- 92 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      Company or any Series, it has no claim against any other Member for those
funds.     (c)   No dissolution or termination of the Company or any Series
shall relieve a Member from any obligation to the extent such obligation: (i)
has accrued as of the date of such dissolution or termination; or (ii) is for
the payment of goods or services that have been provided pursuant to contracts
entered into in accordance with this Agreement between the Company and other
Persons (including any Member).     (d)   On the occurrence of a Company
Dissolution Event, there shall be a winding up and liquidation of all the Series
in accordance with Section 16.02(a).

     16.03 Fair Market Value Appraisals.

  (a)   If the Fair Market Value of any property owned by a Joint
Series Operating Company is to be determined for any purpose under this
Agreement, the Administrative Committee of the Joint Series associated with such
Joint Series Operating Company that owns such property shall seek to determine
such Fair Market Value by mutual agreement. If any Series Member of such Joint
Series determines that such mutual agreement is not likely to be reached in a
reasonable or expeditious manner, such Series Member (the “Initiating Party”)
shall deliver a notice (the “FMV Notice”) to each other Series Member of such
Joint Series to initiate a Fair Market Value appraisal process.     (b)   An FMV
Notice shall include a description of the assets or property for which a Fair
Market Value appraisal is being proposed and shall identify an appraisal firm
selected by the Initiating Party.     (c)   No later than thirty (30) Days after
receipt of an FMV Notice from the Initiating Party, any other Series Member of
such Joint Series interested in the applicable appraisal process (each, a
“Responding Party”) shall deliver written notice (the “Response Notice”) to each
other Series Member of such Joint Series, including the Initiating Party. Such
Response Notice shall identify an appraisal firm selected by the Responding
Party.     (d)   Each appraisal firm identified in the FMV Notice and any
Response Notices shall, within fifteen (15) Days after the deadline for delivery
of Response Notices, select a mutually acceptable appraisal firm (the
“Appraiser”). If a Series Member of the applicable Joint Series fails to deliver
a Response Notice or to identify an appraisal firm within such period of time,
such Series Member shall be deemed to have waived its right to designate an
appraisal firm and the appraisal firm identified in the FMV Notice shall be the
Appraiser. If the identified appraisal firms fail

*** Confidential Treatment Requested

- 93 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      to select an Appraiser within such time period, an Appraiser shall be
selected by the American Arbitration Association at the request of the
Initiating Party or any Responding Parties within ten (10) Days after such
request. The appraisal firms identified by the Initiating Party and the
Responding Parties and the Appraiser shall each be investment banking or
accounting firms that perform appraisal and valuation services and have
substantial experience in the appraisal of electric transmission assets.     (e)
  Within thirty (30) Days after the Appraiser is selected, the Initiating Party
and any Responding Parties shall submit proposals, including supporting
documentation, to the Appraiser with respect to the Fair Market Value of the
property or assets at issue. If the Initiating Party or any Responding Party
fails to submit such a proposal within such period of time, such Series Member
shall be deemed to have waived its right to present such information.     (f)  
If more than one proposal with respect to Fair Market Value is submitted to the
Appraiser, the Appraiser shall determine the Fair Market Value of the property
at issue. Such determination shall: (i) be made as promptly as possible and in
any event no later than thirty (30) Days after the deadline for submission of
Fair Market Value proposals; and (ii) be final and binding on all Series Members
of the applicable Joint Series.     (g)   The cost of the Appraiser shall be
paid in equal portions by the Initiating Party and all Responding Parties;
provided, however, that the Initiating Party and each Responding Party shall
bear any fees and expenses charged by the appraisal firms they identified in the
FMV Notice and the Response Notice.

     16.04 Certificate of Cancellation. On completion of the distribution of
assets as provided herein, the Members or Series Members, as applicable (or such
other Person or Persons as the Act may require or permit) shall file a
certificate of cancellation with the Secretary of State of Delaware, cancel any
other filings made on behalf of the Company or the Series, as applicable, and
take such other actions as may be necessary to terminate the existence of the
Company or the Series, as applicable. Upon the filing of such certificate of
cancellation, the existence of the Company or Series, as applicable, shall
terminate except as may be otherwise provided by the Act or other applicable
Laws.
ARTICLE 17
CONFIDENTIAL INFORMATION
     17.01 Confidentiality Obligation. Except as permitted by Section 17.02:
(a) each Recipient shall keep, and shall cause its Affiliates to keep,
confidential all Confidential Information and shall not disclose any
Confidential Information to any Person; and (b) each Recipient shall use the
Confidential Information only in connection with the Project or the Pennsylvania
Facilities.
*** Confidential Treatment Requested

- 94 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
     17.02 Permissible Disclosures. Subject to the other provisions of
Article 17, the following disclosures and uses of Confidential Information are
permitted:

  (a)   disclosures to a Member or a Service Provider in connection with the
Project;     (b)   disclosures that may be required from time to time to obtain
required Governmental Approvals (subject to the provisions of Section 17.02(g));
    (c)   disclosures that are reasonably necessary in connection with obtaining
financing, provided that each Person to whom such Confidential Information is
disclosed has been informed of the confidential nature of the information
disclosed to such Person;     (d)   disclosures to an Affiliate if such
Affiliate has a “need to know” such Confidential Information in connection with
the Project;     (e)   disclosures to a potential purchaser of a Series Interest
if such potential purchaser agrees in writing to abide by the terms of
Article 17;     (f)   disclosures to a contractor or consultant of the Company,
a Series or an Operating Company if such Person agrees in writing to abide by
the terms of Article 17;     (g)   disclosures required by Governmental
Authorities, including disclosures required pursuant to: (i) the Securities Act
of 1933 and the rules and regulations promulgated thereunder; (ii) the
Securities Exchange Act of 1934 and the rules and regulations promulgated
thereunder, (iii) any state securities Laws, or (iv) any national securities
exchange or automated quotation system; and     (h)   disclosures that a
Recipient is legally compelled to make by deposition, interrogatory, request for
documents, subpoena, civil investigative demand, order of a court of competent
jurisdiction or similar process, or otherwise by Law; provided, however, that
the Recipient shall disclose only that portion of Confidential Information that,
in the opinion of its legal counsel, is legally required to be disclosed; and
provided further, that prior to any such disclosure, a Recipient shall, to the
extent legally permissible:

  (i)   provide the Disclosing Party with notice of such requirements so that
the Disclosing Party may seek a protective order or other appropriate remedy;  
  (ii)   consult with the Disclosing Party on the advisability of taking steps
to resist or narrow any compelled disclosures; and

*** Confidential Treatment Requested

- 95 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (iii)   reasonably cooperate with the Disclosing Party if it attempts to
obtain a protective order or other appropriate remedy or assurance that
confidential treatment will be afforded the Confidential Information.

     17.03 Obligation with respect to Third Parties. Each Recipient shall take
reasonable measures to require that all Persons to whom the Recipient discloses
Confidential Information, including their respective directors, officers,
employees, agents and contractors, comply with the requirements of
Section 17.02.
     17.04 Remedy. The Members agree that no adequate remedy at law exists for a
breach or threatened breach of any of the provisions of Article 17, the
continuation of which, if not remedied, would cause a Disclosing Party to suffer
irreparable harm. Accordingly, the Members agree that a Disclosing Party shall
be entitled, in addition to other remedies that may be available, to immediate
injunctive relief from any breach of any of the provisions of this Article 17
and to specific performance of their rights hereunder, as well as to any other
remedies available at law or in equity.
     17.05 Duration. The obligations of the Members under Article 17 (including
the obligations of any Withdrawn Member) shall terminate two (2) years after the
end of the Term.
ARTICLE 18
GENERAL PROVISIONS
     18.01 Setoff Rights.

  (a)   A Member shall be entitled to setoff any amounts it owes to another
Member pursuant to this Agreement by the amount such other Member owes to it
pursuant to this Agreement.     (b)   In the event a Member (the “Claiming
Member”) has a good faith Claim against the Company, such Claiming Member may
require the Company or any Series in which the Claiming Member is a
Series Member to withhold distributions until such Claim is resolved in order
that such distributions shall be available to satisfy any award of damages or
costs in respect to such Claim; provided, however, that: (i) the amount required
to be withheld shall not exceed the good faith estimate of the amount of such
Claim; and (ii) a Claiming Member may not require the withholding of any
distribution to any Member unless an equal amount of distributions from the
Company is withheld by the Company.     (c)   In the event a Claiming Member has
a good faith Claim against a Series in which such Claiming Member is a
Series Member, such Claiming Member may require such Series to withhold
distributions until such Claim is resolved in order that such distributions
shall be available to satisfy any award of damages or costs in respect to such
Claim; provided, however, that: (i) the amount required to be withheld shall not
exceed the

*** Confidential Treatment Requested

- 96 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

      good faith estimate of the amount of such Claim; and (ii) a Claiming
Member may not require the withholding of any distribution to any Series Member
unless an equal amount of distributions to the Claiming Member is withheld by
the Series.     (d)   In the event a Claiming Member has a good faith Claim,
including a Claim on behalf of the Company or a Series, against a Series Member
of a Series in which such Claiming Member is a Series Member, such Claiming
Member may require such Series to withhold distributions until such Claim is
resolved in order that such distributions shall be available to satisfy any
award of damages or costs in respect to such Claim; provided, however, that:
(i) the amount required to be withheld shall not exceed the good faith estimate
of the amount of such Claim; and (ii) a Claiming Member may not require the
withholding of any distribution to any Series Member unless an equal amount of
distributions to the Claiming Member is withheld by the Series.

     18.02 Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests or consents provided for or permitted to be
given under this Agreement must be in writing and must be delivered to the
recipient in person, by courier or mail or by facsimile. A notice, request or
consent given under this Agreement is effective on receipt by the Member
receiving it; provided, however, that a facsimile or other electronic
transmission that is transmitted after the normal business hours of the
recipient shall be deemed effective on the next Business Day. All notices,
requests and consents to be sent to a Member must be sent to or made at the
addresses given for that Member on Schedule 18.02, or such other address as that
Member may specify by notice to the other Members. Any notice, request or
consent to the Company must be given to all of the Members. Whenever any notice
is required to be given by applicable Laws, the Delaware Certificate or this
Agreement, a written waiver thereof, signed by the Person entitled to notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.
     18.03 Entire Agreement; Superseding Effect. This Agreement, the Venture
Agreements and the OpCo Agreements constitute the entire agreement of the
Members and their Affiliates relating to the Company, the Project and the
transactions contemplated hereby and thereby and supersede all provisions and
concepts contained in all prior agreements including the Memorandum of
Understanding Regarding the AEP-Allegheny Transmission Joint Venture Project
dated as of April 18, 2007 and the Mutual Confidentiality Agreement dated as of
March 20, 2007 between American Electric Power Service Corporation and Allegheny
Energy, Inc.
     18.04 Effect of Waiver or Consent. Except as otherwise provided in this
Agreement, a waiver or consent, express or implied, to or of any breach or
default by any Member in the performance by that Member of its obligations with
respect to the Company, a Series or any other Member is not a consent or waiver
to, or of: (a) any other breach or default in the performance by that Member of
the same or any other obligations of that Member with respect to the Company,
such Series or such other Member; or (b) the same breach or default in the
performance by that Member of the same or any other obligations of such Member
with respect to any other Series. Except as otherwise provided in this
Agreement, failure on the part of a
*** Confidential Treatment Requested

- 97 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
Member to complain of any act of any Member or to declare any Member in Default,
irrespective of how long that failure continues, does not constitute a waiver by
that Member of its rights with respect to that Default until the applicable
statute-of-limitations period has run.
     18.05 Amendment or Restatement. Neither this Agreement nor the Delaware
Certificate may be amended or restated except by a written instrument executed
(or, in the case of the Delaware Certificate, approved) by the Members.
     18.06 Binding Effect. This Agreement is binding on and shall inure to the
benefit of the Members and, subject to the restrictions on Dispositions set
forth in this Agreement, their respective successors and permitted assigns.
     18.07 Severability. In the event of a direct conflict between the
provisions of this Agreement and any mandatory, non-waivable provision of the
Act, such provision of the Act shall control. If any provision of the Act
provides that it may be varied or superseded in a limited liability company
agreement (or otherwise by agreement of the members or managers of a limited
liability company), such provision shall be deemed superseded and waived in its
entirety if this Agreement contains a provision addressing the same issue or
subject matter. If any provision of this Agreement or the application thereof to
any Member or circumstance is held invalid or unenforceable to any extent:
(a) the remainder of this Agreement and the application of that provision to
other Members or circumstances shall not be affected thereby; and (b) the
Members shall negotiate in good faith to replace that provision with a new
provision that is valid and enforceable and that puts the Members in
substantially the same economic, business and legal position as they would have
been in if the original provision had been valid and enforceable.
     18.08 Governing Law, Jurisdiction and Venue.

  (a)   This Agreement shall be governed by, and construed in accordance with,
the Laws of the State of Delaware, excluding any conflict-of-laws rules or
principles that might refer the governance or the construction of this Agreement
to the Laws of another jurisdiction.     (b)   The Members hereby irrevocably
submit to the exclusive jurisdiction of any state or federal court sitting in
either the District of Columbia or the State of Delaware in any action or
proceeding arising out of, or relating to, this Agreement and hereby irrevocably
agree that all claims in respect of such action or proceeding may be heard and
determined by any such court.     (c)   Each of the Members irrevocably consents
to service of process in any action or proceeding arising out of, or relating
to, this Agreement by the mailing of copies thereof by registered mail, postage
prepaid, such service to become effective thirty (30) Days after such mailing;
provided, however, that nothing in this Section 18.08(c) shall affect the right
of any Member to serve process in any other manner permitted by Law.

*** Confidential Treatment Requested

- 98 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.

  (d)   TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE MEMBERS IRREVOCABLY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN
ANY STATE OR FEDERAL COURT SITTING IN EITHER THE DISTRICT OF COLUMBIA OR THE
STATE OF DELAWARE IN ANY ACTION OR PROCEEDING ARISING OUT OF, OR RELATING TO,
THIS AGREEMENT, AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

     18.09 Waiver of Right to Jury Trial. TO THE FULLEST EXTENT PERMITTED BY
LAW, AND AS SEPARATELY BARGAINED-FOR CONSIDERATION, EACH MEMBER HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF
ANY KIND ARISING OUT OF, OR RELATING TO, THIS AGREEMENT.
     18.10 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions; provided, however, that this Section 18.10
shall not obligate a Member to furnish guarantees or other credit supports by
such Member’s Parent or other Affiliates.
     18.11 Waiver of Certain Rights. Except to the extent expressly permitted
pursuant to this Agreement, each Member irrevocably waives any right it may have
to maintain any action for dissolution of the Company or any Series or for
partition of the property of the Company or any Series.
     18.12 Public Announcements. Except as may be required by applicable Laws or
by the requirements of a stock exchange on which the shares of a Member or its
Affiliates may be listed, no Member or any of its Affiliates shall issue a press
release or make any other public announcement regarding the Project, this
Agreement, any Venture Agreement or any OpCo Agreements without the prior
written consent of the other Voting Members, which consent shall not be
unreasonably withheld, conditioned or delayed. Nothing herein shall limit a
Member from issuing a press release or other public announcement concerning its
transmission projects within the PJM region (whether in progress or proposed)
provided that such press release or announcement does not contain Confidential
Information concerning the Project, this Agreement, any Venture Agreement or any
OpCo Agreement.
     18.13 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing Members had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.
     18.14 Construction. This Agreement was prepared jointly by the Members, and
no rule that it be construed against the drafter will have any application in
its construction or interpretation.
*** Confidential Treatment Requested

- 99 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
[Signature Page Follows]
*** Confidential Treatment Requested

- 100 -



--------------------------------------------------------------------------------



 



FOIA Confidential Treatment
Requested by Allegheny Energy, Inc.
     IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first set forth above.
MEMBERS:

          AET PATH COMPANY, LLC    
 
       
By:
  /s/ David E. Flitman    
 
       
Name:
  David E. Flitman    
Title:
  President    
 
        AEP TRANSMISSION HOLDING COMPANY, LLC    
 
       
By:
  /s/ Michael Heyeck    
 
       
Name:
  Michael Heyeck    
Title:
  President    

- 101 -